EXHIBIT 10.1

 

Confidential Treatment
Requested Pursuant to Rule 24b-2

 

 

 

 

 

 

 

 

 

 

A330-900neo

 

 

P U R C H A S E   A G R E E M E N T

 

 

B E T W E E N

 

 

A I R B U S  S.A.S.

 

as Seller

 

 

A N D

 

AIR LEASE CORPORATION

 

as Buyer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference :    CLC-CT1405166/

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 1/140

 

 

--------------------------------------------------------------------------------


 

C O N T E N T S

 

 

CLAUSES

TITLES

 

 

 

 

0

DEFINITIONS

 

 

1

SALE AND PURCHASE

 

 

2

SPECIFICATION

 

 

3

PRICES

 

 

4

PRICE REVISION

 

 

5

PAYMENTS

 

 

6

MANUFACTURE PROCEDURE - INSPECTION

 

 

7

CERTIFICATION

 

 

8

TECHNICAL ACCEPTANCE

 

 

9

DELIVERY

 

 

10

EXCUSABLE DELAY

 

 

11

INEXCUSABLE DELAY

 

 

12

WARRANTIES AND SERVICE LIFE POLICY

 

 

13

PATENT AND COPYRIGHT INDEMNITY

 

 

14

TECHNICAL DATA AND SOFTWARE SERVICES

 

 

15

SELLER REPRESENTATIVES SERVICES

 

 

16

TRAINING SUPPORT AND SERVICES

 

 

17

EQUIPMENT SUPPLIER PRODUCT SUPPORT

 

 

18

BUYER FURNISHED EQUIPMENT

 

 

19

INDEMNIFICATION AND INSURANCE

 

 

20

TERMINATION

 

 

21

ASSIGNMENTS AND TRANSFERS

 

 

22

MISCELLANEOUS PROVISIONS

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 2/140

 

 

--------------------------------------------------------------------------------


 

C O N T E N T S

 

 

 

 

EXHIBITS

TITLES

 

 

 

 

Exhibit A

SPECIFICATION

 

 

 

 

Exhibit B1

FORM OF A SPECIFICATION CHANGE NOTICE

Exhibit B2

FORM OF A MANUFACTURER SPECIFICATION CHANGE NOTICE

 

 

 

 

Exhibit C

AIRCRAFT PRICE REVISION FORMULA

 

 

 

 

Exhibit D

FORM OF CERTIFICATE OF ACCEPTANCE

 

 

 

 

Exhibit E

FORM OF BILL OF SALE

 

 

 

 

Exhibit F

SERVICE LIFE POLICY – LIST OF ITEMS

 

 

 

 

Exhibit G

TECHNICAL DATA INDEX

 

 

 

 

Exhibit H

MATERIAL SUPPLY AND SERVICES

 

 

 

 

Exhibit I

LICENSES AND ON LINE SERVICES

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 3/140

 

 

--------------------------------------------------------------------------------


 

A330-900neo PURCHASE AGREEMENT

 

 

 

This A330-900 Purchase Agreement (the “Agreement”) is made this 3rd day of
March 2015.

 

 

 

BETWEEN:

 

 

 

AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 Rond-Point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),

 

 

 

and

 

AIR LEASE CORPORATION a corporation organised and existing under the laws of the
State of Delaware, U.S.A. having its principal place of business at  2000 Avenue
of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the “Buyer”).

 

 

 

 

 

 

 

WHEREAS subject to the terms and conditions of this Agreement, the Seller
desires to sell the Aircraft to the Buyer and the Buyer desires to purchase the
Aircraft from the Seller.

 

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 4/140

 

 

--------------------------------------------------------------------------------


 

0                                                                                      
DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly provided, the
following terms will have the following meanings:

 

Affiliate – means (a) with respect to the Buyer, any other person or entity
directly or indirectly controlling, controlled by or under common control with
the Buyer; and (b) with respect to the Seller, any other person or entity
involved in the manufacture, product support, leasing or financing of Airbus
Aircraft, where such person or entity is directly or indirectly controlling,
controlled by or under common control with the Seller.

 

AirbusWorld - as defined in Clause 14.10.1.

 

Aircraft - any or all of the twenty-five (25) firm Airbus A330-900neo Aircraft
to be sold by the Seller and purchased by the Buyer pursuant to this Agreement,
including the Airframe and all components, equipment, furnishings, parts and
accessories installed in or on such aircraft and the Propulsion Systems
installed thereon upon Delivery.

 

Aircraft Training Services - all flight support services including but not
limited to any and all training courses, flight training, flight assistance,
line training, line assistance and more generally all flights of any kind
performed by the Seller, its agents, employees or subcontractors, and
maintenance support, maintenance training (including Practical Training),
training support of any kind performed on aircraft and provided to the Buyer
pursuant to this Agreement.

 

Airframe - any Aircraft, excluding the Propulsion Systems therefor.

 

ATA Specification - recommended specifications developed by the Air Transport
Association of America reflecting consensus in the commercial Aviation industry
on accepted means of communicating information, conducting business, performing
operations and adhering to accepted practices.

 

Aviation Authority - when used with respect to any jurisdiction, the government
entity that, under the laws of such jurisdiction, has control over civil
aviation or the registration, airworthiness or operation of civil aircraft in
such jurisdiction.

 

A330-200 Standard Specification - means the A330-200 standard specification
document Number G.000.02000, issue 6.0 dated 31st July 2014.

 

A330-300 Standard Specification - means the A330-300 standard specification
document Number G.000.03000, issue 9.0 dated 31st July 2014.

 

A330 Standard Specification - means individually or collectively the A330-200
Standard Specification or the A330-300 Standard Specification, as applicable.

 

A330-800neo Aircraft or A330-800neo - means an A330-200 type aircraft
incorporating the New Engine Option Changes, to be sold by the Seller and
purchased by the Buyer pursuant to this Agreement, including the Airframe, the
Propulsion Systems, and any part, component, furnishing or equipment installed
on the Aircraft on Delivery.

 

A330-900neo Aircraft or A330-900neo - means an A330-300 type aircraft
incorporating the New Engine Option Changes, to be sold by the Seller and
purchased by the Buyer pursuant to this Agreement, including the Airframe, the

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 5/140

 

 

--------------------------------------------------------------------------------


 

Propulsion Systems, and any part, component, furnishing or equipment installed
on the Aircraft on Delivery.

 

A330neo Aircraft or A330neo - means individually or collectively the A330-800neo
Aircraft or the A330-900neo Aircraft.

 

A330-800neo Standard Specification - as defined in Clause 2.1.2.1.

 

A330-900neo Standard Specification - as defined in Clause 2.1.2.1.

 

A330neo Standard Specification - means individually or collectively the
A330-800neo Standard Specification or the A330-900neo Standard Specification, as
applicable.

 

Aircraft Base Price – as defined in Clause 3.1.

 

Aircraft Price Revision Formula - the price revision formula set forth in
Exhibit C.

 

Balance of the Final Price - as defined in Clause 5.4.

 

Bill of Sale - as defined in Clause 9.2.2.

 

Business Day - with respect to any action to be taken hereunder, a day other
than a Saturday, Sunday or other day designated as a holiday in the jurisdiction
in which such action is required to be taken.

 

Buyer Furnished Equipment (BFE) - as defined in Clause 18.1.1.1.

 

BFE Engineering Definition – has the meaning set out in Clause 18.1.2

 

Certificate of Acceptance - as defined in Clause 8.3.

 

Commitment Fee - the commitment fee amounts described in Clause 5.2.

 

Contractual Definition Freeze or CDF – means in relation to any Aircraft, the
date by which the contractual definition of an Aircraft must be finalized and
all SCNs need to have been executed by the Buyer in order to enable their
incorporation into the manufacturing of the Aircraft and Delivery of the
Aircraft in the Scheduled Delivery Month.

 

Customization Milestones Chart - as defined in 2.4.1.

 

Declaration of Design and Performance or DDP - the documentation provided by an
equipment manufacturer guaranteeing that the corresponding equipment meets the
requirements of the Specification, the interface documentation as well as all
the relevant certification requirements.

 

Delivery - the transfer of title to the Aircraft from the Seller to the Buyer in
accordance with Clause 9.

 

Delivery Date - the date on which Delivery occurs.

 

Delivery Location - the facilities of the Seller at the location of final
assembly of the Aircraft.

 

Development Changes - as defined in Clause 2.2.2.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 6/140

 

 

--------------------------------------------------------------------------------


 

EASA - European Aviation Safety Agency or any successor thereto.

 

Excusable Delay - as defined in Clause 10.1.

 

Export Certificate of Airworthiness - an export certificate of airworthiness
and/or Statement of Conformity issued by the Aviation Authority of the Delivery
Location.

 

FAA - the U.S. Federal Aviation Administration, or any successor thereto.

 

Final Price - as defined in Clause 3.2.

 

Goods and Services - any goods (excluding Aircraft and SCNs) and services that
may be purchased by the Buyer from the Seller or its designee.

 

Inexcusable Delay - as defined in Clause 11.1.

 

Inhouse Warranty Labor Rate – as defined in Clause 12.1.7.5(b)

 

Initial Operator - the first operator of an Aircraft following Delivery to it
hereunder.

 

Manufacture Facilities - means the various manufacture facilities of the Seller,
its Affiliates or any subcontractor, where the Airframe or its parts are
manufactured or assembled.

 

Manufacturer Specification Change Notice (MSCN) - as defined in Clause 2.2.2.1.

 

Material – has the meaning as defined in Clause 1.2 of Exhibit H.

 

NEO Specification Freeze - has the meaning set out in Clause 2.1.2.1.

 

New Engine Option or NEO - has the meaning set out in Clause 2.1.2.1.

 

New Engine Option Changes - has the meaning set out in Clause 2.1.2.1.

 

Option Catalogues - means the Seller’s catalogues of specification change
options.

 

Other Agreement – as defined in Clause 5.12.1

 

Predelivery Payment - any of the payments made or to be made pursuant to Clause
5.3.

 

Predelivery Payment Reference Price - as defined in Clause 5.3.2.

 

Propulsion Systems - as set forth in Clause 2.3.

 

Propulsion Systems Manufacturer - means the manufacturer of the Propulsion
Systems as set out in Clause 2.3.

 

Ready for Delivery – with respect to any Aircraft, the time when (i) the
Technical Acceptance Process has been completed in accordance with Clause 8 and
(ii) all technical conditions required for the issuance of the Export
Certificate of Airworthiness and/or Statement of Conformity, as applicable, have
been satisfied.

 

Relevant Amounts – as defined in Clause 5.12.1

 

Scheduled Delivery Month - as defined in Clause 9.1.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 7/140

 

 

--------------------------------------------------------------------------------


 

Seller’s Representatives - the representatives of the Seller referred to in
Clause 15.

 

Seller’s Representatives Services – the services provided by the Seller to the
Buyer and from the Buyer to the Seller pursuant to Clause 15.

 

Seller Service Life Policy - as defined in Clause 12.2.

 

Sharklets - means a new large wingtip device, designed to enhance the
eco-efficiency and payload range performance of the A330neo aircraft type, and
which are fitted on the A330neo Aircraft and are part of the New Engine Option
Changes.

 

Spare Parts – the items of equipment and material that may be provided pursuant
to Exhibit H.

 

Specification – either (a) the Standard Specification if no SCNs are applicable
or (b) if SCNs are issued, the Standard Specification as amended by all
applicable SCNs.

 

Specification Change Notice (SCN) - as defined in Clause 2.2.1.

 

Standard Specification - means, individually or collectively the A330neo
Standard Specification(s).

 

Supplier - any supplier of Supplier Parts.

 

Supplier Part - as defined in 12.3.1.2.

 

Supplier Product Support Agreement - as defined in 12.3.1.3.

 

Taxes – as defined in Clause 5.5.3

 

Technical Acceptance Process – as defined in Clause 8.1.1

 

Technical Data - as defined in Clause 14.1.

 

Termination Event - as defined in Clause 20.1.

 

Total Loss - as defined in Clause 10.4

 

Training Conference - as defined in Clause 16.1.3.

 

Type Certificate - as defined in Clause 7.1

 

Warranted Part - as defined in Clause 12.1.1.

 

 

The definition of a singular in this Clause 0 will apply to plurals of the same
words.

 

Except as provided in Clause 22.6.4, references in this Agreement to an exhibit,
schedule, article, section, subsection or clause refer to the appropriate
exhibit or schedule to, or article, section, subsection or clause in this
Agreement.

 

Each agreement defined in this Clause 0 will include all appendixes, exhibits
and schedules thereto. If the prior written consent of any person is required
hereunder for an amendment, restatement, supplement or other modification to any
such agreement and the consent of each such person is obtained, references in
this Agreement to such agreement will be to such agreement as so amended,
restated, supplemented or modified.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 8/140

 

 

--------------------------------------------------------------------------------


 

References in this Agreement to any statute will be to such statute as amended
or modified and in effect at the time any such reference is operative.

 

The term “including” when used in this Agreement means “including without
limitation” except when used in the computation of time periods.

 

Technical and trade terms not otherwise defined herein will have the meanings
assigned to them as generally accepted in the aircraft manufacturing industry.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 9/140

 

 

--------------------------------------------------------------------------------


 

1                            SALE AND PURCHASE

 

The Seller will sell and deliver to the Buyer, and the Buyer will purchase and
take delivery of the Aircraft from the Seller, subject to the terms and
conditions contained in this Agreement.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 10/140

 

 

--------------------------------------------------------------------------------


 

2                            SPECIFICATION

 

2.1                        Aircraft Specification

 

2.1.1                    A330neo Aircraft Standard Specification

 

The A330neo Aircraft specification is based on a combination of the standard
specification(s) set forth hereunder (each an “A330 Standard Specification”) and
the New Engine Option Changes as set out in Clause 2.1.2 below.

 

Aircraft Type

 

Standard Specification Document Reference

A330-800neo

 

A330-200 Standard Specification

 

A330-900neo

 

A330-300 Standard Specification

 

 

 

2.1.2                                                             New Engine
Option

 

2.1.2.1                                                 The Seller is currently
developing a new engine option (the “New Engine Option” or “NEO”), applicable to
the A330-200 and A330-300 aircraft. Hence, the specification of the A330neo
Aircraft will be derived from the current respective A330-200 Standard
Specification and A330-300 Standard Specification and based on the new sole
source Propulsion Systems, as set forth in Clause 2.3 below, and the Sharklets,
as well as wing span extension, aerodynamic adaptations of the wing and
wing-to-fuselage junction, required airframe structural modifications and
aircraft systems and software adaptations required to operate such A330neo
Aircraft; in the case of the A330-900neo, the A330neo Aircraft will also include
a fuel centre tank (collectively the “New Engine Option Changes”).

 

Consequently, the implementation of these New Engine Option Changes is hereby
irrevocably accepted by the Buyer and will be reflected in the first issue of
respectively the A330-800neo aircraft and A330-900neo aircraft standard
specification(s) (respectively the “A330-800neo Standard Specification” and the
“A330-900neo Standard Specification” and together the “A330neo Standard
Specifications”) when the design of each of such A330neo aircraft type will have
been frozen (the “NEO Specification Freeze”).

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 11/140

 

 

--------------------------------------------------------------------------------


 

2.1.2.2                                                    A330neo Aircraft
Weights

 

The New Engine Option Changes will modify the basic design weights of the
respective A330 Standard Specifications, as set forth in paragraph(s) §
03-20.01.00 thereof, as follows:

 

 

A330-800neo

A330-900neo

 

MTOW

(“Maximum Take-off Weight”)

 

 

 

[*]

 

 

[*]

 

MLW

(“Maximum Landing Weight”)

 

 

 

[*]  

 

 

[*]

 

MZFW

(“Maximum Zero Fuel Weight”)

 

 

    [*]

 

[*]   

 

[*]

 

The estimated basic Manufacturer’s Weight Empty (“MWE”) of the respective A330
Standard Specifications, as set forth in paragraph(s) § 13-10.01.00 thereof,
will be modified by the New Engine Option Changes as follows:

 

 

A330-800neo

 

 

A330-900neo

 

 

[*]

 

 

[*]

 

 

It is agreed and understood that all of the weights set forth in this Clause
2.1.2.2 are current development targets and may be updated upon NEO
Specification Freeze of the respective A330neo aircraft types [*].

 

2.1.2.3                                                    Upon their respective
issuance, the A330-800neo Standard Specification and the A330-900neo Standard
Specification will each automatically supersede the combination of the
respective A330 Standard Specifications and the corresponding New Engine Option
Changes. The A330-800neo Aircraft and the A330-900neo Aircraft will be
manufactured in accordance with Issue 1 of their respective A330neo Standard
Specifications, as modified or varied by the Specification Change Notices listed
in Appendix 1 to Exhibit A.

 

 

2.2                                                                           
Specification Amendment

 

The parties understand and agree that the A330neo Standard Specification(s) may
be amended following signature of this Agreement in accordance with the terms of
this Clause 2.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 12/140

 

 

--------------------------------------------------------------------------------


 

2.2.1                                                               
Specification Change Notice

 

The Specification may be amended by written agreement between the parties in a
Specification Change Notice (SCN).  Each SCN will be substantially in the form
set out in Exhibit B1 and will set out the SCN’s Aircraft embodiment rank and
will also set forth, in detail, the particular change to be made to the
Specification and the effect, if any, of such change on design, performance,
weight, Delivery Date of the Aircraft affected thereby and on the text of the
Specification. An SCN may result in an adjustment of the Aircraft Base Price,
which adjustment, if any, will be specified in the SCN.

 

 

2.2.2                                                                Development
Changes

 

The Specification may also be amended to incorporate changes deemed necessary by
the Seller to improve the Aircraft, prevent delay or ensure compliance with this
Agreement (“Development Changes”), as set forth in this Clause 2.

 

2.2.2.1                                                    Manufacturer
Specification Changes Notices

 

2.2.2.1.1                                     The Specification may be amended
by the Seller through a Manufacturer Specification Change Notice (“MSCN”), which
will be substantially in the form set out in Exhibit B2 hereto and will set out
the MSCN’s Aircraft embodiment rank as well as, in detail, the particular change
to be made to the Specification and the effect, if any, of such change on
performance, weight, Aircraft Base Price, Delivery Date of the Aircraft affected
thereby and interchangeability or replaceability requirements under the
Specification.

 

2.2.2.1.2                                     Except when the MSCN is
necessitated by an Aviation Authority directive or by equipment obsolescence, in
which case the MSCN will be accomplished without requiring the Buyer’s consent,
if the MSCN adversely affects the performance, weight, Aircraft Base Price,
Delivery Date of the Aircraft affected thereby or the interchangeability or
replaceability requirements under the Specification, the Seller will notify the
Buyer of a reasonable period of time during which the Buyer must accept or
reject such MSCN. If the Buyer does not notify the Seller of the rejection of
the MSCN within such period, the MSCN will be deemed accepted by the Buyer and
the corresponding modification will be accomplished.

 

 

2.2.2.2                                                    In the event of the
Seller revising the Specification to incorporate Development Changes which have
no adverse effect on any of the elements as set forth in 2.2.2.1 above, such
revision will be performed by the Seller without the Buyer’s consent.

 

In such cases, the Buyer will have access to the details of such changes through
the relevant application in AirbusWorld.

 

 

2.3                                                                           
Propulsion Systems

 

The A330neo Aircraft will be equipped with a set of two (2) Rolls-Royce Trent
7000 engines (the “Propulsion Systems”), with an Airbus Equivalent Thrust (AET)
of 72,600lbf.

 

It is agreed and understood that the above thrust rating may be updated at any
time until NEO Specification Freeze.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 13/140

 

 

--------------------------------------------------------------------------------


 

The above-mentioned Propulsion Systems designation is based upon information
received from the Propulsion Systems Manufacturer and remains subject to any
modification that might be imposed by the Propulsion Systems Manufacturer on the
Seller and/or the Buyer.

 

 

2.4                                                                           
Milestones

 

2.4.1                                                               
Customization Milestones Chart

 

Within a reasonable period following signature of the Agreement, the Seller will
provide the Buyer with a customization milestones chart (the “Customization
Milestone Chart”), setting out how far in advance of the Scheduled Delivery
Month of the Aircraft:

 

-                   the Buyer needs to take certain decisions and actions;

-                   the Buyer needs to provide certain information and
documentation; and

-                   the Buyer shall notify the BFE Suppliers and products
selected for BFE; and

-                   the ITCM for such BFE definition shall be held; and

-                   the CDF will occur.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 14/140

 

 

--------------------------------------------------------------------------------


 

 

3                             PRICES

 

3.1                         Aircraft Base Price

 

3.1.1                     The Aircraft Base Price is the sum of:

 

(i)        the base price of the A330neo Aircraft corresponding to the
respective A330 Standard Specification(s), the New Engine Option Changes and the
design weights as set out in Clause 2.1.2.2 (excluding Buyer Furnished
Equipment), which is :

 

US $ [*]                                                            for the
A330-800neo Aircraft

(US dollars [*])

 

US $ [*]                                                         for the
A330-900neo Aircraft

(US dollars [*])

 

(ii)                    the sum of the  base prices of any and all SCNs set
forth in Appendix 1 to Exhibit “A”, which is :

 

US $
[*]                                                                                                        
for the A330-800neo Aircraft

(US dollars [*])

 

US $
[*]                                                                                                        
for the A330-900neo Aircraft

(US dollars [*])

 

3.1.2                                                             The Aircraft
Base Price has been established in accordance with the average economic
conditions prevailing in December 2012, January 2013 and February 2013 and
corresponding to a theoretical delivery in January 2014 - (the “Base Period”).

 

3.1.3                                                            
Notwithstanding the foregoing, the A330neo programme is still in development at
the date hereof and it is understood that the thrust rating defined for the
A330neo Propulsion Systems in Clause 2.3 may be revised as per such Clause. In
such case, the Seller reserves the right to adjust the respective Aircraft Base
Prices upon NEO Specification Freeze.

 

 

3.2                                                                           
Final Price of the Aircraft:

 

The Final Price of each Aircraft will be the sum of:

 

(i)            the Aircraft Base Price as adjusted to the applicable Delivery
Date of such Aircraft in accordance with Clause 4; plus

 

(ii)                                the aggregate of all increases or decreases
to the Aircraft Base Price as agreed in any Specification Change Notice or part
thereof applicable to the Aircraft subsequent to the date of this Agreement as
adjusted to the Delivery Date in accordance with Clause 4; plus

 

(iii)                             any other amount due by the Buyer to the
Seller pursuant to this Agreement and/or any other written agreement between the
Buyer and the Seller relating to the Aircraft.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 15/140

 

 

--------------------------------------------------------------------------------


 

4                            PRICE REVISION

 

The Aircraft Base Price and the base prices of the SCNs relating to the Aircraft
are subject to revision up to and including the Delivery Date in accordance with
the Aircraft Price Revision Formula, as set forth in Exhibit “C”.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 16/140

 

 

--------------------------------------------------------------------------------


 

5                                                                                       
PAYMENT TERMS

 

 

5.1                                                                           
Seller’s Account

 

The Buyer will pay the Predelivery Payments, the Balance of the Final Price and
any other amount due by the Buyer in immediately available funds in United
States dollars to:

 

 

Beneficiary Name: AIRBUS

 

account identification:  [*]

 

with:

 

BNP PARIBAS

SWIFT: BNPAUS3NXXX

ABA: 026007689

Corporate Banking 787

Seventh Avenue

New York, NY 10019

USA

 

 

or to such other account as may be designated by the Seller in writing.

 

5.2                                                                           
Commitment Fee

 

The Seller acknowledges that it has received from the Buyer a non-refundable
commitment fee of US $ [*] (US dollars [*]) for each Aircraft (the “Commitment
Fee”). An amount equal to the Commitment Fee paid with respect to an Aircraft
will be credited without interest against the first Predelivery Payment for such
Aircraft.

 

5.3                                                                           
Predelivery Payments

 

5.3.1                                                                Predelivery
Payments are nonrefundable (although amounts equal to Predelivery Payments may
be paid to the Buyer pursuant to Clause 11.3) and will be paid by the Buyer to
the Seller for the Aircraft.

 

5.3.2                                                                The
Predelivery Payment Reference Price for an Aircraft to be delivered in calendar
year T is determined in accordance with the following formula:

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 17/140

 

 

--------------------------------------------------------------------------------


 

5.3.3    Predelivery Payments will be paid according to the following schedule.

 

Payment Date

 

 

 

Percentage of
Predelivery Payment
Reference Price

 

1st Payment

 

On signature of this Agreement

 

[*

]  %

 

 

 

 

 

 

 

 

2nd Payment

 

On the first day of the [*] month after the signature of the Agreement

 

[*

]  %

 

 

 

 

 

 

 

 

 

 

No later than the first Business Day of each of the following months:

 

 

 

 

 

 

 

 

 

 

 

3rd Payment

 

- The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*

]  %

 

 

 

 

 

 

 

 

4th Payment

 

- The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*

]  %

 

 

 

 

 

 

 

 

5th Payment

 

- The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*

]  %

 

 

 

 

 

 

 

 

6th Payment

 

- The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*

]  %

 

 

 

 

 

 

 

 

7th Payment

 

- The [*] month before the Scheduled Delivery Month of each Aircraft

 

[*

]  %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL PAYMENT PRIOR TO DELIVERY

 

[*

]  %

 

 

In the event of the above schedule resulting in any Predelivery Payment falling
due prior to the date of signature of the Agreement, such Predelivery Payments
will be made upon signature of this Agreement.

 

5.3.4                                                                The Seller
will be entitled to hold and use any Predelivery Payment as absolute owner
thereof, subject only to the obligation (such obligation itself subject to the
provisions of Clause 5.6) to deduct an amount equal to Predelivery Payments from
the Final Price of the Aircraft, when calculating the Balance of the Final Price
of such Aircraft. The Seller will be under no obligation to segregate any
Predelivery Payment, or any amount equal thereto, from the Seller’s funds
generally.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 18/140

 

 

--------------------------------------------------------------------------------


 

5.4                                                                           
Payment of Balance of the Final Price of the Aircraft

 

Before the Delivery Date or concurrent with the Delivery of each Aircraft, the
Buyer will pay to the Seller the Final Price of such Aircraft less the amount of
Predelivery Payments received for such Aircraft by the Seller (the “Balance of
the Final Price”).

 

The Seller’s receipt of the full amount of all Predelivery Payments and of the
Balance of the Final Price of the Aircraft, including any amounts due under
Clause 5.8, are a condition precedent to the Seller’s obligation to deliver such
Aircraft to the Buyer.

 

5.5                                                                           
Taxes

 

5.5.1                                                                The amounts
stated in this Agreement to be payable by the Buyer are exclusive of value added
tax (“VAT”) chargeable under the laws of the country of the Delivery Location
and accordingly the Buyer will pay any VAT chargeable in respect of supplies to
the Buyer as contemplated by this Agreement.

 

5.5.2                                                                The Seller
will pay all other Taxes, duties or similar charges of any nature whatsoever
levied, assessed, charged or collected for or in connection with the
manufacture, assembly, sale and delivery of any of the Aircraft, services,
instructions and data delivered or furnished under the Agreement provided such
charges have been promulgated and are enforceable under the laws of the country
of the Delivery Location of the Aircraft.

 

5.5.3                                                                The Buyer
will bear the costs of and pay any and all Taxes, duties or similar charges of
any nature whatsoever, not assumed by the Seller under Clause 5.5.2, including
but not limited to any duties or Taxes due upon or in relation to the
importation or registration of the Aircraft in the Buyer’s or the relevant
Operator’s country, as applicable, and/or any withholdings or deductions levied
or required in the Buyer’s country in respect of the payment to the Seller of
any amount due by the Buyer under this Agreement.

 

[*]

 

“Taxes” means any present or future tax, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority or any
political subdivision or taxing authority thereof or therein.

 

5.6                                                                           
Application of Payments

 

Notwithstanding any other rights the Seller may have at contract or at law, the
Buyer and the Seller hereby agree that should any amount (whether under this
Agreement or under any other agreement between the Buyer and its Affiliates on
the one hand and the Seller and its Affiliates on the other hand and whether at
the stated maturity of such amount, by acceleration or otherwise) become due and
payable by the Buyer or its Affiliates, and not be paid in full in immediately
available funds on the date due, then the Seller will have the right to debit
and apply, in whole or in part, the Predelivery Payments paid to the Seller by
the Buyer against such unpaid amount. The Seller will promptly notify the Buyer
in writing after such debiting and

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 19/140

 

 

--------------------------------------------------------------------------------


 

application, and the Buyer will immediately pay to the Seller the amount
required to comply with Clause 5.3.3.

 

 

5.8                                                                           
Overdue Payments

 

5.8.1                                                             If any payment
due to the Seller under this Agreement including but not limited to any
Predelivery Payment, commitment fee, option fee for the Aircraft as well as any
payment due to the Seller for any spare parts, data, documents, training and
services, is not received by the Seller on the date or dates due, without
prejudice to the Seller’s other rights under this Agreement and at law, the
Seller will be entitled to claim from the Buyer, and the Buyer will promptly pay
to the Seller upon receipt of such claim, an agreed fixed amount destined to
compensate the Seller for the negative consequences, costs, losses and expenses,
that the Seller may suffer as a result of such late payment. The amount of such
compensation will be calculated using [*] on the amount of such overdue payment,
counting from and including the due date of such payment up to  the day prior to
the date such payment is received by the Seller. The Seller’s right to receive
such interest will be in addition to any other rights of the Seller hereunder or
at law.

 

5.8.2                                                                If [*]
Predelivery Payment(s) [*] remains unpaid following the date(s) on which such
Predelivery Payment(s) is/(are) due [*] (the “Late Predelivery Payment”); the
Seller will have, in addition to any remedy under the Agreement, no obligation
to deliver any or all of the Aircraft remaining to be delivered under this
Agreement within their respective Scheduled Delivery Month(s). Upon receipt of
the full amount of all delayed Predelivery Payments, together with any amount
due pursuant to Clause 5.8.1, the Seller will inform the Buyer of new Scheduled
Delivery Month(s) consistent with the Seller’s other commitments and production
capabilities.

 

 

5.9                                                                           
Proprietary Interest

 

Notwithstanding any provision of law to the contrary, the Buyer will not, by
virtue of anything contained in this Agreement (including, without limitation,
any Commitment Fee or Predelivery Payments hereunder, or any designation or
identification by the Seller of a particular aircraft as an Aircraft to which
any of the provisions of this Agreement refers) acquire any proprietary,
insurable or other interest whatsoever in any Aircraft before Delivery of and
payment for such Aircraft, as provided in this Agreement.

 

 

5.10                                                                    Payment
in Full

 

The Buyer’s obligation to make payments to the Seller hereunder will not be
affected by and will be determined without regard to any setoff, counterclaim,
recoupment, defense or other right that the Buyer may have against the Seller or
any other person and all such payments will be made without deduction or
withholding of any kind. The Buyer will ensure that the sums received by the
Seller under this Agreement will be equal to the full amounts expressed to be
due to the Seller hereunder, without deduction or withholding on account of and
free from any and all taxes, levies, imposts, duties or charges of whatever
nature, except that if the Buyer is compelled by law to make any such deduction
or withholding the Buyer will pay such additional amounts to the Seller as may
be necessary so that the net

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 20/140

 

 

--------------------------------------------------------------------------------


 

amount received by the Seller after such deduction or withholding will equal the
amounts that would have been received in the absence of such deduction or
withholding.

 

 

5.11                                                                    Other
Charges

 

Unless expressly stipulated otherwise, any charges due under this Agreement
other than those set out in Clauses 5.2, 5.3 and 5.8 will be paid by the Buyer
at the same time as payment of the Balance of the Final Price or, if invoiced
after Delivery, within thirty (30) days after the invoice date.

 

 

5.12                 Cross-Collateralisation

 

5.12.1                                                        The Buyer hereby
agrees that, notwithstanding any provision to the contrary in this Agreement, in
the event that the Buyer should fail to make any material payment owing under
this Agreement or under any other [*] agreement [*]  between the Buyer and the
Seller and/or any of their respective Affiliates (the “Other Agreement”), the
Seller may:

 

(i)                       withhold payment to the Buyer or its Affiliates of any
sums that may be due to or claimed by the Buyer or its Affiliates from the
Seller or its Affiliates pursuant to this Agreement or any Other Agreement,
including Predelivery Payments, unless or until the default under this Agreement
or the Other Agreement is cured or remedied; and

 

(ii)                    apply any amount of any Predelivery Payment it then
holds under this Agreement in respect of any of the Aircraft as well as any
other monies held pursuant to any Other Agreement (collectively the “Relevant
Amounts”) in such order as the Seller deems appropriate in satisfaction of any
amounts due and unpaid by the Buyer or its Affiliates and to compensate for any
losses and/or damages the Seller or its Affiliates may suffer as a result of the
Buyer’s or its Affiliates’ failure to make payments in a timely manner under
this Agreement or any Other Agreement. The Buyer acknowledges that the
application of any of the Relevant Amounts as aforesaid may result in the Buyer
or its Affiliates being in default (unless such default is otherwise cured or
remedied) in relation to the agreement in respect of which such Relevant Amounts
were originally granted or required to be paid, as the case may be.

 

The rights granted to the Seller in the preceding paragraphs (i) and (ii) are
without prejudice and are in addition to and will not be deemed a waiver of any
other rights and remedies the Seller or its Affiliates may have at law or under
this Agreement or any Other Agreement, including the right of set-off.

 

 

5.12.2                                                        In the event that
the Seller applies any amount of any Predelivery Payment it then holds under
this Agreement in respect of any of the Aircraft in satisfaction of the amount
due and unpaid by the Buyer or its Affiliates or to compensate for losses and/or
damages to the Seller or its Affiliates as a result of the Buyer’s or its
Affiliates’ failure to make payment in a timely manner under the Agreement or
any Other Agreement, then the Seller will notify the Buyer to that effect.
Within three (3)

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 21/140

 

 

--------------------------------------------------------------------------------


 

Business Days of issuance of such notification, the Buyer will pay by wire
transfer of funds immediately available to the Seller the amount of the
Predelivery Payment that has been applied by the Seller as set forth above.

 

Failure of the Buyer to pay such amount in full, will entitle the Seller to
(i) collect interest on such unpaid amount in accordance with Clause 5.8.1
hereof from the fourth (4th) Business Day following the Seller’s written request
to the Buyer for such payment and (ii) treat such failure as an additional
termination event for which the Seller will be entitled to the remedies
available under Clause 20.2 of the Agreement.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 22/140

 

 

--------------------------------------------------------------------------------


 

6                                                                                       
MANUFACTURE PROCEDURE - INSPECTION

 

6.1                                                                           
Manufacture Procedures

 

The Airframe will be manufactured in accordance with all of the  requirements of
the laws of the jurisdiction of incorporation of the Seller or of its relevant
Affiliate as enforced by the Aviation Authority of such jurisdiction.

 

 

6.2                                                                           
Inspection

 

6.2.1               Subject to providing the Seller with certificates evidencing
compliance with the insurance requirements set forth in Clause 19, the Buyer or
its duly authorized representatives (the “Buyer’s Inspector(s)”) will be
entitled to inspect the manufacture of the Airframe and all materials and parts
obtained by the Seller for the manufacture of the Airframe (each an
“Inspection”) on the following terms and conditions;

 

(i)        any Inspection [*] shall be conducted pursuant to the Seller’s system
of inspection as developed under the supervision of the relevant Aviation
Authority;

 

(ii)        the Buyer’s Inspector(s) will have access to such relevant technical
data as is reasonably necessary for the purpose of the Inspection;

 

(iii)       any Inspection and any related discussions with the Seller and other
relevant personnel by the Buyer’s Inspector(s) will be at reasonable times
during business hours and will take place in the presence of the relevant
inspection department personnel of the Seller;

 

(iv)       the Inspections will be performed in a manner not to unduly delay or
hinder the manufacture or assembly of the Aircraft or the performance of this
Agreement by the Seller or any other work in progress at the Manufacture
Facilities.

 

6.2.2                                                                Location of
Inspections

 

The Buyer’s Inspector(s) will be entitled to conduct any such Inspection at the
relevant Manufacture Facility of the Seller or the Affiliates and where possible
at the Manufacture Facilities of the sub-contractors provided that if access to
any part of the Manufacture Facilities where the Airframe manufacture is in
progress or materials or parts are stored are restricted for security or
confidentiality reasons, the Seller will be allowed reasonable time to make the
relevant items available elsewhere.

 

6.3                                                                           
Seller’s Service for Buyer’s Inspector(s)

 

For the purpose of the Inspections, and starting from a mutually agreed date
until the Delivery Date, the Seller will furnish without additional charge
suitable space and office equipment in or conveniently located with respect to
the Delivery Location for the use of a reasonable number of Buyer’s
Inspector(s).

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 23/140

 

 

--------------------------------------------------------------------------------


 

7                                                                                       
CERTIFICATION

 

Except as set forth in this Clause 7, the Seller will not be required to obtain
any certificate or approval with respect to the Aircraft.

 

7.1                                                                           
Type Certification

 

The Aircraft will have been type certificated  under EASA and FAA procedures for
certification in the transport category. The Seller will obtain or cause to be
obtained the relevant  type certificate (the “Type Certificate”) to allow the
issuance of the Export Certificate of Airworthiness, or as Aircraft are to be
registered in a Member State of the European Community, the Statement of
Conformity.

 

7.2                                                                           
Export Certificate of Airworthiness

 

The Aircraft will be delivered to the Buyer with an Export Certificate of
Airworthiness and/or with a Statement of Conformity, as applicable.

 

Subject to the provisions of Clause 7.3, the Aircraft will be delivered to the
Buyer with an Export Certificate of Airworthiness and in a condition enabling
the Buyer to obtain at the time of Delivery a Standard Airworthiness Certificate
issued pursuant to Part 21 and Part 26 of the US Federal Aviation Regulations
and a Certificate of Sanitary Construction issued by the U.S. Public Health
Service of the Food and Drug Administration. However, the Seller will have no
obligation to make and will not be responsible for any costs of alterations or
modifications to such Aircraft to enable such Aircraft to meet FAA Part 121 and
Part 129 or U.S. Department of Transportation requirements for specific
operation on the Buyer’s and/or Initial Operator’s routes, whether before, at or
after Delivery of any Aircraft. [*]

 

7.3                                                                           
Specification Changes before Aircraft Ready for Delivery

 

7.3.1                If, any time before the date on which the Aircraft is Ready
for Delivery, any law, rule or regulation is enacted, promulgated, becomes
effective and/or an interpretation of any law, rule or regulation is issued by
the EASA that requires any change to the Specification for the purposes of
obtaining the Export Certificate of Airworthiness or issuing the Statement of
Conformity (a “Change in Law”), the Seller will make the required modification
and the parties hereto will sign an SCN or MSCN which specifies the effects, if
any, upon the guaranteed performances, weights, interchangeability, time of
Delivery, price of the Aircraft and text of the Specification.

 

7.3.2                The Seller will as far as practicable, but at its sole
discretion and without prejudice to Clause 7.3.3(ii), take into account the
information available to it concerning any proposed law, rule or regulation or
interpretation that could become a Change in Law, in order to minimize the costs
of changes to the Specification as a result of such proposed law, regulation or
interpretation becoming effective before the applicable Aircraft is Ready for
Delivery.

 

 

7.3.3                                                               The cost of
implementing the required modifications referred to in Clause 7.3.1 will be:

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 24/140

 

 

--------------------------------------------------------------------------------


 

[*]

 

7.3.4                                                               
Notwithstanding the provisions of Clause 7.3.3, if a Change in Law relates to an
item of BFE or to the Propulsion Systems the costs related thereto will be borne
in accordance with such arrangements as may be made separately between the Buyer
and the manufacturer of the BFE or the Propulsion Systems, as applicable, and
the Seller will have no obligation with respect thereto.

 

7.4                                                                           
Intentionally left blank

 

7.5                                                                          
Validation of Export Airworthiness Certificate or Statement of Conformity

 

7.5.1                                                               The Seller
shall provide its best reasonable efforts to obtain the validation of the Type
Certificate by the Buyer’s or the Initial Operator’s Aviation Authority.

 

Upon the Buyer’s request, to be provided to the Seller with adequate notice and
no later than [*] months prior the Aircraft Delivery, the Seller shall identify
the changes that may be required in order for an Aircraft to be eligible for a
standard airworthiness certificate to be issued by the airworthiness authority
designated by the Buyer for the registration of such Aircraft (the “Designated
Airworthiness Authority”).

 

7.5.2                Where the Buyer’s or the Initial Operator’s Designated
Airworthiness Authority requires a modification to comply with additional import
aviation operational requirements and/or supply of additional data prior to the
issuance of the Export Airworthiness Certificate, the Seller shall incorporate
such modification at costs to be borne by the Buyer and/or provide any such
services/data at no charge to the Buyer. The parties shall sign a Specification
Change Notice which specifies the effects, if any, upon the guaranteed
performances, weights, interchangeability, time of Delivery and price of the
Aircraft.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 25/140

 

 

--------------------------------------------------------------------------------


 

8                                                                                       
TECHNICAL ACCEPTANCE

 

 

8.1                                                                           
Technical Acceptance Process

 

8.1.1                Prior to Delivery, the Aircraft will undergo a technical
acceptance process developed by the Seller (the “Technical Acceptance Process”).
Completion of the Technical Acceptance Process will demonstrate the satisfactory
functioning of the Aircraft and will be deemed to demonstrate compliance with
the Specification. Should it be established that the Aircraft does not comply
with the Technical Acceptance Process requirements, the Seller will without
hindrance from the Buyer be entitled to carry out any necessary changes and, as
soon as practicable thereafter, resubmit the Aircraft to such further Technical
Acceptance Process as is necessary to demonstrate the elimination of the
non-compliance.

 

8.1.2                                                                The
Technical Acceptance Process will:

 

(i)                                   commence on a date notified by the Seller
to the Buyer by no less than ten (10) days’ notice,

 

(ii)                                take place at the Delivery Location,

 

(iii)                             be carried out by the personnel of the Seller,
and

 

(iv)                           include a technical acceptance flight that will
not exceed three (3) hours (the “Technical Acceptance Flight”), [*].

 

8.2                                                                           
Buyer’s Attendance

 

8.2.1                                                                The Buyer
will be entitled to attend the Technical Acceptance Process and notification of
the start of such Technical Acceptance Process will be done in accordance with
Clause 9.1.2.

 

8.2.2                                                                If the
Buyer elects to attend the Technical Acceptance Process, the Buyer:

 

(i)           will comply with the reasonable requirements of the Seller, with
the intention of completing the Technical Acceptance Process within six
(6) Business Days, and

 

(ii)          may have a maximum of [*] of its representatives [*] accompany the
Seller’s representatives on the Technical Acceptance Flight, during which the
Buyer’s representatives will comply with the instructions of the Seller’s
representatives.

 

8.2.3                If the Buyer does not attend or fails to cooperate in the
Technical Acceptance Process, the Seller will be entitled to complete the
Technical Acceptance Process and the Buyer will be deemed to have accepted that
the Technical Acceptance Process has been satisfactorily completed, in all
respects.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 26/140

 

 

--------------------------------------------------------------------------------


 

8.3                                                                           
Certificate of Acceptance

 

Upon successful  completion of the Technical Acceptance Process, the Buyer will,
on or before the Delivery Date, sign and deliver to the Seller a certificate of
acceptance in respect of the Aircraft in the form of Exhibit D (the “Certificate
of Acceptance”).

 

 

8.4                                                                           
Finality of Acceptance

 

The Buyer’s signature of the Certificate of Acceptance for the Aircraft will
constitute waiver by the Buyer of any right it may have, under the Uniform
Commercial Code as adopted by the State of New York or otherwise, to revoke
acceptance of the Aircraft for any reason, whether known or unknown to the Buyer
at the time of acceptance.

 

 

8.5                                                                           
Aircraft Utilization

 

The Seller will, without payment or other liability, be entitled to use the
Aircraft before Delivery as may be necessary to obtain the certificates required
under Clause 7. Such use will not relieve the Buyer of or otherwise in any
manner affect its obligation to accept Delivery hereunder.

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 27/140

 

 

--------------------------------------------------------------------------------


 

9                                                                                       
DELIVERY

 

9.1                                                                           
Delivery Schedule

 

9.1.1                                                                Subject to
Clauses 2, 7, 8, 10 and 18, the Seller will have the Aircraft Ready for Delivery
at the Delivery Location as follows:

 

Aircraft N°

Aircraft Model

Delivery Month

Aircraft N°1

A330-900neo

[*] 2018

Aircraft N°2

A330-900neo

 [*]

Aircraft N°3

A330-900neo

[*]

Aircraft N°4

A330-900neo

 [*]

Aircraft N°5

A330-900neo

[*]

Aircraft N°6

A330-900neo

[*]

Aircraft N°7

A330-900neo

[*]

Aircraft N°8

A330-900neo

[*]

Aircraft N°9

A330-900neo

[*]

Aircraft N°10

A330-900neo

[*]

Aircraft N°11

A330-900neo

[*]

Aircraft N°12

A330-900neo

[*]

Aircraft N°13

A330-900neo

[*]

Aircraft N°14

A330-900neo

[*]

Aircraft N°15

A330-900neo

[*]

Aircraft N°16

A330-900neo

[*]

Aircraft N°17

A330-900neo

[*]

Aircraft N°18

A330-900neo

[*]

Aircraft N°19

A330-900neo

[*]

Aircraft N°20

A330-900neo

[*]

Aircraft N°21

A330-900neo

[*]

Aircraft N°22

A330-900neo

[*]

Aircraft N°23

A330-900neo

[*]

Aircraft N°24

A330-900neo

[*]

Aircraft N°25

A330-900neo

[*] 2022

 

 

Each of such months will be, with respect to the corresponding Aircraft, the
“Scheduled Delivery Month”.

 

9.1.2                                                                [*]

 

9.1.3                                                                [*]

 

 

 

 

9.2                                                                           
Delivery Process

 

9.2.1                                                                The Buyer
will send its representatives to the Delivery Location to take Delivery of and
collect the Aircraft within seven (7) days after the date on which the Aircraft
is Ready for Delivery, and will pay the Balance of the Final Price on or before
the Delivery Date.

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 28/140

 

 

--------------------------------------------------------------------------------


 

9.2.2                                                                The Seller
will deliver and transfer good title to the Aircraft to the Buyer free and clear
of all encumbrances (except for any liens or encumbrances created by or on
behalf of the Buyer) provided that the Balance of the Final Price of such
Aircraft has been paid by the Buyer pursuant to Clause 5.4 and that the
Certificate of Acceptance has been signed and delivered to the Seller pursuant
to Clause 8.3. The Seller will provide the Buyer with a bill of sale in the form
of Exhibit E (the “Bill of Sale”) and/or such other documentation confirming
transfer of title and receipt of the Final Price of the Aircraft as may
reasonably be requested by the Buyer. Title to and risk of loss of or damage to
the Aircraft will pass to the Buyer contemporaneously with the delivery by the
Seller to the Buyer of such Bill of Sale.

 

9.2.3                                                                If, by the
time specified in Clause 9.2.1, the Buyer fails to (i) deliver the signed
Certificate of Acceptance to the Seller, or (ii) pay the Balance of the Final
Price of the Aircraft to the Seller and collect the Aircraft, then the Buyer
will be deemed to have rejected Delivery wrongfully when the Aircraft was duly
tendered to the Buyer hereunder. If such a deemed rejection arises, and in
addition to the remedies of Clause 5.8.1, (a) the Seller will retain title to
the Aircraft, and (b) the Buyer will indemnify and hold the Seller harmless
against any and all costs (including but not limited to any parking, storage,
and insurance costs) and consequences resulting from the Buyer’s rejection
(including but not limited to risk of loss of or damage to the Aircraft), it
being understood that the Seller will be under no duty to the Buyer to store,
park, insure or otherwise protect the Aircraft. These rights of the Seller will
be in addition to the Seller’s other rights and remedies under this Agreement.

 

9.3                                                                           
Flyaway

 

9.3.1                                                                The Buyer
and the Seller will cooperate to obtain any licenses that may be required by the
Aviation Authority of the Delivery Location for the purpose of exporting the
Aircraft.

 

9.3.2                                                                All
expenses of, or connected with, flying the Aircraft from the Delivery Location
after Delivery will be borne by the Buyer or the Initial Operator as applicable.
The Buyer or the Initial Operator as applicable will make direct arrangements
with the supplying companies for the fuel and oil required for all post-Delivery
flights.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 29/140

 

 

--------------------------------------------------------------------------------


 

10                   EXCUSABLE DELAY AND TOTAL LOSS

 

10.1                                                                    The
Seller and any Affiliate of the Seller will not be responsible or be deemed to
be in default of its obligations under this Agreement on account of delays in
delivery or failure to deliver or other delays or failures in the performance of
this Agreement, any part hereof, due to causes reasonably beyond the Seller’s
control or not occasioned by the Seller’s fault or negligence of which Seller
has notified Buyer in accordance with this sub-Clause 10.1 (“Excusable Delay”),
including but not being limited to: acts of God or the public enemy, natural
disasters, fires, floods, explosions or earthquakes; epidemics or quarantine
restrictions; serious accidents; total or constructive total loss; any law,
decision, regulation, directive or other act (whether or not having the force of
law) of any government or of the Council of the European Community or the
Commission of the European Community or of any national, Federal, State,
municipal or other governmental department, commission, board, bureau, agency,
court or instrumentality, domestic or foreign; governmental priorities or
regulations or orders affecting allocation of materials or facilities or a
completed Aircraft; war, civil war and warlike operations, terrorism,
insurrection or riots; strikes or labor troubles causing cessation, slow down or
interruption of work; delay after due and timely diligence in obtaining any
airworthiness or type certification; inability after due and timely diligence to
procure materials, accessories, equipment or parts; general hindrance in
transportation. It is expressly understood and agreed that (i) any delay in
delivery or otherwise in the performance of this Agreement by the Seller due in
whole or in part to any delay in or failure of the delivery of, or any other
event or circumstance relating to, the Propulsion Systems or Buyer Furnished
Equipment or (ii) any delay caused by the Buyer’s negligence or the Buyer’s
fault will each constitute Excusable Delay for the Seller. The Seller will as
soon as practicable after becoming aware of any delay falling within the
provisions of this sub-Clause 10.1 (i) exert all reasonable best efforts to
minimize the effects of such occurrence, (ii) notify the Buyer of such delay and
of the probable extent thereof and (iii) subject to the following provisions, as
soon as practicable after the removal of the cause or causes for delay notify
Buyer of the actual extent of the delay and resume the performance of those
obligations affected under this Agreement. Seller will use due and timely
diligence and all reasonable efforts to remove the cause or causes for delay.

 

10.2                                                                    In the
event that the delivery of an Aircraft will be delayed by reason of an Excusable
Delay for a period of more than [*] after the end of the calendar month in which
delivery is otherwise required hereunder, [*] will be entitled to terminate this
Agreement with respect to such Aircraft upon notice given to [*] within thirty
(30) days after the expiration of such [*] period. In the event such delay will
continue for an additional [*] period after the expiration of such [*] period,
[*] will have the option to terminate this Agreement with respect to such
Aircraft upon notice given to [*] within thirty (30) days after the end of such
additional [*] period. Such termination will discharge all obligations and
liabilities of the parties hereunder with respect to such Aircraft, [*].
Notwithstanding the provisions of Clause 19, the Buyer will not be entitled [*]
to terminate this Agreement as to any Aircraft under this Clause 10 by reason of
an Excusable Delay if such delay is caused by the negligence or fault of the
Buyer or its representatives.

 

10.3                                                                  If the
Seller concludes, based on its appraisal of the facts, that, due to Excusable
Delay, delivery of an Aircraft will be delayed for a period of more than [*]
after the

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 30/140

 

 

--------------------------------------------------------------------------------


 

end of the calendar month in which delivery is otherwise required (unless the
Seller concludes that, by reason of any Excusable Delay, delivery of such
Aircraft will not occur), and as a result thereof in good faith and in
accordance with its normal scheduling procedures internally reschedules delivery
of such Aircraft to a date reflecting such delays, the Seller will notify the
Buyer in writing of such delay and rescheduling or, as the case may be, of such
non-delivery, (i) in the event of such delay or non-delivery, Buyer may
terminate this Agreement or (ii) in the event of such non-delivery Seller may
terminate this Agreement as to such Aircraft in each case by giving written
notice to the other party within thirty (30) days after receipt by the Buyer of
such notice of anticipated delay. Such termination will discharge all
obligations and liabilities of the Buyer and Seller hereunder to the extent
related to such Aircraft, [*]. Notwithstanding the provisions of Clause 19, the
Buyer will not be entitled to [*] terminate this Agreement as to any Aircraft
under this Clause 10 by reason of an Excusable Delay if such delay is caused by
the negligence or fault of the Buyer or its representative.

 

10.4                                                                    If,
following notice of an anticipated delay under sub-Clause 10.3, this Agreement,
with respect to the affected Aircraft, is not terminated in accordance with the
provisions of such sub-Clause, then the time of delivery otherwise required
hereunder will be extended by a period equal to the delay specified in such
notice.

 

10.5                                                                    If an
event occurs prior to delivery of an Aircraft which could result in such
Aircraft being lost, destroyed or damaged beyond economic repair (“Total Loss”),
the Seller will immediately notify Buyer of the occurrence of such event with
the understanding that the Seller is still making its determination of what
consequences such event has on the Aircraft. Should the Aircraft be subject to a
Total Loss prior to delivery further to such event, a further notice will
specify the earliest date reasonably possible, consistent with the Seller’s
other contractual commitments and production capabilities, by which the Seller
would be able to deliver a replacement for such Aircraft. This Agreement will
terminate as to such Aircraft unless the Buyer gives the Seller written notice,
within forty-five (45) days after receipt by the Buyer of the notice from the
Seller of such Total Loss, that the Buyer desires the Seller to manufacture and
deliver to the Buyer a replacement for such Aircraft. If the Buyer gives such
notice to the Seller, the Seller will manufacture and deliver to the Buyer, at
the earliest date reasonably possible consistent with the Seller’s other
contractual commitments and production capabilities, an aircraft to replace the
Aircraft subject to Total Loss, and the parties will execute an amendment to the
Agreement to which such Aircraft subject to Total Loss related to evidence the
delivery date for such replacement aircraft; provided, however, that nothing
herein will obligate the Seller to manufacture and deliver such replacement
aircraft if such manufacture would require the reactivation of its production
line for the model of aircraft purchased hereunder. The terms and conditions of
this Agreement applicable to the Aircraft subject to Total Loss will apply to
the replacement aircraft. In the event of termination of this Agreement as to an
Aircraft subject to Total Loss, the obligations and liabilities of the parties
hereunder to the extent related to such Aircraft will be discharged. [*]

 

10.6                                                                    The
termination provisions set forth in this Clause 10 are in substitution for any
other rights of termination set forth in the Uniform Commercial Code or any
other applicable law, statute or regulation or otherwise by virtue of an
Excusable Delay or the loss, destruction or damage beyond economic repair of an
Aircraft.

 

10.7                                                                   
Termination Rights Exclusive

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 31/140

 

 

--------------------------------------------------------------------------------


 

If this Agreement is terminated as provided for under the terms of Clauses 10.3
or 10.4, such termination will discharge all obligations and liabilities of the
parties hereunder with respect to such affected Aircraft and undelivered
material, services, data or other items applicable thereto and to be furnished
under the Agreement.

 

10.8                                                                    Remedies

 

THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT
BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 10 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

 

 

11 -                   INEXCUSABLE DELAY

 

11.1                                                                    Should
an Aircraft not be ready for delivery to the Buyer within [*] after the date
specified in Clause 9 hereof (as such date may be changed pursuant to this
Agreement), except as a result of such delays or failures to deliver as are
covered by Clause 10, the provisions of this Clause 11 will be applicable [*].

 

11.2                                                                    Except
as provided for in any other part of the Agreement, the total liability of the
Seller under this Clause 11 with respect to any Aircraft will in no event exceed
the amount of [*] US Dollars (USD [*]) plus any amounts referred to in
sub-Clauses 11.3 or 11.4 if applicable.

 

11.3                                                                    Buyer’s
termination right

 

11.3.1                                                        If the Seller has
notified the Buyer in writing of an Inexcusable Delay at least [*] before the
first day of the Scheduled Delivery Month of the applicable Aircraft, then in
the event that an Aircraft is not ready for delivery to the Buyer for a period
in excess of [*] after the date specified in Clause 9.1.1 hereof (as such date
may be changed pursuant to this Agreement), the Buyer will have the further
right, exercisable by written notice to the Seller given not less than one
(1) month nor more than two (2) months after the expiration of such [*] period,
to terminate this Agreement in respect only of the affected Aircraft; whereupon
the Seller will pay the Buyer, within one (1) month after receipt of such
notice, an amount equal to all Predelivery Payments made by the Buyer to the
Seller in relation to such Aircraft [*].

 

11.3.2                                                        If the Seller has
not notified the Buyer in writing of an Inexcusable Delay at least [*] before
the first day of the Scheduled Delivery Month of the applicable Aircraft, then
in the event that an Aircraft is not ready for delivery to the Buyer for a
period in excess of [*] after the date specified in Clause 9.1.1 hereof (as such
date may be changed pursuant to this Agreement), the Buyer will have the further
right, exercisable by written notice to the Seller given not less than one
(1) month nor more than two (2) months after the expiration of such [*] period,
to terminate this Agreement in respect only of the affected Aircraft; whereupon
the Seller will pay the

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 32/140

 

 

--------------------------------------------------------------------------------


 

Buyer, within one (1) month after receipt of such notice, an amount equal to all
Predelivery Payments made by the Buyer to the Seller in relation to such
Aircraft [*].

 

11.4                                                                    In the
event that an Aircraft is not ready for delivery to the Buyer for a period in
excess of [*] after the date specified in clause 9.1.1 hereof (as such date may
be changed pursuant to this Agreement), either party will have the right,
exercisable by written notice to the other party given not less than one
(1) month nor more than two (2) months after expiration of such [*] period, to
terminate this Agreement in respect only of the affected Aircraft whereupon the
Seller will pay the Buyer, within one (1) month after such notice, an amount
equal to all Predelivery Payments made by the Buyer to the Seller in relation to
such Aircraft, [*].

 

11.5                                                                   
Notwithstanding anything to the contrary contained herein, the Buyer will have
the right to direct the Seller to apply any and all sums previously paid by the
Buyer to the Seller with respect to an Aircraft subject to the provisions of
this Clause 11 first to the payment of any other amounts owing from the Buyer to
the Seller or any affiliate thereof under any agreement between them.

 

11.6                                                                    Remedies

 

THIS CLAUSE 11, AS AMENDED BY THE PARTIES IN WRITING, SETS FORTH THE SOLE AND
EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER,
OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 10, AND THE BUYER HEREBY WAIVES
ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING
WITHOUT LIMITATION ANY RIGHTS TO INCIDENTAL AND CONSEQUENTAIL DAMAGES OR
SPECIFIC PERFORMANCE.

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 33/140

 

 

--------------------------------------------------------------------------------


 

12                                                                               
WARRANTIES AND SERVICE LIFE POLICY

 

This Clause covers the terms and conditions of the warranty and service life
policy.

 

 

12.1                                                                    Standard
Warranty

 

12.1.1                                                        Nature of Warranty

 

For the purpose of this Agreement the term “Warranted Part” will mean any Seller
proprietary component, equipment, accessory or part or software, which is
installed on an Aircraft at Delivery thereof and

 

(a)                  which is manufactured to the detailed design of the Seller
or a subcontractor of the Seller and

 

(b)                  which bears a part number of the Seller at the time of such
Delivery.

 

Subject to the conditions and limitations as hereinafter provided for and except
as provided for in Clause 12.1.2, the Seller warrants to the Buyer that each
Aircraft and each Warranted Part will at Delivery to the Buyer be free from
defects:

 

(i)                       in material;

 

(ii)                    in workmanship, including without limitation processes
of manufacture;

 

(iii)                 in design (including without limitation the selection of
materials) having regard to the state of the art at the date of such design; and

 

(iv)               arising from failure to conform to the Specification, except
to those portions of the Specification relating to performance or where it is
expressly stated that such portions  are estimates or approximations or design
aims.

 

12.1.2                                                        Exclusions

 

The warranties set forth in Clause 12.1.1 will not apply to Buyer Furnished
Equipment, nor to the Propulsion Systems, nor to any component, equipment,
accessory or part installed on the Aircraft at Delivery that is not a Warranted
Part except that:

 

(i)                       any defect in the Seller’s workmanship in respect of
the installation of such items in the Aircraft, including any failure by the
Seller to conform to the installation instructions of the manufacturers of such
items, that invalidates any applicable warranty from such manufacturers, will
constitute a defect in workmanship for the purpose of this Clause 12.1 and be
covered by the warranty set forth in Clause 12.1.1 (ii); and

 

(ii)                    any defect inherent in the Seller’s design of the
installation, in consideration of the state of the art at the date of such
design, which impairs the use of such items, will constitute a defect in design
for the purpose of this Clause 12.1 and be covered by the warranty set forth in
Clause 12.1.1 (iii).

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 34/140

 

 

--------------------------------------------------------------------------------


 

12.1.3                                                        Warranty Period

 

The warranties set forth in Clauses 12.1.1 and 12.1.2 will be limited to those
defects that become apparent within [*] months after Delivery of the affected
Aircraft (the “Warranty Period”).

 

 

12.1.4                                                        Limitations of
Warranty

 

12.1.4.1                                            The Buyer’s remedy and the
Seller’s obligation and liability under Clauses 12.1.1 and 12.1.2 are limited
to, at the Seller’s expense and option, the repair, replacement or correction of
any Warranted Part which is defective (or to the supply of modification kits
rectifying the defect), together with a credit to the Buyer’s account with the
Seller of an amount equal to the mutually agreed direct labor costs expended in
performing the removal and the reinstallation thereof on the Aircraft at the
labor rate defined in Clause 12.1.7.5.

 

The Seller may alternatively furnish to the Buyer’s account with the Seller a
credit for the future purchase of goods and services (not including Aircraft or
aircraft) equal to the price at which the Buyer is entitled to purchase a
replacement for the defective Warranted Part.

 

12.1.4.2                                            In the event of a defect
covered by Clauses 12.1.1 (iii), 12.1.1 (iv) and 12.1.2 (ii) becoming apparent
within the Warranty Period, the Seller will also, if so requested by the Buyer
in writing, correct such defect in any Aircraft which has not yet been delivered
to the Buyer, provided, however,

 

(i)                       that the Seller will not be responsible, nor be deemed
to be in default on account of any delay in Delivery of any Aircraft or
otherwise in respect of the performance of this Agreement, due to the Seller’s
undertaking to make such correction and provided further

 

(ii)                    that, rather than accept a delay in the Delivery of any
such Aircraft, the Buyer and the Seller may agree to deliver such Aircraft with
subsequent correction of the defect by the Buyer at the Seller’s expense, or the
Buyer may elect to accept Delivery and thereafter file a Warranty Claim as
though the defect had become apparent immediately after Delivery of such
Aircraft.

 

12.1.4.3                                            Cost of inspection

 

In addition to the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2, the
Seller will reimburse the direct labor costs incurred by the Buyer in performing
inspections of the Aircraft to determine whether or not a defect exists in any
Warranted Part within the Warranty Period subject to the following conditions:

 

(i)                       such inspections are recommended by a Seller Service
Bulletin to be performed within the Warranty Period;

 

(ii)                    the reimbursement will not apply for any inspections
performed as an alternative to accomplishing corrective action as recommended by
the Seller when such corrective action has been made available to the Buyer and
such corrective action could have reasonably been accomplished by the Buyer at
the time such inspections are performed or earlier;

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 35/140

 

 

--------------------------------------------------------------------------------


 

(iii)                 the labor rate for the reimbursement will be the Inhouse
Warranty Labor Rate; and

 

(iv)               the manhours used to determine such reimbursement will not
exceed the Seller’s estimate of the manhours required for such inspections.

 

12.1.5                                                        Warranty Claim
Requirements

 

The Buyer’s remedy and the Seller’s obligation and liability under this Clause
12.1 with respect to any warranty claim submitted by the Buyer (each a “Warranty
Claim”) are subject to the following conditions:

 

(i)                       the defect having become apparent within the Warranty
Period;

 

(ii)                    the Buyer having filed a warranty claim within [*];

 

(iii)                 the Buyer having submitted to the Seller evidence
reasonably satisfactory to the Seller that the claimed defect is due to a matter
covered under the provisions of this Clause 12.1 and that such defect has not
resulted from any act or omission of the Buyer, including but not limited to,
any failure to operate and maintain the affected Aircraft or part thereof in
accordance with the standards set forth in Clause 12.1.10 or from any act or
omission of any third party;

 

(iv)               the Seller having received a Warranty Claim complying with
the provisions of Clause 12.1.6 below.

 

 

12.1.6                                                        Warranty
Administration

 

The warranties set forth in Clause 12.1 will be administered as hereinafter
provided for:

 

12.1.6.1                                            Claim Determination

 

Determination as to whether any claimed defect in any Warranted Part is a valid
Warranty Claim will be made by the Seller and will be based upon the claim
details, reports from the Seller’s Representatives, historical data logs,
inspections, tests, findings during repair, defect analysis and other relevant
documents and information.

 

12.1.6.2                                            Transportation Costs

 

The cost of transporting a Warranted Part claimed to be defective to the
facilities designated by the Seller and for the return therefrom of a repaired
or replaced Warranted Part will be borne by the Seller.

 

12.1.6.3                                            Return of an Aircraft

 

If the Buyer and the Seller mutually agree, prior to such return, that it is
necessary to return an Aircraft to the Seller for consideration of a Warranty
Claim, the Seller will bear the direct costs of fuel and landing fees to and
from the Seller’s facilities for

 

--------------------------------------------------------------------------------

 

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 36/140

 

 

--------------------------------------------------------------------------------


 

such return of the Aircraft. The Buyer will make reasonable efforts to minimize
the duration of the corresponding flights.

 

12.1.6.4                                            On Aircraft Work by the
Seller

 

If the Seller determines that a defect subject to this Clause 12.1 justifies the
dispatch by the Seller of a working team to repair or correct such defect
through the embodiment of one or several Seller’s Service Bulletins at the
Buyer’s facilities, or if the Seller accepts the return of an Aircraft to
perform or have performed such repair or correction, then the labor costs for
such on-Aircraft work will be borne by the Seller.

 

The condition which has to be fulfilled for on-Aircraft work by the Seller is
that, in the opinion of the Seller, the work necessitates the technical
expertise of the Seller as manufacturer of the Aircraft.

 

If said condition is fulfilled and if the Seller is requested to perform the
work, the Seller and the Buyer will agree on a schedule and place for the work
to be performed.

 

12.1.6.5                                            Warranty Claim
Substantiation

 

Each Warranty Claim filed by the Buyer under this Clause 12.1 will contain at
least the following data:

 

(a)                  description of defect and action taken, if any,

(b)                  date of incident and/or removal date,

(c)                  description of Warranted Part claimed to be defective,

(d)                  part number,

(e)                  serial number (if applicable),

(f)                     position on Aircraft,

(g)                  total flying hours or calendar time, as applicable, at the
date of defect appearance,

(h)                  time since last shop visit at the date of defect
appearance,

(i)                       Manufacturer Serial Number of the Aircraft and/or its
registration,

(j)                       Aircraft total flying hours and/or number of landings
at the date of defect appearance,

(k)                  Warranty Claim number,

(l)                       date of Warranty Claim,

(m)             Delivery Date of Aircraft or Warranted Part to the Buyer,

 

Warranty Claims are to be addressed as follows:

 

AIRBUS

CUSTOMER SERVICES DIRECTORATE

WARRANTY ADMINISTRATION

Rond Point Maurice Bellonte

B.P. 33

F 31707 BLAGNAC CEDEX

FRANCE

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 37/140

 

 

--------------------------------------------------------------------------------


 

12.1.6.6                                            Replacements

 

Title to and risk of loss of any Aircraft, component, accessory, equipment or
part returned by the Buyer to the Seller will at all times remain with the
Buyer, except that:

 

((i)                  when the Seller has possession of a returned Aircraft,
component, accessory, equipment or part to which the Buyer has title, the Seller
will have such responsibility therefor as is chargeable by law to a bailee for
hire, but the Seller will not be liable for loss of use, and;

 

(ii)                    title to and risk of loss of a returned component,
accessory, equipment or part will pass to the Seller upon shipment by the Seller
to the Buyer of any item furnished by the Seller to the Buyer as a replacement
therefor.

 

Upon the Seller’s shipment to the Buyer of any replacement component, accessory,
equipment or part provided by the Seller pursuant to this Clause 12.1, title to
and risk of loss of such replacement component, accessory, equipment or part
will pass to the Buyer.

 

Replaced components, equipment, accessories or parts will become the Seller’s
property.

 

12.1.6.7                                            Rejection

 

The Seller will provide reasonable written substantiation in case of rejection
of a Warranty Claim. In such event the Buyer will refund to the Seller
reasonable inspection and test charges incurred in connection therewith.

 

12.1.6.8                                            Inspection

 

The Seller, at its own cost and expense, will have the right to inspect the
affected Aircraft, documents and other records relating thereto in the event of
any Warranty Claim under this Clause 12.1. [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 38/140

 

 

--------------------------------------------------------------------------------


 

12.1.7                                                        Inhouse Warranty

 

12.1.7.1                                            Seller’s Authorization

 

The Seller hereby authorizes the Buyer to repair Warranted Parts (“Inhouse
Warranty”) subject to the terms of this Clause 12.1.7.

 

12.1.7.2                                            Conditions for Seller’s
Authorization

 

The Buyer will be entitled to repair such Warranted Parts:

 

- provided the Buyer notifies the Seller Representative of its intention to
perform Inhouse Warranty repairs before any such repairs are started where the
estimated cost of such repair is in excess of US Dollars [*](US$ [*]). The
Buyer’s notification will include sufficient detail regarding the defect,
estimated labor hours and material to allow the Seller to ascertain the
reasonableness of the estimate. The Seller agrees to use all reasonable efforts
to ensure a prompt response and will not unreasonably withhold authorization;

 

- provided adequate facilities and qualified personnel are available to the
Buyer;

 

- provided repairs are performed in accordance with the Seller’s Technical Data
or written instructions; and

 

- only to the extent specified by the Seller, or, in the absence of such
specification, to the extent reasonably necessary to correct the defect, in
accordance with the standards set forth in Clause 12.1.10.

 

12.1.7.3           Seller’s Rights

 

The Seller will have the right to require the return of any Warranted Part, or
any part removed therefrom, which is claimed to be defective if, in the judgment
of the Seller, the nature of the claimed defect requires technical
investigation. Such return will be subject to the provisions of Clause 12.1.6.2.
Furthermore, the Seller will have the right to have a Seller Representative
present during the disassembly, inspection and testing of any Warranted
Part claimed to be defective, subject to such presence being practical and not
unduly delaying the repair.

 

12.1.7.4                                            Inhouse Warranty Claim
Substantiation

 

Claims for Inhouse Warranty credit will be filed within the time period set
forth in 12.1.5 (ii) and will contain the same information as that required for
Warranty Claims under Clause 12.1.6.5 and in addition will include:

 

(a)                  a report of technical findings with respect to the defect,

 

(b)                  for parts required to remedy the defect:

- part numbers,

- serial numbers (if applicable),

- parts description,

- quantity of parts,

- unit price of parts,

- related Seller’s or third party’s invoices (if applicable),

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 39/140

 

 

--------------------------------------------------------------------------------


 

- total price of parts,

 

(c)                  detailed number of labor hours [*],

 

(d)                  Inhouse Warranty Labor Rate [*],

 

(e)                  total claim value.

 

12.1.7.5                                            Credit

 

The Buyer’s sole remedy and the Seller’s sole obligation and liability with
respect to Inhouse Warranty Claims will be the credit to the Buyer’s account of
an amount equal to the mutually agreed direct labor costs expended in performing
the repair of a Warranted Part and to the direct costs of materials incorporated
in said repair, determined as set forth below:

 

(a)      to determine direct labor costs, only manhours spent on removal from
the Aircraft, disassembly, inspection, repair, reassembly, final inspection and
test of the Warranted Part and reinstallation thereof on the Aircraft will be
counted. Any manhours required for maintenance work concurrently being carried
out on the Aircraft or the Warranted Part will not be included.

 

(b)                  The manhours counted as set forth above will be multiplied
by an agreed labor rate (“Inhouse Warranty Labour Rate”) of either:

 

(i)                                   the Inhouse Warranty Labour Rate
applicable pursuant to any existing agreement between the Seller and the
Operator of the Aircraft in the event such Operator operates Airbus aircraft, or

 

(ii)                                a labor rate to be agreed between the Buyer
and the Seller and corresponding to the Inhouse Warranty Labour Rate generally
applicable to operators of Airbus aircraft in the region, in the event that the
Operator of the Buyer’s Aircraft is not already an Airbus aircraft operator.

 

(c)      Direct material costs are determined by the prices at which the Buyer
acquired such material, excluding any parts and materials used for overhaul and
as may be furnished by the Seller at no charge.

 

12.1.7.6                                            Limitation

 

The Buyer will in no event be credited for repair costs (including labor and
material) for any Warranted Part in excess of sixty-five per cent (65%) of the
Seller’s current catalogue price for a replacement of such defective Warranted
Part.

 

12.1.7.7                                            Scrapped Material

 

The Buyer will retain any defective Warranted Part beyond economic repair and
any defective part removed from a Warranted Part during repair for a period of
either [*] after the date of completion of the repair or [*] after submission of
a claim for Inhouse Warranty credit relating thereto, whichever is longer. Such
parts will be returned to the Seller within [*] of receipt of the Seller’s
request to that effect.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 40/140

 

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Buyer may scrap any such defective parts,
which are beyond economic repair and not required for technical evaluation
locally, with the agreement of the Seller Representative(s).

 

Scrapped Warranted Parts will be evidenced by a record of scrapped material
certified by an authorized representative of the Buyer and will be kept in the
Buyer’s file for at least the duration of the applicable Warranty Period.

 

12.1.8                                                        Standard Warranty
in case of Pooling or Leasing Arrangements

 

Without prejudice to Clause 21.1, the warranties provided for in this Clause
12.1 for any Warranted Part will accrue to the benefit of any airline in revenue
service, other than the Operator, if the Warranted Part enters into the
possession of any such airline as a result of a pooling or leasing arrangement
between such airline and the Operator, in accordance with the terms and subject
to the limitations and exclusions of the foregoing warranties and to the extent
permitted by any applicable law or regulations.

 

12.1.9                                                        Warranty for
Corrected, Replaced or Repaired Warranted Parts

 

Whenever any Warranted Part, which contains a defect for which the Seller is
liable under Clause 12.1, has been corrected, replaced or repaired pursuant to
the terms of this Clause 12.1, the period of the Seller’s warranty with respect
to such corrected, repaired or replacement Warranted Part, whichever the case
may be, will be the remaining portion of the original warranty or [*] months,
whichever is longer.

 

If a defect is attributable to a defective repair or replacement by the Buyer, a
Warranty Claim with respect to such defect will be rejected, notwithstanding any
subsequent correction or repair, and will immediately terminate the remaining
warranties under this Clause 12.1 in respect of the affected Warranted Part.

 

12.1.10                                                Accepted Industry
Standard Practices Normal Wear and Tear

 

The Buyer’s rights under this Clause 12.1 are subject to the Aircraft and each
component, equipment, accessory and part thereof being maintained, overhauled,
repaired and operated in accordance with accepted industry standard practices,
all Technical Data and any other instructions issued by the Seller, the
Suppliers and the Propulsion Systems Manufacturer and all applicable rules,
regulations and directives of the relevant Aviation Authorities.

 

The Seller’s liability under this Clause 12.1 will not extend to normal wear and
tear nor to:

 

(i)                       any Aircraft or component, equipment, accessory or
part thereof, which has been repaired, altered or modified after Delivery,
except by the Seller or in a manner approved by the Seller;

 

(ii)                    any Aircraft or component, equipment, accessory or part
thereof, which has been operated in a damaged state;

 

(iii)                 any component, equipment, accessory and part from which
the trademark, name, part or serial number or other identification marks have
been removed.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 41/140

 

 

--------------------------------------------------------------------------------


 

12.1.11                                                DISCLAIMER OF SELLER
LIABILITY

 

THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER
AGAINST, THE CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMANCE OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12, WHETHER SUCH CLAIM
IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER.

 

 

12.2                                                                    Seller
Service Life Policy

 

12.2.1                                                        In addition to the
warranties set forth in Clause 12.1, the Seller further agrees that should a
Failure occur in any Item (as these terms are defined hereinbelow) then, subject
to the general conditions and limitations set forth in Clause 12.2.4, the
provisions of this Clause 12.2 will apply.

 

For the purposes of this Clause 12.2:

 

(i)                       “Item” means any item listed in Exhibit “F”;

 

(ii)                     “Failure” means any breakage of, or defect in, an Item
that materially impairs the utility or safety of the Item, provided that (a) any
such breakage of, or defect in, such Item did not result from any breakage or
defect in any other Aircraft part or component or from any other extrinsic force
and (b) has occurred or can reasonably be expected to occur on a repetitive or
fleetwide basis.

 

 

12.2.2                                                        Periods and
Seller’s Undertakings

 

Subject to the general conditions and limitations set forth in Clause 12.2.4,
the Seller agrees that if a Failure occurs in an Item before the Aircraft in
which such Item was originally installed has completed [*] flying hours or [*]
flight cycles or within [*] years after the Delivery of said Aircraft, whichever
will first occur, the Seller will, at its discretion and as promptly as
practicable and with the Seller’s financial participation as hereinafter
provided, either :

 

- design and furnish to the Buyer a correction for such Item with a Failure and
provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts), or

 

- replace such Item.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 42/140

 

 

--------------------------------------------------------------------------------


 

12.2.3                                                        Seller’s
Participation in the Costs

 

Subject to the general conditions and limitations set forth in Clause 12.2.4,
any part or Item that the Seller is required to furnish to the Buyer under this
Service Life Policy in connection with the correction or replacement of an Item
will be furnished to the Buyer at the Seller’s then current sales price
therefore, less the Seller’s financial participation determined in accordance
with the following formula:

 

P = [*]

 

where:

 

P:               financial participation of the Seller,

 

C:              Seller’s then current sales prices for the required Item or

Seller designed parts,

 

T:                                                              total time in
months since Delivery of the Aircraft in which the Item subject to a Failure was
originally installed,

and,

 

N:                                                            [*] months,

 

 

THE BUYER’S SOLE REMEDY AND RELIEF FOR THE NON-PERFORMANCE OF ANY OBLIGATION OR
LIABILITY OF THE SELLER ARISING UNDER OR BY VIRTUE OF THIS CLAUSE 12.2 WILL BE A
CREDIT FOR GOODS AND SERVICES (NOT INCLUDING AIRCRAFT OR AIRCRAFT), LIMITED TO
THE AMOUNT THE BUYER REASONABLY EXPENDS IN PROCURING A CORRECTION OR REPLACEMENT
FOR ANY ITEM THAT IS THE SUBJECT OF A FAILURE COVERED BY THIS CLAUSE 12.2 AND TO
WHICH SUCH NON-PERFORMANCE IS RELATED LESS THE AMOUNT THAT THE BUYER OTHERWISE
WOULD HAVE BEEN REQUIRED TO PAY UNDER THIS CLAUSE 12.2.3 IN RESPECT OF SUCH
CORRECTED OR REPLACEMENT ITEM.

 

 

12.2.4              General Conditions and Limitations

 

12.2.4.1                                            The undertakings set forth
in this Clause 12.2 will be valid after the period of the Seller’s warranty
applicable to an Item under Clause 12.1.

 

12.2.4.2                                            The Buyer’s remedies and the
Seller’s obligations and liabilities under this Service Life Policy are subject
to the prior compliance by the Buyer with the following conditions:

 

(i)                       the Buyer will maintain log books and other historical
records with respect to each Item, adequate to enable the Seller to determine
whether the alleged Failure is covered by this Service Life Policy and, if so,
to define the portion of the costs to be borne by the Seller in accordance with
Clause 12.2.3;

 

(ii)                    the Buyer will keep the Seller informed of any
significant incidents relating to an Aircraft, howsoever occurring or recorded;

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 43/140

 

 

--------------------------------------------------------------------------------


 

(iii)                 the Buyer will comply with the conditions of Clause
12.1.10;

 

(iv)               the Buyer will implement specific structural inspection
programs for monitoring purposes as may be established from time to time by the
Seller. Such programs will be as compatible as possible with the Buyer’s
operational requirements and will be carried out at the Buyer’s expense. Reports
relating thereto will be regularly furnished to the Seller;

 

(v)                  the Buyer will report any breakage or defect in a Item in
writing to the Seller within sixty (60) days after such breakage or defect
becomes apparent, whether or not said breakage or defect can reasonably be
expected to occur in any other aircraft, and the Buyer will have provided to the
Seller sufficient detail on the breakage or defect to enable the Seller to
determine whether said breakage or defect is subject to this Service Life
Policy.

 

12.2.4.3                                            Except as otherwise provided
for in this Clause 12.2, any claim under this Service Life Policy will be
administered as provided for in, and will be subject to the terms and conditions
of, Clause 12.1.6.

 

12.2.4.4                                            In the event of the Seller
having issued a modification applicable to an Aircraft, the purpose of which is
to avoid a Failure, the Seller may elect to supply the necessary modification
kit free of charge or under a pro rata formula established by the Seller. If
such a kit is so offered to the Buyer, then, to the extent of such Failure and
any Failures that could ensue therefrom, the validity of the Seller’s commitment
under this Clause 12.2 will be subject to the Buyer incorporating such
modification in the relevant Aircraft, as promulgated by the Seller and in
accordance with the Seller’s instructions, within a reasonable time.

 

12.2.4.5                                            THIS SERVICE LIFE POLICY IS
NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN AGREEMENT TO MODIFY ANY
AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW DEVELOPMENTS OCCURRING IN THE
STATE OF AIRFRAME DESIGN AND MANUFACTURING ART. THE SELLER’S OBLIGATION UNDER
THIS CLAUSE 12.2 IS TO FURNISH ONLY THOSE CORRECTIONS TO THE ITEMS OR PROVIDE
REPLACEMENTS THEREFOR AS PROVIDED FOR IN THIS CLAUSE 12.2. WITHOUT LIMITING THE
EXCLUSIVITY OF WARRANTIES AND GENERAL LIMITATIONS OF LIABILITY PROVISIONS SET
FORTH IN CLAUSE 12.5, THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL CLAIMS
TO ANY FURTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF
PROFITS AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES, ARISING UNDER OR BY VIRTUE OF
THIS SERVICE LIFE POLICY.

 

12.3                                                                    Supplier
Warranties and Service Life Policies

 

At least [*] months prior to or at Delivery of the first Aircraft, the Seller
will provide the Buyer, in accordance with the provisions of Clause 17, with the
warranties and, where applicable, service life policies that the Seller has
obtained for Supplier Parts pursuant to the Supplier Product Support Agreements.

 

12.3.1                                                        Definitions

 

12.3.1.1                                            “Supplier” means any
supplier of Supplier Parts.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 44/140

 

 

--------------------------------------------------------------------------------


 

12.3.1.2                                            “Supplier Part” means any
component, equipment, accessory or part installed in an Aircraft at the time of
Delivery thereof and for which there exists a Supplier Product Support
Agreement. For the sake of clarity, Propulsion Systems and Buyer Furnished
Equipment and other equipment selected by the Buyer to be supplied by suppliers
with whom the Seller has no existing enforceable warranty agreements are not
Supplier Parts.

 

12.3.1.3                                            “Supplier Product Support
Agreements” means agreements between the Seller and Suppliers, as described in
Clause 17.1.2, containing enforceable and transferable warranties and, in the
case of landing gear suppliers, service life policies for selected structural
landing gear elements.

 

12.3.2                                                        Supplier’s Default

 

12.3.1.2.1                                If any Supplier, under any standard
warranty contained in a Supplier Product Support Agreement, defaults in the
performance of any material obligation with respect thereto and the Buyer
submits to the Seller timely and reasonable evidence that such default has
occurred, then Clause 12.1 will apply to the extent the same would have been
applicable had such Supplier Part been a Warranted Part, except that the
Supplier’s warranty period as indicated in the Supplier Product Support
Agreement will apply.

 

12.3.1.2.2                                If any Supplier, under any Supplier
service life policy referred to in Clause 12.3.1, defaults in the performance of
any material obligation with respect thereto and the Buyer submits to the Seller
reasonable and timely evidence that such default has occurred, then Clause 12.2
will apply to the extent the same would have been applicable had such Supplier
item been listed in Exhibit F, Seller Service Life Policy, except that the
Supplier’s service life policy period as indicated in the Supplier Product
Support Agreement will apply.

 

12.3.2.3                                            At the Seller’s request, the
Buyer will assign to the Seller, and the Seller will be subrogated to, all of
the Buyer’s rights against the relevant Supplier with respect to and arising by
reason of such default and will provide reasonable assistance to enable the
Seller to enforce the rights so assigned.

 

12.4                                                                   
Interface Commitment

 

12.4.1                                                        Interface Problem

 

If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems due to a malfunction, the cause of which, after due and
reasonable investigation, is not readily identifiable by the Buyer but which the
Buyer reasonably believes to be attributable to the design characteristics of
one or more components of the Aircraft (“Interface Problem”), the Seller will,
if so requested by the Buyer, and without additional charge to the Buyer except
for transportation of the Seller’s or its designee’s personnel to the Buyer’s
facilities, promptly conduct or have conducted an investigation and analysis of
such problem to determine, if possible, the cause or causes of the problem and
to recommend such corrective action as may be feasible. The Buyer will furnish
to the Seller all data and information in the Buyer’s possession relevant to the
Interface Problem and will cooperate with the Seller in the conduct of the
Seller’s investigations and such tests as may be required.

 

At the conclusion of such investigation, the Seller will promptly advise the
Buyer in writing of the Seller’s opinion as to the cause or causes of the
Interface Problem and the Seller’s recommendations as to corrective action.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 45/140

 

 

--------------------------------------------------------------------------------


 

12.4.2                                                        Seller’s
Responsibility

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller will, if so requested by the Buyer
and pursuant to the terms and conditions of Clause 12.1, correct the design of
such Warranted Part to the extent of the Seller’s obligation as defined in
Clause 12.1.

 

12.4.3                                                        Supplier’s
Responsibility

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of any Supplier Part, the Seller will, if so requested by the Buyer,
reasonably assist the Buyer in processing any warranty claim the Buyer may have
against the Supplier.

 

12.4.4                                                        Joint
Responsibility

 

If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller will, if so requested by the Buyer, seek a solution to the Interface
Problem through cooperative efforts of the Seller and any Supplier involved.

 

The Seller will promptly advise the Buyer of such corrective action as may be
proposed by the Seller and any such Supplier. Such proposal will be consistent
with any then existing obligations of the Seller hereunder and of any such
Supplier towards the Buyer. Such corrective action will constitute full
satisfaction of any claim the Buyer may have against either the Seller or any
such Supplier with respect to such Interface Problem.

 

12.4.5                                                        General

 

12.4.5.1                                            All requests under this
Clause 12.4 will be directed to both the Seller and the affected Supplier.

 

12.4.5.2                                            Except as specifically set
forth in this Clause 12.4, this Clause will not be deemed to impose on the
Seller any obligations not expressly set forth elsewhere in this Agreement.

 

12.4.5.3                                            All reports,
recommendations, data and other documents furnished by the Seller to the Buyer
pursuant to this Clause 12.4 will be deemed to be delivered under this Agreement
and will be subject to the terms, covenants and conditions set forth in this
Clause 12.

 

 

12.5                                                                   
Exclusivity of Warranties

 

THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.

 

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 46/140

 

 

--------------------------------------------------------------------------------


 

KIND IN THE GOODS AND SERVICES SUPPLIED UNDER THIS AGREEMENT. THE BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND
LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER
AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED BY CONTRACT, TORT, OR STATUTORY
LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT OR PROBLEM OF ANY
KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR
SERVICE DELIVERED BY THE SELLER UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO:

 

(1)                              ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR
FITNESS FOR ANY GENERAL OR PARTICULAR PURPOSE;

 

(2)        ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;

 

(3)                              ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF
CONTRACT;

 

(4)                              ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY
THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS
AND/OR CLAIMS FOR NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL
DISREGARD, IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO
WARN;

 

(5)                              ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE
UNIFORM COMMERCIAL CODE OR ANY OTHER STATE OR FEDERAL STATUTE;

 

(6)                              ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY
REGULATIONS OR STANDARDS IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL
STATUTE OR AGENCY;

 

(7)                              ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE
COMPENSATED FOR:

 

(a)          LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

 

(b)                              LOSS OF, OR DAMAGE OF ANY KIND TO, ANY
AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

 

(c)                              LOSS OF PROFITS AND/OR REVENUES;

 

(d)                              ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

 

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSES OF THIS CLAUSE 12.5, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS,

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 47/140

 

 

--------------------------------------------------------------------------------


 

SUBCONTRACTORS, AFFILIATES AND ANY OF THEIR RESPECTIVE INSURERS.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 48/140

 

 

--------------------------------------------------------------------------------


 

12.6                                                                   
Duplicate Remedies

 

The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of the Aircraft or any part thereof are mutually exclusive and
not cumulative. The Buyer will be entitled to the remedy that provides the
maximum benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any particular defect for which remedies are
provided under this Clause 12; provided, however, that the Buyer will not be
entitled to elect a remedy under both Clause 12.1 and Clause 12.2 for the same
defect. The Buyer’s rights and remedies herein for the nonperformance of any
obligations or liabilities of the Seller arising under these warranties will be
in monetary damages limited to the amount the Buyer expends in procuring a
correction or replacement for any covered part subject to a defect or
nonperformance covered by this Clause 12, and the Buyer will not have any right
to require specific performance by the Seller.

 

 

12.7                                                                   
Negotiated Agreement

 

                                                                                               
The Buyer specifically recognizes that:

 

(i)                       the Specification has been agreed upon after careful
consideration by the Buyer using its judgment as a professional operator of
aircraft used in public transportation and as such is a professional within the
same industry as the Seller;

 

(ii)                    this Agreement, and in particular this Clause 12, has
been the subject of discussion and negotiation and is fully understood by the
Buyer; and

 

(iii)                 the price of the Aircraft and the other mutual agreements
of the Buyer set forth in this Agreement were arrived at in consideration of,
inter alia, the provisions of this Clause 12, specifically including the waiver,
release and renunciation by the Buyer set forth in Clause 12.5.

 

 

12.8                                                                   
Disclosure to Third Party Entity

 

In the event of the Buyer intending to designate a third party entity (a “Third
Party Entity”) to administrate this Clause 12, the Buyer will notify the Seller
of such intention prior to any disclosure of this Clause to the selected Third
Party Entity and will cause such Third Party Entity to enter into a
confidentiality agreement and or any other relevant documentation with the
Seller solely for the purpose of administrating this Clause 12.

 

 

12.9                                                                   
Transferability

 

                                                                                               
Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 12 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent, which will not
be unreasonably withheld or delayed.

 

Any transfer in violation of this Clause 12.9 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
12.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 49/140

 

 

--------------------------------------------------------------------------------


 

13                                                                               
PATENT AND COPYRIGHT INDEMNITY

 

13.1                                                                   
Indemnity

 

13.1.1                                                        Subject to the
provisions of Clause 13.2.3, the Seller will indemnify the Buyer from and
against any damages, costs and/or expenses including legal costs (excluding
damages, costs, expenses, loss of profits and other liabilities in respect of or
resulting from loss of use of the Aircraft) resulting from any infringement or
claim of infringement by the Airframe (or any part or software installed therein
at Delivery) of:

 

(i)                       any British, French, German, Spanish or U.S. patent;

 

and

 

(ii)                    any patent issued under the laws of any other country in
which the Buyer may lawfully operate the Aircraft, provided that :

 

(1)                  from the time of design of such Airframe, accessory,
equipment and/or part or software and until infringement claims are resolved,
such country and the flag country of the Aircraft are each a party to the
Chicago Convention on International Civil Aviation of December 7, 1944, and are
each fully entitled to all benefits of Article 27 thereof,

 

                        or in the alternative,

 

(2)                  from such time of design and until infringement claims are
resolved, such country and the flag country of the Aircraft are each a party to
the International Convention for the Protection of Industrial Property of March
20, 1883 (“Paris Convention”);

 

                                                                                               
and

 

(iii)                 in respect of computer software installed on the Aircraft,
any copyright, provided that the Seller’s obligation to indemnify will be
limited to infringements in countries which, at the time of infringement, are
members of The Berne Union and recognize computer software as a “work” under the
Berne Convention.

 

13.1.2                                                        Clause 13.1.1 will
not apply to

 

(i)                       Buyer Furnished Equipment or Propulsion Systems; or

 

(ii)                    software not created by, or specifically for, the
Seller.

 

 13.1.3                                                    In the event that the
Buyer, due to circumstances contemplated in Clause 13.1.1, is prevented from
using the Aircraft (whether by a valid judgment of a court of competent
jurisdiction or by a settlement arrived at between claimant, Seller and Buyer),
the Seller will at its discretion and expense either:

 

(i)                       procure for the Buyer the right to use the Aircraft’s
part or software free of charge to the Buyer; or

 

(ii)                    replace the infringing part of the Aircraft as soon as
possible with a non-infringing substitute complying in all other respects with
the requirements of this Agreement.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 50/140

 

 

--------------------------------------------------------------------------------


 

13.2                                                                   
Administration of Patent and Copyright Indemnity Claims

 

13.2.1                                                        If the Buyer
receives a written claim or a suit is threatened or commenced against the Buyer
for infringement of a patent or copyright referred to in Clause 13.1, the Buyer
will:

 

(i)                       forthwith notify the Seller giving particulars
thereof;

 

(ii)                    furnish to the Seller all data, papers and records
within the Buyer’s control or possession relating to such patent or claim;

 

(iii)                 refrain from admitting any liability or making any payment
or assuming any expenses, damages, costs or royalties or otherwise acting in a
manner prejudicial to the defense or denial of such suit or claim provided
always that nothing in this sub-Clause (iii) will prevent the Buyer from paying
such sums as may be required in order to obtain the release of the Aircraft,
provided such payment is accompanied by a denial of liability and is made
without prejudice;

 

(iv)               fully co-operate with, and render all such assistance to, the
Seller as may be pertinent to the defense or denial of the suit or claim;

 

(v)                  act in such a way as to mitigate damages, costs and
expenses and/or reduce the amount of royalties which may be payable.

 

13.2.2                                                        The Seller will be
entitled either in its own name or on behalf of the Buyer to conduct
negotiations with the party or parties alleging infringement and may assume and
conduct the defense or settlement of any suit or claim in the manner which, in
the Seller’s opinion, it deems proper.

 

13.2.3                                                        The Seller’s
liability hereunder will be conditional upon the strict and timely compliance by
the Buyer with the terms of this Clause and is in lieu of any other liability to
the Buyer express or implied which the Seller might incur at law as a result of
any infringement or claim of infringement of any patent or copyright.

 

                       THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE
OBLIGATIONS AND LIABILITIES OF THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND
IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL
OTHER INDEMNITIES, WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE
PART OF THE SELLER AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE
SELLER, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE (INCLUDING WITHOUT
LIMITATION ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY ARISING FROM OR
WITH RESPECT TO LOSS OF USE OR REVENUE OR CONSEQUENTIAL DAMAGES), WITH RESPECT
TO ANY ACTUAL OR ALLEGED PATENT INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART
OR SOFTWARE INSTALLED THEREIN AT DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED
THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE
HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS CLAUSE WILL REMAIN
IN FULL FORCE AND EFFECT. THIS INDEMNITY AGAINST PATENT AND COPYRIGHT
INFRINGEMENTS WILL NOT BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN
INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 51/140

 

 

--------------------------------------------------------------------------------


 

14                                                                               
TECHNICAL DATA AND SOFTWARE SERVICES

 

 

14.1                                                                    Scope

 

This Clause 14 covers the terms and conditions for the supply of technical data
(“hereinafter “Technical Data”) and software services described hereunder
(hereinafter “Software Services”) to support the Aircraft operation.

 

14.1.1                                                        The Technical Data
will be supplied in the English language using the aeronautical terminology in
common use.

 

14.1.2                                                        Range, type,
format and delivery schedule of the Technical Data to be provided under this
Agreement are outlined in Exhibit G hereto.

 

 

14.2                                                                    Aircraft
Identification for Technical Data

 

14.2.1                                                        For those
Technical Data that are customized to the Aircraft, the Buyer agrees to the
allocation of fleet serial numbers (“Fleet Serial Numbers”) in the form of block
of numbers selected in the range from 001 to 999.

 

14.2.2                                                        The sequence will
not be interrupted unless two (2) different Propulsion Systems or two (2)
different models of Aircraft are selected.

 

14.2.3                                                        The Buyer will
indicate to the Seller the Fleet Serial Number allocated to each Aircraft
corresponding to the delivery schedule set forth in Clause 9.1 no later than
twelve (12) months before the Scheduled Delivery Month of the first Aircraft.
Neither the designation of such Fleet Serial Numbers nor the subsequent
allocation of the Fleet Serial Numbers to Manufacturer Serial Numbers for the
purpose of producing certain customized Technical Data will constitute any
property, insurable or other interest of the Buyer in any Aircraft prior to the
Delivery of such Aircraft as provided for in this Agreement.

 

The customized Technical Data that are affected thereby are the following:

 

- Aircraft Maintenance Manual,

- Illustrated Parts Catalogue,

- Trouble Shooting Manual,

- Aircraft Wiring Manual,

- Aircraft Schematics Manual,

- Aircraft Wiring Lists.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 52/140

 

 

--------------------------------------------------------------------------------


 

14.3                                                                   
Integration of Equipment Data

 

14.3.1                                                        Supplier Equipment

 

Information, including revisions, relating to Supplier equipment that is
installed on the Aircraft at Delivery, or through Airbus Service Bulletins
thereafter, will be introduced into the customized Technical Data to the extent
necessary for understanding of the affected systems, at no additional charge to
the Buyer.

 

14.3.2                                                        Buyer Furnished
Equipment

 

14.3.2.1                                            The Seller will introduce
Buyer Furnished Equipment data for Buyer Furnished Equipment that is installed
on the Aircraft by the Seller (hereinafter “BFE Data”) into the customized
Technical Data, at no additional charge to the Buyer for the initial issue of
the Technical Data provided at or before Delivery of the first Aircraft,
provided such BFE Data is provided in accordance with the conditions set forth
in Clauses 14.3.2.2 through 14.3.2.6.

 

14.3.2.2                                            The Buyer will supply, or
will cause the BFE Supplier(s) to supply on its behalf, BFE Data to the Seller
at least six (6) months prior to the Scheduled Delivery Month of the first
Aircraft.

 

14.3.2.3                                            The BFE Data will be
supplied in English and will be established in compliance with the then
applicable revision of ATA iSpecification 2200 (iSpec 2200), Information
Standards for Aviation Maintenance.

 

14.3.2.4                                            The BFE Data will be
delivered in digital format and/or in Portable Document Format (PDF), as agreed
between the Buyer and the Seller.

 

14.3.2.5                                            All costs related to the
delivery to the Seller of the applicable BFE Data will be borne by the Buyer.

 

14.4                                                                    Supply

 

14.4.1                                                        Technical Data
will be supplied on-line and/or off-line, as set forth in Exhibit G hereto.

 

14.4.2                                                        The Buyer will not
receive any credit or compensation for any unused or only partially used
Technical Data supplied pursuant to this Clause 14.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 53/140

 

 

--------------------------------------------------------------------------------


 

14.4.3                                                        Delivery

 

14.4.3.1                                            For Technical Data provided
off-line, such Technical Data and corresponding revisions will be sent to up to
two (2) addresses as indicated by the Buyer.

 

14.4.3.2                                            Technical Data provided
off-line will be delivered by the Seller at the Buyer’s named place of
destination under DAP conditions. The term Delivered At Place (DAP) is defined
in the Incoterms 2010 publication issued by the International Chamber of
Commerce.

 

14.4.3.3                                            The Technical Data will be
delivered according to a mutually agreed schedule to correspond with the
Deliveries of Aircraft. The Buyer will provide no less than sixty (60) days’
notice when requesting a change to such delivery schedule.

 

14.4.4                                                        It will be the
responsibility of the Buyer to coordinate and satisfy local Aviation
Authorities’ requirements with respect to Technical Data. Reasonable quantities
of such Technical Data will be supplied by the Seller at no charge to the Buyer
at the Buyer’s named place of destination.

 

Notwithstanding the foregoing, and in agreement with the relevant Aviation
Authorities, preference will be given to the on-line access to such Buyer’s
Technical Data through the Airbus customer portal “AirbusWorld”.

 

 

14.5                                                                    Revision
Service

 

For each firmly ordered Aircraft covered under this Agreement, revision service
for the Technical Data will be provided on a free of charge basis for a period
of three years after Delivery of such Aircraft (each a “Revision Service
Period”).

 

Thereafter revision service will be provided in accordance with the terms and
conditions set forth in the Seller’s then current Customer Services Catalog.

 

 

14.6                                                                    Service
Bulletins (SB) Incorporation

 

During any Revision Service Period and upon the Buyer’s request, after issuance
of the applicable Service Bulletin, Seller Service Bulletin information will be
incorporated into the Technical Data, provided that the Buyer notifies the
Seller through the relevant AirbusWorld on-line Service Bulletin Reporting
application that it intends to accomplish such Service Bulletin, after which
post Service Bulletin status will be shown.

 

14.7                                                                   
Technical Data Familiarization

 

Upon request by the Buyer, the Seller will provide up to one (1) week of
Technical Data familiarization training at the Seller’s or the Buyer’s
facilities. The basic familiarization course is tailored for maintenance and
engineering personnel.

 

 

14.8                                                                    Customer
Originated Changes (COC)

 

If the Buyer wishes to introduce Buyer originated data, including BFE Data after
the initial issue of the Technical Data, (hereinafter “COC Data”) into any of
the customized Technical Data that are identified as eligible for such
incorporation in the Seller’s then current Customer Services Catalog, the Buyer
will notify the Seller of such intention.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 54/140

 

 

--------------------------------------------------------------------------------


 

The incorporation of any COC Data will be performed under the methods and tools
for achieving such introduction and the conditions specified in the Seller’s
then current Customer Services Catalog.

 

 

14.9                                                                    AirN@v
Family products

 

14.9.1                                                        The Technical Data
listed herebelow are provided on DVD and include integrated software
(hereinafter together referred to as “AirN@v Family”).

 

14.9.2                                                        The AirN@v Family
covers several Technical Data domains, reflected by the following AirN@v Family
products:

 

- AirN@v / Maintenance,

- AirN@v / Planning,

- AirN@v / Repair,

- AirN@v / Workshop,

- AirN@v / Associated Data,

- AirN@v / Engineering.

 

 

14.9.3                                                        The licensing
conditions for the use of AirN@v Family integrated software will be as set forth
in Part 1 of Exhibit I to the Agreement, “End-User License Agreement for Airbus
Software”.

 

14.9.4                                                        The revision
service and the license to use AirN@v Family products will be granted free of
charge for the duration of the corresponding Revision Service Period. At the end
of such Revision Service Period, the yearly revision service for AirN@v Family
products and the associated license fee will be provided to the Buyer under the
commercial conditions set forth in the Seller’s then current Customer Services
Catalog.

 

 

14.10                                                            On-Line
Technical Data

 

14.10.1                                                The Technical Data
provided on-line will be made available to the Buyer through the Airbus customer
portal AirbusWorld (“AirbusWorld”).

 

14.10.2                                                Access to AirbusWorld
will be subject to the “General Terms and Conditions of Access to and Use of
AirbusWorld” (hereinafter the “GTC”), as set forth in Part 2 of Exhibit I to
this Agreement.

 

14.10.3                                                The list of the Technical
Data provided on-line may be extended from time to time.

 

For any Technical Data which is or becomes available on-line, the Seller
reserves the right to eliminate other formats for the concerned Technical Data.

 

14.10.4                                                Access to AirbusWorld
will be granted free of charge for an unlimited number of the Buyer’s users
(including two (2) Buyer’s Administrators (as defined in the GTC) for the
Technical Data related to the Aircraft which will be delivered under this
Agreement.

 

14.10.5                                                For the sake of
clarification, it is hereby specified that Technical Data accessed through
AirbusWorld will remain subject to the conditions of this Clause 14.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 55/140

 

 

--------------------------------------------------------------------------------


 

In addition, should AirbusWorld provide access to Technical Data in software
format, the use of such software will be subject to the conditions of Part 1 of
Exhibit I to the Agreement.

 

 

14.11                                                            Waiver, Release
and Renunciation

 

The Seller warrants that the Technical Data are prepared in accordance with the
state of art at the date of their development. Should any Technical Data
prepared by the Seller contain a non-conformity or defect, the sole and
exclusive liability of the Seller will be to take all reasonable and proper
steps to correct such Technical Data. Irrespective of any other provisions
herein, no warranties of any kind will be given for the Customer Originated
Changes, as set forth in Clause 14.8.

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED BELOW FOR
THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE
14 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES
AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR
IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMITY OR DEFECT OF ANY KIND, IN ANY TECHNICAL DATA OR SERVICES
DELIVERED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

A.         ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

B.         ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

C.         ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OR TRADE;

 

D.         ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN
CONTRACT OR IN TORT, WHETHER OR NOT ARISING FROM THE SELLER’S NEGLIGENCE, ACTUAL
OR IMPUTED; AND

 

E.         ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR REMEDY FOR LOSS OF OR
DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR
SERVICES DELIVERED UNDER THIS AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT, OR
FOR ANY OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES;

 

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSES OF THIS CLAUSE 14, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES AND ANY OF
THEIR RESPECTIVE INSURERS.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 56/140

 

 

--------------------------------------------------------------------------------


 

14.12                                                            Proprietary
Rights

 

14.12.1                                                All proprietary rights
relating to Technical Data, including but not limited to patent, design and
copyrights, will remain with the Seller and/or its Affiliates, as the case may
be.

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

14.12.2                                                Whenever this Agreement
and/or any Technical Data provides for manufacturing by the Buyer, the consent
given by the Seller will not be construed as any express or implicit endorsement
or approval whatsoever of the Buyer or of the manufactured products. The supply
of the Technical Data will not be construed as any further right for the Buyer
to design or manufacture any aircraft or part thereof or any spare part.

 

 

14.13                                                            Performance
Engineer’s Program

 

14.13.1                                                In addition to the
Technical Data provided under Clause 14, the Seller will provide to the Buyer
Software Services, which will consist of the Performance Engineer’s Programs
(“PEP”) for the Aircraft type covered under this Agreement. Such PEP is composed
of software components and databases, and its use is subject to the license
conditions set forth in Part 1 of Exhibit I to the Agreement “End-User License
Agreement for Airbus Software”.

 

14.13.2                                                Use of the PEP will be
limited to one (1) copy to be used on the Buyer’s computers for the purpose of
computing performance engineering data. The PEP is intended for use on ground
only and will not be placed or installed on board the Aircraft.

 

14.13.3                The license to use the PEP and the revision service will
be provided on a free of charge basis for the duration of the corresponding
Revision Service Period as set forth in Clause 14.5.

 

14.13.4                                                At the end of such PEP
Revision Service Period, the PEP will be provided to the Buyer at the standard
commercial conditions set forth in the Seller’s then current Customer Services
Catalog.

 

 

14.14                                                            Future
Developments

 

The Seller continuously monitors technological developments and applies them to
Technical Data, document and information systems’ functionalities, production
and methods of transmission.

 

The Seller will implement and the Buyer will accept such new developments, it
being understood that the Buyer will be informed in due time by the Seller of
such new developments and their application and of the date by which the same
will be implemented by the Seller.

 

 

14.15                                                            Confidentiality

 

14.15.1                This Clause, the Technical Data, the Software Services
and their content are designated as confidential. All such Technical Data and
Software Services are provided to the Buyer for the sole use of the Buyer who
undertakes not to disclose the contents thereof to any third party without the
prior written consent of the Seller,

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 57/140

 

 

--------------------------------------------------------------------------------


 

except as permitted therein or pursuant to any government or legal requirement
imposed upon the Buyer.

 

14.15.2                If the Seller authorizes the disclosure of this Clause or
of any Technical Data or Software Services to third parties either under this
Agreement or by an express prior written authorization and specifically, where
the Buyer intends to designate a maintenance and repair organization or a third
party to perform the maintenance of the Aircraft or to perform data processing
on its behalf (each a “Third Party”), the Buyer will notify the Seller of such
intention prior to any disclosure of this Clause and/or the Technical Data
and/or the Software Services to such Third Party.

 

The Buyer hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Clause 14 with respect to the
disclosed Clause, Technical Data or Software Services and will in particular
cause such Third Party to enter into a confidentiality agreement with the Seller
and appropriate licensing conditions, and to commit to use the Technical Data
solely for the purpose of maintaining the Buyer’s Aircraft and the Software
Services exclusively for processing the Buyer’s data.

 

 

14.16                                                            Transferability

 

Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 14 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent.

 

Any transfer in violation of this Clause 14.16 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
14 and any and all other warranties that might arise under or be implied in law.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 58/140

 

 

--------------------------------------------------------------------------------


 

15                                                                               
SELLER REPRESENTATIVE SERVICES

 

The Seller will provide at no charge to the Buyer the services described in this
Clause 15, at the Buyer’s main base or at other locations to be mutually agreed.

 

 

15.1                                                                    Customer
Support Representative(s)

 

15.1.1                   The Seller will provide free of charge to the Buyer the
services of Seller customer support representative(s), as defined in Appendix A
to this Clause 15 (each a “Seller Representative”), at the Buyer’s main base or
such other locations as the parties may agree.

 

15.1.2                   In providing the services as described hereabove, any
Seller Representatives, or any Seller employee(s) providing services to the
Buyer hereunder, are deemed to be acting in an advisory capacity only and at no
time will they be deemed to be acting as Buyer’s employees, contractors or
agents, either directly or indirectly.

 

15.1.3                                                        The Seller will
provide to the Buyer an annual written accounting of the consumed man-months and
any remaining man-month balance from the allowance defined in Appendix A to this
Clause 15. Such accounting will be deemed final and accepted by the Buyer unless
the Seller receives written objection from the Buyer within thirty (30) calendar
days of receipt of such accounting.

 

15.1.4                                                        In the event of a
need for Aircraft On Ground (“AOG”) technical assistance after the end of the
assignment referred to in Appendix A to this Clause 15, the Buyer will have
non-exclusive access to:

 

(a)                  AIRTAC (Airbus Technical AOG Center);

 

(b)                  The Seller Representative network closest to the Buyer’s
main base. A list of contacts of the Seller Representatives closest to the
Buyer’s main base will be provided to the Buyer.

 

As a matter of reciprocity, the Buyer agrees that Seller Representative(s) may
provide similar services to other airlines during any assignment with the Buyer.

 

15.1.5                                                        Should the Buyer
request Seller Representative services exceeding the allocation specified in
Appendix A to this Clause 15, the Seller may provide such additional services
subject to terms and conditions to be mutually agreed.

 

15.1.6                   The Seller will cause similar services to be provided
by representatives of the Propulsion Systems Manufacturer and Suppliers, when
necessary and applicable.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 59/140

 

 

--------------------------------------------------------------------------------


 

15.2                                                                    Buyer’s
Support

 

15.2.1                                                        From the date of
arrival of the first Seller Representative and for the duration of the
assignment, the Buyer will provide free of charge a suitable, lockable office,
conveniently located with respect to the Buyer’s maintenance facilities, with
complete office furniture and equipment including telephone, internet, email and
facsimile connections for the sole use of the Seller Representative(s). All
related communication costs will be borne by the Seller upon receipt by the
Seller of all relevant justifications; however the Buyer will not impose on the
Seller any charges other than the direct cost of such communications.

 

15.2.2                                                        The Buyer will
reimburse the Seller for the costs of the initial and termination assignment
travel of the Seller Representatives, which will consist of one (1) confirmed
ticket, Business Class, to and from their place of assignment and Toulouse,
France.

 

15.2.3                                                        The Buyer will
also reimburse the Seller the costs for air transportation for the annual
vacation of the Seller Representatives to and from their place of assignment and
Toulouse, France.

 

15.2.4                                                        Should the Buyer
request any Seller Representative referred to in Clause 15.1 above to travel on
business to a city other than his usual place of assignment, the Buyer will be
responsible for all related transportation costs and expenses.

 

15.2.5                                                        Absence of an
assigned Seller Representative during normal statutory vacation periods will be
covered by other seller representatives on the same conditions as those
described in Clause 15.1.4, and such services will be counted against the total
allocation provided in Appendix A hereto.

 

15.2.6                                                        The Buyer will
assist the Seller in obtaining from the civil authorities of the Buyer’s country
those documents that are necessary to permit the Seller Representative to live
and work in the Buyer’s country. Failure of the Seller to obtain the necessary
documents will relieve the Seller of any obligation to the Buyer under the
provisions of Clause 15.1. For the sake of clarity in such a case, the
allocation - as defined in Appendix A to this Clause 15 – will not be cancelled
nor reduced by the inability of the Seller to obtain the necessary documents and
such unused allocation will remain to the account of the Buyer

 

15.2.7                                                        The Buyer will
reimburse to the Seller charges, taxes, duties, imposts or levies of any kind
whatsoever, imposed by the authorities of the Buyer’s country upon:

 

-              the entry into or exit from the Buyer’s country of the Seller
Representatives and their families,

 

-                                           the entry into or the exit from the
Buyer’s country of the Seller Representatives and their families’ personal
property,

 

-                                           the entry into or the exit from the
Buyer’s country of the Seller’s property, for the purpose of providing the
Seller Representatives services.

 

15.3                                                                   
Withdrawal of the Seller Representative

 

The Seller will have the right to withdraw its assigned Seller Representatives
as it sees fit if conditions arise, which are in the Seller’s opinion dangerous
to their safety or health or prevent them from fulfilling their contractual
tasks.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 60/140

 

 

--------------------------------------------------------------------------------


 

15.4                                                                   
Indemnities

 

INDEMNIFICATION PROVISIONS APPLICABLE TO THIS CLAUSE 15 ARE SET FORTH IN CLAUSE
19.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 61/140

 

 

--------------------------------------------------------------------------------


 

 

APPENDIX A TO CLAUSE 15

 

 

 

 

SELLER REPRESENTATIVE ALLOCATION

 

 

The Seller Representative allocation provided to the Buyer pursuant to Clause
15.1 is defined hereunder.

 

 

1                                    The Seller will provide to the Buyer Seller
Representative services at the Buyer’s main base or at other locations to be
mutually agreed for a total of [*] man-months per Aircraft.

 

2                                    For the sake of clarification, such Seller
Representatives’ services will include [*].

 

3                                    The number of the Seller Representatives
assigned to the Buyer at any one time will be mutually agreed, [*].

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 62/140

 

 

--------------------------------------------------------------------------------


 

16                         TRAINING SUPPORT AND SERVICES

 

 

16.1                                                                    General

 

16.1.1                   This Clause 16 sets forth the terms and conditions for
the supply of training support and services for the Buyer’s personnel to support
the Aircraft operation.

 

16.1.2                   The range, quantity and validity of training to be
provided free of charge under this Agreement are covered in Appendix A to this
Clause 16.

 

16.1.3                   Scheduling of training courses covered in Appendix A
will be mutually agreed during a training conference (the “Training Conference”)
that will be held no later than nine (9) months prior to Delivery of the first
Aircraft.

 

 

16.2                       Training Location

 

16.2.1                   The Seller will provide training at its training center
in Blagnac, France, and/or in Hamburg, Germany, or will designate an affiliated
training center in Miami, U.S.A., or Beijing, China (individually a “Seller’s
Training Center” and collectively the “Seller’s Training Centers”).

 

16.2.2                   If the unavailability of facilities or scheduling
difficulties make training by the Seller at any Seller’s Training Center
impractical, the Seller will ensure that the Buyer is provided with such
training at another location designated by the Seller.

 

16.2.3.1               Upon the Buyer’s request, the Seller may also provide
certain training at a location other than the Seller’s Training Centers,
including one of the Buyer’s bases, if and when practicable for the Seller,
under terms and conditions to be mutually agreed upon. In such event, all
additional charges listed in Clauses 16.5.2 and 16.5.3 will be borne by the
Buyer.

 

16.2.3.2               If the Buyer requests training at a location as indicated
in Clause 16.2.3.1 and requires such training to be an Airbus approved course,
the Buyer undertakes that the training facilities will be approved prior to the
performance of such training. The Buyer will, as necessary and with adequate
time prior to the performance of such training, provide access to the training
facilities set forth in Clause 16.2.3.1 to the Seller’s and the competent
Aviation Authority’s representatives for approval of such facilities.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 63/140

 

 

--------------------------------------------------------------------------------


 

16.3                       Training Courses

 

16.3.1                   Training courses will be as described in the Seller’s
customer services catalog (the “Seller’s Customer Services Catalog”). The
Seller’s Customer Services Catalog also sets forth the minimum and maximum
number of trainees per course.

 

All training requests or training course changes not made during the Training
Conference will be submitted by the Buyer with a minimum of three (3) months
prior notice.

 

16.3.2                   The following terms and conditions will apply to
training performed by the Seller:

 

(i)      Training courses will be the Seller’s standard courses as described in
the Seller’s Customer Services Catalog valid at the time of execution of the
course. The Seller will be responsible for all training course syllabi, training
aids and training equipment necessary for the organization of the training
courses.  For the avoidance of doubt, such training equipment does not include
provision of aircraft for the purpose of performing training.

 

(ii)     The training equipment and the training curricula used for the training
of flight, cabin and maintenance personnel will not be fully customized but will
be configured in order to obtain the relevant Aviation Authority’s approval and
to support the Seller’s training programs.

 

(iii)     Training data and documentation for trainees receiving the training at
the Seller’s Training Centers will be provided free of charge. Training data and
documentation will be marked “FOR TRAINING ONLY” and as such are supplied for
the sole and express purpose of training; training data and documentation will
not be revised.

 

16.3.3                   When the Seller’s training courses are provided by the
Seller’s instructors (individually an “Instructor” and collectively
“Instructors”) the Seller will deliver a Certificate of Recognition or a
Certificate of Course Completion (each a “Certificate”) or an attestation (an
“Attestation”), as applicable, at the end of any such training course. Any such
Certificate or Attestation will not represent authority or qualification by any
Aviation Authority but may be presented to such Aviation Authority in order to
obtain relevant formal qualification.

 

In the event of training courses being provided by a training provider selected
by the Seller as set forth in Clause 16.2.2, the Seller will cause such training
provider to deliver a Certificate or Attestation, which will not represent
authority or qualification by any Aviation Authority, but may be presented to
such Aviation Authority in order to obtain relevant formal qualification.

 

16.3.4.1               Should the Buyer wish to exchange any of the training
courses provided under Appendix A hereto, the Buyer will place a request for
exchange to this effect with the Seller. The Buyer may exchange, subject to the
Seller’s confirmation, the training allowances granted under Appendix A of the
present Agreement as follows:

 

(i)      flight operations training courses as listed under Article 1 of
Appendix A against any flight operations training courses described in the
Seller’s Customer Services Catalog current at the time of the Buyer’s request;

 

(ii)    maintenance training courses as listed under Article 3 of Appendix A
against any maintenance training courses described in the Seller’s Customer
Services Catalog current at the time of the Buyer’s request;

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 64/140

 

 

--------------------------------------------------------------------------------


 

(iii)     should any one of the allowances granted thereunder (flight operations
or maintenance) have been fully drawn upon, the Buyer will be entitled to
exchange flight operations or maintenance training courses as needed against the
remaining allowances.

 

The exchange value will be based on the Seller’s “Training Course Exchange
Matrix” applicable at the time of the request for exchange and which will be
provided to the Buyer at such time.

 

It is understood that the above provisions will apply to the extent that
training allowances granted under Appendix A remain in credit to the full extent
necessary to perform the exchange.

 

All requests to exchange training courses will be submitted by the Buyer with a
minimum of three (3) months’ prior notice. The requested training will be
subject to the Seller’s then existing planning constraints.

 

16.3.4.2               Should the Buyer use none or only part of the training to
be provided pursuant to this Clause 16, no compensation or credit of any nature
will be provided.

 

16.3.5.1               Should the Buyer decide to cancel or reschedule a
training course, fully or partially, and irrespective of the location of the
training, a minimum advance notification of at least sixty (60) calendar days
prior to the relevant training course start date is required.

 

16.3.5.2               If the notification occurs less than sixty (60) but more
than forty-five (45) calendar days prior to such training, a cancellation fee
corresponding to [*] percent ([*]%) of such training will be, as applicable,
either deducted from the training allowance defined in Appendix A or invoiced at
the Seller’s then applicable price.

 

16.3.5.3               If the notification occurs less than forty five (45)
calendar days prior to such training, a cancellation fee corresponding to [*]
percent ([*] %) of such training will be, as applicable, either deducted from
the training allowance defined in Appendix A or invoiced at the Seller’s then
applicable price.

 

16.3.5.4               All courses exchanged under Clause 16.3.4.1 will remain
subject to the provisions of this Clause 16.3.5.

 

16.4                       Prerequisites and Conditions

 

16.4.1                   Training will be conducted in English and all training
aids used during such training will be written in English using common
aeronautical terminology.

 

16.4.2                   The Buyer hereby acknowledges that all training courses
conducted pursuant to this Clause 16 are “Standard Transition Training Courses”
and not “Ab Initio Training Courses”.

 

16.4.3                  Trainees will have the prerequisite knowledge and
experience specified for each course in the Seller’s Customer Services Catalog.

 

16.4.4.1               The Buyer will be responsible for the selection of the
trainees and for any liability with respect to the entry knowledge level of the
trainees.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 65/140

 

 

--------------------------------------------------------------------------------


 

16.4.4.2               The Seller reserves the right to verify the trainees’
proficiency and previous professional experience.

 

16.4.4.3               The Seller will provide to the Buyer during the Training
Conference an “Airbus Pre-Training Survey” for completion by the Buyer for each
trainee.

 

The Buyer will provide the Seller with an attendance list of the trainees for
each course, with the validated qualification of each trainee, at the time of
reservation of the training course and in no event any later than sixty (60)
calendar days before the start of the training course. The Buyer will return
concurrently thereto the completed Airbus Pre-Training Survey, detailing the
trainees’ associated background. If the Seller determines through the Airbus
Pre-Training Survey that a trainee does not match the prerequisites set forth in
the Seller’s Customer Services Catalog, following consultation with the Buyer,
such trainee will be withdrawn from the program or directed through a relevant
entry level training (ELT) program, which will be at the Buyer’s expense.

 

16.4.4.4               If the Seller determines at any time during the training
that a trainee lacks the required level, following consultation with the Buyer,
such trainee will be withdrawn from the program or, upon the Buyer’s request,
the Seller may be consulted to direct the above mentioned trainee(s), if
possible, to any other required additional training, which will be at the
Buyer’s expense.

 

16.4.5                   The Seller will in no case warrant or otherwise be held
liable for any trainee’s performance as a result of any training provided.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 66/140

 

 

--------------------------------------------------------------------------------


 

16.5                                                                 Logistics

 

16.5.1                                                        Trainees

 

16.5.1.1                                            Living and travel expenses
for the Buyer’s trainees will be borne by the Buyer.

 

16.5.1.2                                         It will be the responsibility
of the Buyer to make all necessary arrangements relative to authorizations,
permits and/or visas necessary for the Buyer’s trainees to attend the training
courses to be provided hereunder. Rescheduling or cancellation of courses due to
the Buyer’s failure to obtain any such authorizations, permits and/or visas will
be subject to the provisions of Clauses 16.3.5.1 thru 16.3.5.3.

 

16.5.2                                                     Training at External
Location - Seller’s Instructors

 

16.5.2.1.1                             In the event of training being provided
at the Seller’s request at any location other than the Seller’s Training
Centers, as provided for in Clause 16.2.2, the expenses of the Seller’s
Instructors will be borne directly by the Seller.

 

16.5.2.1.2           In the event of training being provided by the Seller’s
Instructor(s) at any location other than the Seller’s Training Centers at the
Buyer’s request, the Buyer will reimburse the Seller for all the expenses
related to the assignment of such Seller Instructors and the performance of
their duties as aforesaid.

 

16.5.2.2               Living Expenses

 

Except as provided for in Clause 16.5.2.1.1 above, the Buyer will reimburse the
Seller the living expenses for each Seller Instructor and/or other Seller’s
personnel providing support under this Clause 16, covering the entire period
from his day of departure from his main base to day of return to such base at
the  per diem rate set forth in the Seller’s Customer Services Catalog current
at the time of the corresponding training or support.

 

Such per diem will include, but will not be limited to, lodging, food and local
transportation to and from the place of lodging and the training course
location.

 

16.5.2.3               Air Travel

 

Except as provided for in Clause 16.5.2.1.1 above, the Buyer will reimburse the
Seller for the airfares for each Seller Instructor and/or other Seller’s
personnel providing support under this Clause 16, in confirmed business class to
and from the Buyer’s designated training site and the Seller’s Training Centers,
as such airfares are set forth in the Seller’s Customer Services Catalog current
at the time of the corresponding training or support.

 

16.5.2.4               Buyer’s Indemnity

 

Except in case of gross negligence or willful misconduct of the Seller, the
Seller will not be held liable to the Buyer for any delay or cancellation in the
performance of any training outside of the Seller’s Training Centers associated
with any transportation described in this Clause 16.5.2, and the Buyer will
indemnify and hold harmless the Seller from any such delay and/or cancellation
and any consequences arising therefrom.

 

16.5.3                   Training Material and Equipment Availability - Training
at External Location

 

Training material and equipment necessary for course performance at any location
other than the Seller’s Training Centers or the facilities of a training
provider

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 67/140

 

 

--------------------------------------------------------------------------------


 

selected by the Seller will be provided by the Buyer at its own cost in
accordance with the Seller’s specifications.

 

Notwithstanding the foregoing, should the Buyer request the performance of a
course at another location as per Clause 16.2.3.1, the Seller may, upon the
Buyer’s request, provide the training material and equipment necessary for such
course’s performance. Such provision will be at the Buyer’s expense.

 

16.6                                                                  Flight
Operations Training

 

The Seller will provide training for the Buyer’s flight operations personnel as
further detailed in Appendix A to this Clause 16, including the courses
described in this Clause 16.6.

 

16.6.1                                                      Flight Crew Training
Course

 

The Seller will perform a flight crew training course program for the Buyer’s
flight crews, each of which will consist of two (2) crew members, who will be
either captain(s) or first officer(s).

 

16.6.2                                                      Base Flight Training

 

16.6.2.1                                          The Buyer will provide at its
own cost its delivered Aircraft, or any other aircraft it operates, for any base
flight training, which will consist of one (1) session per pilot, performed in
accordance with the related Airbus training course definition (the “Base Flight
Training”).

 

16.6.2.2                                          Should it be necessary to
ferry the Buyer’s delivered Aircraft to the location where the Base Flight
Training will take place, the additional flight time required for the ferry
flight to and/or from the Base Flight Training field will not be deducted from
the Base Flight Training time.

 

16.6.2.3                                          If the Base Flight Training is
performed outside of the zone where the Seller usually performs such training,
the ferry flight to the location where the Base Flight Training will take place
will be performed by a crew composed of the Seller’s and/or the Buyer’s
qualified pilots, in accordance with the relevant Aviation Authority’s
regulations related to the place of performance of the Base Flight Training.

 

16.6.3                                                      Flight Crew Line
Initial Operating Experience

 

In order to assist the Buyer with initial operating experience after Delivery of
the first Aircraft, the Seller will provide to the Buyer pilot Instructor(s) as
set forth in Appendix A to this Clause 16.

 

Should the Buyer request, subject to the Seller’s consent, such Seller pilot
Instructors to perform any other flight support during the flight crew line
initial operating period, such as but not limited to line assistance,
demonstration flight(s), ferry flight(s) or any flight(s) required by the Buyer
during the period of entry into service of the Aircraft, it is understood that
such flight(s) will be deducted from the flight crew line initial operating
experience allowance set forth in Appendix A hereto.

 

It is hereby understood by the Parties that the Seller’s pilot Instructors will
only perform the above flight support services to the extent they bear the
relevant qualifications to do so.

 

16.6.4                                                      Type Specific Cabin
Crew Training Course

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 68/140

 

 

--------------------------------------------------------------------------------


 

The Seller will provide type specific training for cabin crews at one of the
locations defined in Clause 16.2.1.

 

If the Buyer’s Aircraft is to incorporate special features, the type specific
cabin crew training course will be performed no earlier than two (2) weeks
before the scheduled Delivery Date of the Buyer’s first Aircraft.

 

16.6.5                                                      Training on Aircraft

 

During any and all flights performed in accordance with this Clause 16.6, the
Buyer will bear full responsibility for the aircraft upon which the flight is
performed, including but not limited to any required maintenance, all expenses
such as fuel, oil or landing fees and the provision of insurance in line with
Clause 16.13.

 

The Buyer will assist the Seller, if necessary, in obtaining the validation of
the licenses of the Seller’s pilots performing Base Flight Training or initial
operating experience by the Aviation Authority of the place of registration of
the Aircraft.

 

16.7                                                                 
Performance / Operations Courses

 

The Seller will provide performance/operations training for the Buyer’s
personnel as defined in Appendix A to this Clause 16.

 

The available courses will be listed in the Seller’s Customer Services Catalog
current at the time of the course.

 

16.8                                                                 
Maintenance Training

 

16.8.1                                                      The Seller will
provide maintenance training for the Buyer’s ground personnel as further set
forth in Appendix A to this Clause 16.

 

The available courses will be as listed in the Seller’s Customer Services
Catalog current at the time of the course.

 

The practical training provided in the frame of maintenance training will be
performed on the training devices in use in the Seller’s Training Centers.

 

16.8.2                                                      Practical Training
on Aircraft

 

Notwithstanding Clause 16.8.1 above, upon the Buyer’s request, the Seller may
provide Instructors for the performance of practical training on aircraft
(“Practical Training”).

 

Irrespective of the location at which the training takes place, the Buyer will
provide at its own cost an aircraft for the performance of the Practical
Training.

 

Should the Buyer require the Seller’s Instructors to provide Practical Training
at facilities selected by the Buyer, such training will be subject to prior
approval of the facilities by the Seller. All costs related to such Practical
Training, including but not limited to the Seller’s approval of the facilities,
will be borne by the Buyer.

 

The provision of a Seller Instructor for the Practical Training will be deducted
from the trainee days allowance defined in Appendix A to this Clause 16, subject
to the conditions detailed in Paragraph 4.4 thereof.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 69/140

 

 

--------------------------------------------------------------------------------


 

16.9                                                                  Supplier
and Propulsion Systems Manufacturer Training

 

Upon the Buyer’s request, the Seller will provide to the Buyer the list of the
maintenance and overhaul training courses provided by major Suppliers and the
applicable Propulsion Systems Manufacturer on their respective products.

 

16.10                                                          Proprietary
Rights

 

All proprietary rights, including but not limited to patent, design and
copyrights, relating to the Seller’s training data and documentation will remain
with the Seller and/or its Affiliates and/or its Suppliers, as the case may be.

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

16.11                                                          Confidentiality

 

The Seller’s training data and documentation are designated as confidential and
as such are provided to the Buyer for the sole use of the Buyer, for training of
its own personnel, who undertakes not to disclose the content thereof in whole
or in part, to any third party without the prior written consent of the Seller,
save as permitted herein or otherwise pursuant to any government or legal
requirement imposed upon the Buyer.

 

In the event of the Seller having authorized the disclosure of any training data
and documentation to third parties either under this Agreement or by an express
prior written authorization, the Buyer will cause such third party to agree to
be bound by the same conditions and restrictions as the Buyer with respect to
the disclosed training data and documentation and to use such training data and
documentation solely for the purpose for which they are provided.

 

16.12                                                          Transferability

 

Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 16 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent.

 

16.13                                                          Indemnities and
Insurance

 

INDEMNIFICATION PROVISIONS AND INSURANCE REQUIREMENTS APPLICABLE TO THIS CLAUSE
16 ARE AS SET FORTH IN CLAUSE 19.

 

THE BUYER WILL PROVIDE THE SELLER WITH AN ADEQUATE INSURANCE CERTIFICATE PRIOR
TO ANY TRAINING ON AIRCRAFT.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 70/140

 

 

--------------------------------------------------------------------------------


 

APPENDIX “A” TO CLAUSE 16

 

TRAINING ALLOWANCE

 

For the avoidance of doubt, all quantities indicated below are the total
quantities granted for the whole of the Buyer’s fleet of twenty-five (25)
Aircraft firmly ordered unless otherwise specified. In the event that the
Agreement is terminated in respect of any Aircraft, then the aggregate support
allocations specified in this Appendix A and which are not specified on a per
Aircraft basis, shall be reduced on a pro-rata basis by the ratio of the number
of terminated Aircraft to the total number of Aircraft pursuant to the Agreement
(it being understood that such reduction shall be rounded to the nearest whole
number, if applicable).

 

The contractual training courses defined in this Appendix A will be provided up
to [*].

 

Notwithstanding the above, flight operations training courses granted per firmly
ordered Aircraft in this Appendix A will be provided by the Seller within a
period [*] after said Aircraft Delivery.

 

Any deviation to said training delivery schedule will be mutually agreed between
the Buyer and the Seller.

 

1                                                                                     
FLIGHT OPERATIONS TRAINING

 

1.1                                                                         
Flight Crew Training (standard transition course)

 

The Seller will provide [*] per firmly ordered Aircraft.

 

1.2                                                                         
Extended Range For Twin Engine Aircraft Operations (ETOPS) Training

 

The Seller will provide [*] ETOPS training for [*] per ordered Aircraft.

 

1.3                                                                         
Flight Crew Line Initial Operating Experience

 

The Seller will provide to the Buyer [*] in total for the fleet of twenty-five
(25) Aircraft. This allocation will be further assigned by the Buyer on a
prorata basis to each of the Initial Operators.

 

Unless otherwise agreed during the Training Conference, in order to follow the
Aircraft Delivery schedule, the maximum number of [*] present at any one time
will be limited to [*].

 

1.4                                                                         
Type Specific Cabin Crew Training Course

 

The Seller will provide to the Buyer [*] in total for the fleet of twenty-five
(25) Aircraft. This allocation will be further assigned by the Buyer on a
prorata basis to each of the Initial Operators.

 

2                                                                                    
PERFORMANCE / OPERATIONS COURSE(S)

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 71/140

 

 

--------------------------------------------------------------------------------


 

The Seller will provide to the Buyer [*] in total for the fleet of twenty-five
(25) Aircraft. This allocation will be further assigned by the Buyer on a
prorata basis to each of the Initial Operators.

 

3                                                                                     
MAINTENANCE TRAINING

 

3.1                                                                          The
Seller will provide to the Buyer [*] in total for the fleet of twenty-five (25)
Aircraft. This allocation will be further assigned by the Buyer on a prorata
basis to each of the Initial Operators.

 

3.2                                                                          The
Seller will provide to the Buyer [*] in total for the fleet of twenty-five (25)
Aircraft. This allocation will be further assigned by the Buyer on a prorata
basis to each of the Initial Operators.

 

4                                                                                     
TRAINEE DAYS ACCOUNTING

 

Trainee days are counted as follows:

 

4.1                                                                          For
instruction at the Seller’s Training Centers: one (1) day of instruction for one
(1) trainee equals one (1) trainee day. The number of trainees originally
registered at the beginning of the course will be counted as the number of
trainees to have taken the course.

 

4.2                                                                          For
instruction outside of the Seller’s Training Centers: one (1) day of instruction
by one (1) Seller Instructor equals the actual number of trainees attending the
course or a minimum of twelve (12) trainee days, except for structure
maintenance training course(s).

 

4.3                                                                          For
structure maintenance training courses outside the Seller’s Training Center(s),
one (1) day of instruction by one (1) Seller Instructor equals the actual number
of trainees attending the course or the minimum number of trainees as indicated
in the Seller’s Customer Services Catalog.

 

4.4                                                                          For
practical training, whether on training devices or on aircraft, one (1) day of
instruction by one (1) Seller Instructor equals the actual number of trainees
attending the course or a minimum of six (6) trainee days.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 72/140

 

 

--------------------------------------------------------------------------------


 

17                                                                             
EQUIPMENT SUPPLIER PRODUCT SUPPORT

 

17.1                                                                  Equipment
Supplier Product Support Agreements

 

17.1.1                                                    The Seller has
obtained enforceable and transferable product support agreements from Suppliers
of Supplier Parts, the benefit of which is hereby accepted by the Buyer. Said
agreements become enforceable as soon as and for as long as an operator is
identified as an Airbus aircraft operator.

 

17.1.2                                                    These agreements are
based on the “World Airlines Suppliers Guide”, are made available to the Buyer
through the SPSA Application, and include Supplier commitments as contained in
the Supplier Product Support Agreements which include the following provisions:

 

17.1.2.1                                        Technical data and manuals
required to operate, maintain, service and overhaul the Supplier Parts will be
prepared in accordance with the applicable provisions of ATA Specification
including revision service and be published in the English language. The Seller
will recommend that a software user guide, where applicable, be supplied in the
form of an appendix to the Component Maintenance Manual. Such data will be
provided in compliance with the applicable ATA Specification;

 

17.1.2.2                                        Warranties and guarantees,
including standard warranties. In addition, landing gear Suppliers will provide
service life policies for selected structural landing gear elements;

 

17.1.2.3                                          Training to ensure efficient
operation, maintenance and overhaul of the Supplier Parts for the Buyer’s
instructors, shop and line service personnel;

 

17.1.2.4                                          Spares data in compliance with
ATA iSpecification 2200, initial provisioning recommendations, spare parts and
logistic service including routine and expedite deliveries;

 

17.1.2.5                                          Technical service to assist
the Buyer with maintenance, overhaul, repair, operation and inspection of
Supplier Parts as well as required tooling and spares provisioning.

 

17.2                                                                Supplier
Compliance

 

The Seller will monitor Suppliers’ compliance with support commitments defined
in the Supplier Product Support Agreements and will, if necessary, jointly take
remedial action with the Buyer.

 

17.3                                                                  Nothing in
this Clause 17 will be construed to prevent or limit the Buyer from entering
into direct negotiations with a Supplier with respect to different or additional
terms and conditions applicable to Suppliers Parts selected by the Buyer to be
installed on the Aircraft.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 73/140

 

 

--------------------------------------------------------------------------------


 

17.4                                                                 
Familiarization Training

 

Upon the Buyer’s request, the Seller will provide the Buyer with Supplier
Product Support Agreements familiarization training at the Seller’s facilities
in Blagnac, France. An on-line training module will be further available through
AirbusWorld, access to which will be subject to the “General Terms and
Conditions of Access to and Use of AirbusWorld” (hereinafter the “GTC”), as set
forth in Part 2 of Exhibit I to this Agreement.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 74/140

 

 

--------------------------------------------------------------------------------


 

18                                                                             
BUYER FURNISHED EQUIPMENT

 

18.1                                                                   
Administration

 

18.1.1.1                                            In accordance with the
Specification, the Seller will install those items of equipment that are
identified in the Specification as being furnished by the Buyer (“Buyer
Furnished Equipment” or “BFE”), provided that the BFE and the supplier of such
BFE (the “BFE Supplier”) are referred to in the Airbus BFE Product Catalog valid
at the time the BFE Supplier is selected.

 

18.1.1.2                                            Notwithstanding the
foregoing and without prejudice to Clause 2.4, if the Buyer wishes to install
BFE manufactured by a supplier who is not referred to in the Airbus BFE Product
Catalog, the Buyer will so inform the Seller and the Seller will conduct a
feasibility study of the Buyer’s request, in order to consider approving such
supplier, provided that such request is compatible with the Seller’s industrial
planning and the associated Scheduled Delivery Month for the Buyer’s Aircraft.
In addition, it is a prerequisite to such approval that the considered supplier
be qualified by the Seller’s Aviation Authorities to produce equipment for
installation on civil aircraft. Any approval of a supplier by the Seller will be
performed at the Buyer’s expense. The Buyer will cause any BFE supplier approved
under this Clause 18.1.1.2 (each an “Approved BFE Supplier”) to comply with the
conditions set forth in this Clause 18 and specifically Clause 18.2.

 

Except for the specific purposes of this Clause 18.1.1.2, the term “BFE
Supplier” will be deemed to include Approved BFE Suppliers.

 

18.1.2.1                                            The Seller will advise the
Buyer of the dates by which, in the planned release of engineering for the
Aircraft, the Seller requires a written detailed engineering definition
encompassing a Declaration of Design and Performance (the “BFE Engineering
Definition”). The Seller will provide to the Buyer and/or the BFE Supplier(s),
within an appropriate timeframe, the necessary interface documentation to enable
the development of the BFE Engineering Definition.

 

The BFE Engineering Definition will include the description of the dimensions
and weight of BFE, the information related to its certification and the
information necessary for the installation and operation thereof, including when
applicable 3D models compatible with the Seller’s systems. The Buyer will
furnish, or cause the BFE Suppliers to furnish, the BFE Engineering Definition
by the dates mutually agreed during the initial technical coordination meeting
to be organised by the Seller between the Seller, the Buyer and BFE Suppliers in
accordance with the Customization Milestones Chart of the Aircraft and in order
to reach the final detailed definition of the cabin section including BFE (the
“ITCM”).

 

Thereafter, the BFE Engineering Definition will not be revised, except through
an SCN executed in accordance with Clause 2.

 

18.1.2.2                                            The Seller will also provide
in due time to the Buyer a schedule of dates and the shipping addresses for
delivery of the BFE and, where requested by the Seller, additional spare BFE to
permit installation in the Aircraft and Delivery of the Aircraft in accordance
with the Aircraft delivery schedule. The Buyer will provide, or cause the BFE
Suppliers to provide, the BFE by such dates in a serviceable condition, in order
to allow performance of any assembly, installation, test or acceptance process
in accordance with the Seller’s industrial schedule. In order to facilitate the
follow-up of the timely receipt of BFE, the Buyer will, upon the Seller’s
request, provide to the Seller dates and references of all BFE purchase orders
placed by the Buyer. Once

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 75/140

 

 

--------------------------------------------------------------------------------


 

the last Aircraft under the Agreement is delivered to the Buyer, the Seller
shall at its own costs return the unused additional spare BFE either to (i) the
Buyer or (ii) the BFE manufacturer or (iii) to any other address provided by the
Buyer.

 

The Buyer will also provide, when requested by the Seller, at AIRBUS OPERATIONS
S.A.S. works in TOULOUSE (FRANCE) and/or at AIRBUS OPERATIONS GmbH works in
HAMBURG (GERMANY) adequate field service including support from BFE Suppliers to
act in a technical advisory capacity to the Seller in the installation,
calibration and possible repair of any BFE.

 

18.1.3                                                        Without prejudice
to the Buyer’s obligations hereunder, in order to facilitate the development of
the BFE Engineering Definition, the Seller will organize meetings between the
Buyer and BFE Suppliers. The Buyer hereby agrees to participate in such meetings
and to provide adequate technical and engineering expertise to reach decisions
within the defined timeframe.

 

In addition, throughout the development phase and up to Delivery of the Aircraft
to the Buyer, the Buyer agrees:

 

§    to monitor the BFE Suppliers and ensure that they will enable the Buyer to
fulfil its obligations, including but not limited to those set forth in the
Customization Milestone Chart;

 

§    that, should a timeframe, quality or other type of risk be identified at a
given BFE Supplier, the Buyer will allocate resources to such BFE Supplier so as
not to jeopardize the industrial schedule of the Aircraft;

 

§    for major BFE, including, but not being limited to, seats, galleys and IFE
(“Major BFE”) to participate on a mandatory basis in the specific meetings that
take place between BFE Supplier selection and BFE delivery, namely:

 

o                                        Preliminary Design Review (“PDR”),

 

o                                        Critical Design Review (“CDR”);

 

§    to attend the First Article Inspection (“FAI”) for the first shipset of all
Major BFE. Should the Buyer not attend such FAI, the Buyer will delegate the FAI
to the BFE Supplier and confirmation thereof will be supplied to the Seller in
writing;

 

§    to attend the Source Inspection (“SI”) that takes place at the BFE
Supplier’s premises prior to shipping, for each shipset of all Major BFE. Should
the Buyer not attend such SI, the Buyer will delegate the SI to the BFE Supplier
and confirmation thereof will be brought to the Seller in writing. Should the
Buyer not attend the SI, the Buyer will be deemed to have accepted the
conclusions of the BFE Supplier with respect to such SI.

 

The Seller will be entitled to attend the PDR, the CDR and the FAI. In doing so,
the Seller’s employees will be acting in an advisory capacity only and at no
time will they be deemed to be acting as Buyer’s employees or agents, either
directly or indirectly.

 

18.1.4                                                        The BFE will be
imported into FRANCE or into GERMANY by the Buyer under a suspensive customs
system (“Régime de l’entrepôt douanier ou régime de perfectionnement actif “ or
“Zollverschluss”) without application of any French or German tax or customs
duty, and will be Delivered At Place (DAP) according to the Incoterms, to the
following shipping addresses:

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 76/140

 

 

--------------------------------------------------------------------------------


 

AIRBUS OPERATIONS S.A.S.

                                                                                               
316 Route de Bayonne

                                                                                               
31300 TOULOUSE

                                                                                               
FRANCE

 

                                                                                               
or

 

AIRBUS OPERATIONS GmbH

                                                                                               
Kreetslag 10

                                                                                               
21129 HAMBURG

                                                                                               
GERMANY

 

                                                                                               
or such other location as may be specified by the Seller.

 

18.2                                                                   
Applicable Requirements

 

The Buyer is responsible for ensuring, at its expense, and warrants that the BFE
will:

 

§

be manufactured by a qualified BFE Supplier, and

 

 

§

meet the requirements of the applicable agreed Specification of the Aircraft,
and

 

 

§

be delivered with the relevant certification documentation, including but not
limited to the DDP, and

 

 

§

comply with the BFE Engineering Definition, and

 

 

§

comply with applicable requirements incorporated by reference to the Type
Certificate and listed in the Type Certificate Data Sheet, and

 

 

§

be approved by the Aviation Authority issuing the Export Airworthiness
Certificate and by the Buyer’s Aviation Authority for installation and use on
the Aircraft at the time of Delivery of the Aircraft, and

 

 

§

not infringe any patent, copyright or other intellectual property right of the
Seller or any third party, and

 

 

§

not be subject to any legal obligation or other encumbrance that may prevent,
hinder or delay the installation of the BFE in the Aircraft and/or the Delivery
of the Aircraft.

 

The Seller will be entitled to refuse any item of BFE that it considers
incompatible with the Specification, the BFE Engineering Definition or the
certification requirements.

 

18.3                                                                    Buyer’s
Obligation and Seller’s Remedies

 

18.3.1                                                        Any delay or
failure by the Buyer or the BFE Suppliers in:

 

§

complying with the foregoing warranty or in providing the BFE Engineering
Definition or field service mentioned in Clause 18.1.2.2, or

 

 

§

furnishing the BFE in a serviceable condition at the requested delivery date, or

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 77/140

 

 

--------------------------------------------------------------------------------


 

§

obtaining any required approval for such BFE equipment under the above mentioned
Aviation Authorities’ regulations,

 

may delay the performance of any act to be performed by the Seller, including
Delivery of the Aircraft. The Seller will not be responsible for such delay
which will cause the Final Price of the affected Aircraft to be adjusted in
accordance with the updated delivery schedule and to include in particular the
amount of the Seller’s additional costs attributable to such delay or failure by
the Buyer or the BFE Suppliers, such as storage, taxes, insurance and costs of
out-of sequence installation.

 

18.3.2                                                        In addition, in
the event of any delay or failure mentioned in 18.3.1 above, the Seller may:

 

(i)                       select, purchase and install equipment similar to the
BFE at issue, in which event the Final Price of the affected Aircraft will also
be increased by the purchase price of such equipment plus reasonable costs and
expenses incurred by the Seller for handling charges, transportation, insurance,
packaging and, if so required and not already provided for in the Final Price of
the Aircraft, for adjustment and calibration; or

 

(ii)                    if the BFE is delayed by more than [*] days beyond, or
is not approved within [*] days of the dates specified in Clause 18.1.2.2,
deliver the Aircraft without the installation of such BFE, notwithstanding
applicable terms of Clause 7, if any, and the Seller will thereupon be relieved
of all obligations to install such equipment.

 

18.4                                                                    Title
and Risk of Loss

 

Title to and risk of loss of any BFE will at all times remain with the Buyer
except that risk of loss (limited to cost of replacement of said BFE) will be
with the Seller for as long as such BFE is under the care, custody and control
of the Seller.

 

18.5                                                                   
Disposition of BFE Following Termination

 

18.5.1                                                        If a termination
of this Agreement pursuant to the provisions of Clause 20 occurs with respect to
an Aircraft in which all or any part of the BFE has been installed prior to the
date of such termination, the Seller will be entitled, but not required, to
remove with reasonable diligence and care all items of BFE that can be removed
without damage to the Aircraft and to undertake commercially reasonable efforts
to facilitate the sale of such items of BFE to other customers, retaining and
applying the proceeds of such sales to reduce the Seller’s damages resulting
from the termination [*].

 

18.5.2                                                        The Buyer will
cooperate with the Seller in facilitating the sale of BFE pursuant to Clause
18.5.1 and will be responsible for all costs incurred by the Seller in removing
and facilitating the sale of such BFE. [*]

 

18.5.3                                                        The Seller will
notify the Buyer as to those items of BFE not sold by the Seller pursuant to
Clause 18.5.1 above and, at the Seller’s request, the Buyer will undertake to
remove such items from the Seller’ facility within thirty (30) days of the

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 78/140

 

 

--------------------------------------------------------------------------------


 

date of such notice. The Buyer will have no claim against the Seller for damage,
loss or destruction of any item of BFE removed from the Aircraft and not removed
from Seller’s facility within such period.

 

18.5.4                                                        The Buyer will
have no claim against the Seller for damage to or destruction of any item of BFE
damaged or destroyed in the process of being removed from the Aircraft, provided
that the Seller will use reasonable care in such removal.

 

18.5.5                                                        In the event that
some BFE items cannot be removed from the Aircraft without causing damage to the
Aircraft or rendering any system in the Aircraft unusable, [*].

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 79/140

 

 

--------------------------------------------------------------------------------


 

19                                                                               
INDEMNITIES AND INSURANCE

 

The Seller and the Buyer will each be liable for Losses (as defined below)
arising from the acts or omissions of their respective directors, officers,
agents or employees occurring during or incidental to such party’s exercise of
its rights and performance of its obligations under this Agreement, except as
provided in Clauses 19.1 and 19.2.

 

19.1                                                                    Seller’s
Indemnities

 

The Seller will, except in the case of gross negligence or willful misconduct of
the Buyer, its directors, officers, agents and/or employees, be solely liable
for and will indemnify and hold the Buyer, its Affiliates and each of their
respective directors, officers, agents, employees and insurers harmless against
all losses, liabilities, claims, damages, costs and expenses, including court
costs and reasonable attorneys’ fees (“Losses”), arising from:

 

(a)                              claims for injuries to, or death of, the
Seller’s directors, officers, agents or employees, or loss of, or damage to,
property of the Seller or its employees when such Losses occur during or are
incidental to either party’s exercise of any right or performance of any
obligation under this Agreement, and

 

(b)                              claims for injuries to, or death of, third
parties, or loss of, or damage to, property of third parties, occurring during
or incidental to the Technical Acceptance Flights.

 

19.2                                                                    Buyer’s
Indemnities

 

The Buyer will, except in the case of gross negligence or willful misconduct of
the Seller, its directors, officers, agents and/or employees, be solely liable
for and will indemnify and hold the Seller, its Affiliates, its subcontractors,
and each of their respective directors, officers, agents, employees and
insurers, harmless against all Losses arising from:

 

(a)                              claims for injuries to, or death of, the
Buyer’s directors, officers, agents or employees, or loss of, or damage to,
property of the Buyer or its employees, when such Losses occur during or are
incidental to either party’s exercise of any right or performance of any
obligation under this Agreement, and

 

(b)                              claims for injuries to, or death of, third
parties, or loss of, or damage to, property of third parties, occurring during
or incidental to (i) the provision of Seller Representatives services under
Clause 15 including services performed on board the aircraft or (ii) the
provision of Aircraft Training Services to the Buyer.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 80/140

 

 

--------------------------------------------------------------------------------


 

19.3                                                                  Notice and
Defense of Claims

 

If any claim is made or suit is brought against a party or entity entitled to
indemnification under this Clause 19 (the “Indemnitee”) for damages for which
liability has been assumed by the other party under this Clause 19 (the
“Indemnitor”), the Indemnitee will promptly give notice to the Indemnitor and
the Indemnitor (unless otherwise requested by the Indemnitee) will assume and
conduct the defense, or settlement, of such claim or suit, as the Indemnitor
will deem prudent. Notice of the claim or suit will be accompanied by all
information pertinent to the matter as is reasonably available to the Indemnitee
and will be followed by such cooperation by the Indemnitee as the Indemnitor or
its counsel may reasonably request, at the expense of the Indemnitor.

 

If the Indemnitor fails or refuses to assume the defense of any claim or suit
notified to it under this Clause 19, the Indemnitee will have the right to
proceed with the defense or settlement of the claim or suit as it deems prudent
provided the Indemnitee notifies the Indemnitor accordingly in writing within a
reasonable time period, prior to so proceeding, that it is so proceeding and
will have a claim against the Indemnitor for any judgments, settlements, costs
or expenses, including reasonable attorneys’ fees. Further, in such event, the
Indemnitor will be deemed to have waived any objection or defense to the
Indemnitee’s claim based on the reasonableness of any settlement.

 

19.4                                                                  Insurance

 

For all Aircraft Training Services, to the extent of the Buyer’s undertaking set
forth in Clause 19.2, the Buyer will or will cause the Initial Operator to::

 

(a)                              cause the Seller, its Affiliates, its
subcontractors and each of their respective directors, officers, agents and
employees to be named as additional insured under the Buyer’s Comprehensive
Aviation Legal Liability insurance policies, including War Risks and Allied
Perils (such insurance to include the AVN 52E Extended Coverage Endorsement
Aviation Liabilities or any further Endorsement replacing AVN 52E as may be
available as well as any excess coverage in respect of War and Allied Perils
Third Parties Legal Liabilities Insurance), and

 

(b)                              with respect to the Buyer’s Hull All Risks and
Hull War Risks insurances and Allied Perils, cause the insurers of the Buyer’s
hull insurance policies to waive all rights of subrogation against the Seller,
its Affiliates, its subcontractors and each of their respective directors,
officers, agents, employees and insurers.

 

Any applicable deductible will be borne by the Buyer. The Buyer will or will
cause the Initial Operator to furnish to the Seller, not less than seven
(7) working days prior to the start of any Aircraft Training Services,
certificates of insurance, in English, evidencing the limits of liability cover
and period of insurance coverage in a form acceptable to the Seller from the
Buyer’s or the Initial Operator’s insurance broker(s), as applicable, certifying
that such policies have been endorsed as follows:

 

(i)                                   under the Comprehensive Aviation Legal
Liability Insurances, the Buyer’s policies are primary and non-contributory to
any insurance maintained by the Seller,

 

(ii)                                such insurance can only be cancelled or
materially altered by the giving of not less than thirty (30) days (but seven
(7) days or such lesser period as

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 81/140

 

 

--------------------------------------------------------------------------------


 

may be customarily available in respect of War Risks and Allied Perils) prior
written notice thereof to the Seller, and

 

(iii)                             under any such cover, all rights of
subrogation against the Seller, its Affiliates, its subcontractors and each of
their respective directors, officers, agents, employees and insurers have been
waived.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 82/140

 

 

--------------------------------------------------------------------------------


 

20 -                                                                  
TERMINATION

 

20.1                                                                 
Termination for Insolvency

 

In the event that either the Seller or the Buyer:

 

(a)                               makes a general assignment for the benefit of
creditors or becomes insolvent;

 

(b)                               files a voluntary petition in bankruptcy;

 

(c)                               petitions for or acquiesces in the appointment
of any receiver, trustee or similar officer to liquidate or conserve its
business or any substantial part of its assets;

 

(d)                               commences under the laws of any competent
jurisdiction any proceeding involving its insolvency, bankruptcy, readjustment
of debt, liquidation or any other similar proceeding for the relief of
financially distressed debtors;

 

(e)                               becomes the object of any proceeding or action
of the type described in (c) or (d) above and such proceeding or action remains
undismissed or unstayed for a period of at least sixty (60) days; or

 

(f)                                  is divested of a substantial part of its
assets for a period of at least sixty (60) days,

 

then any such event will constitute an anticipatory breach of contract by such
party (the “Defaulting Party”) and the other party (the “Non-Defaulting Party”),
at its option, will have the right to retain all amounts previously paid to the
Non-Defaulting Party pursuant to the Agreement as liquidated damages for loss of
a bargain and not as a penalty, and will have the right to resort to any remedy
provided by applicable law, and may, to the full extent permitted by law, by
written notice, terminate all or part of this Agreement with respect to any
Aircraft, services, data and other items undelivered or unfurnished on the
effective date of such termination, [*].

 

20.2                                                                 
Termination for Failure to make Predelivery Payments and/or to Take Delivery

 

20.2.1                                                      [*];

 

20.2.2                                                      If the Buyer fails
to comply with its obligations as set forth under Clause 8 and/or Clause 9, or
fails to pay the Final Price of the Aircraft, the Seller will have the right to
put the Buyer on notice to do so [*].

 

If the Buyer has not cured such default within such period, the Seller may, by
written notice, terminate all or part of this Agreement with respect to
undelivered Aircraft.

 

All costs referred to in Clause 9.2.3 and relating to the period between the
notified date of delivery (as referred to in Clause 9.2.3) and the date of
termination of all or part of this Agreement will be borne by the Buyer.

 

20.3                                                                 
Termination for Default under other Agreements

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 83/140

 

 

--------------------------------------------------------------------------------


 

If the Buyer or any of its Affiliates fails to perform or comply with any
material obligation expressed to be assumed by it in any other aircraft purchase
agreement between the Buyer or any of its Affiliates and the Seller or any of
its Affiliates and such failure is not remedied within [*] Business Days after
the Seller has given notice thereof to the Buyer, then the Seller may, by
written notice, terminate all or part of this Agreement.

 

20.4                                                                  General

 

20.4.1                                                      To the full extent
permitted by law, the termination of all or part of this Agreement pursuant to
Clauses 20.1, 20.2 and 20.3 will become effective immediately upon receipt by
the relevant party of the notice of termination sent by the other party without
it being necessary for either party to take any further action or to seek any
consent from the other party or any court having jurisdiction.

 

20.4.2                                                      The right for either
party under Clause 20.1 and for the Seller under Clauses 20.2 and 20.3 to
terminate all or part of this Agreement will be without prejudice to any other
rights and remedies available to such party to seek termination of all or part
of this Agreement before any court having jurisdiction pursuant to any failure
by the other party to perform its obligations under this Agreement.

 

20.4.3                                                      [*]

 

20.4.4                                                      In the event of
termination of this Agreement following a default by the Buyer, including but
not limited to a default under Clauses 20.1, 20.2 or 20.3, the Seller may
without prejudice to any other rights and remedies available under this
Agreement or by law, all of which are expressly reserved, retain all predelivery
payments, commitment fees, option fees and any other monies paid by the Buyer to
the Seller under this Agreement and corresponding to the Aircraft, services,
data and other items covered by such termination.

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 84/140

 

 

--------------------------------------------------------------------------------


 

21 -                                                                  
ASSIGNMENTS AND TRANSFERS

 

21.1                                                                 
Assignments

 

Except as hereinafter provided, neither party may sell, assign, novate or
transfer its rights or obligations under this Agreement to any person without
the prior written consent of the other, except that the Seller may sell, assign,
novate or transfer its rights or obligations under this Agreement to any
Affiliate without the Buyer’s consent.

 

21.2                                                                 
Assignments on Sale, Merger or Consolidation

 

The Buyer will be entitled to assign its rights under this Agreement at any time
due to a merger, consolidation or a sale of all or substantially all of its
assets, provided the Buyer first obtains the written consent of the Seller. The
Buyer will provide the Seller with no less than 30 days’ notice if the Buyer
wishes the Seller to provide such consent. The Seller will provide its consent
if

 

(i)                                   the surviving or acquiring entity has
executed an assumption agreement, in form and substance reasonably acceptable to
the Seller, agreeing to assume all of the Buyer’s obligations under this
Agreement;

 

(ii)                                at the time, and immediately following the
consummation, of the merger, consolidation or sale, no event of default exists
or will have occurred and be continuing;

 

(iii)                             there exists with respect to the surviving or
acquiring entity no basis for a Termination Event; and

 

(iv)                           following the sale, merger or consolidation, the
surviving entity is in a financial condition at least equal to that of the Buyer
immediately prior to such sale, merger or consolidation.

 

21.3                                                                 
Designations by Seller

 

The Seller may at any time by notice to the Buyer designate facilities or
personnel of the Seller or any other Affiliate of the Seller at which or by whom
the services to be performed under this Agreement will be performed.
Notwithstanding such designation, the Seller will remain ultimately responsible
for fulfilment of all obligations undertaken by the Seller in this Agreement.

 

21.4                                                                  Transfer
of Rights and Obligations upon Reorganization

 

In the event that the Seller is subject to a corporate restructuring having as
its object the transfer of, or succession by operation of law in, all or a
substantial part of its assets and liabilities, rights and obligations,
including those existing under this Agreement, to a person (the “Successor”)
that is an Affiliate of the Seller at the time of that restructuring, for the
purpose of the Successor carrying on the business carried on by the Seller at
the time of the restructuring, such restructuring will be completed without
consent of the Buyer following notification by the Seller to the Buyer in
writing. The Buyer recognizes that succession of the Successor to the Agreement
by operation of law that is valid under the law pursuant to which that
succession occurs will be binding upon the Buyer.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 85/140

 

 

--------------------------------------------------------------------------------


 

22 -                                                                  
MISCELLANEOUS PROVISIONS

 

22.1                                                                  Data
Retrieval

 

On the Seller’s reasonable request, the Buyer will use reasonable efforts to
require Operators to provide the Seller with all the necessary data, as
customarily compiled by the Buyer and pertaining to the operation of the
Aircraft, to assist the Seller in making an efficient and coordinated survey of
all reliability, maintenance, operational and cost data with a view to
monitoring the efficient and cost effective operations of the Airbus fleet
worldwide

 

22.2                                                                  Notices

 

All notices and requests required or authorized hereunder will be given in
writing either by personal delivery to an authorized officer of the party to
whom the same is given or by commercial courier, express mail, certified air
mail (return receipt requested) or facsimile at the addresses and numbers set
forth below. The date on which any such notice or request is so personally
delivered, or if such notice or request is given by commercial courier, express
mail, certified air mail or facsimile, the date upon which it is sent (with, in
the case of a fax, a correct confirmation printout), provided that if such date
of receipt is not a Business Day, notice shall be deemed to have been received
on the first following Business Day, will be deemed to be the effective date of
such notice or request.

 

The Seller will be addressed at:

 

Airbus S.A.S.

Attention: Senior Vice President Contracts

1, Rond Point Maurice Bellonte

31707 Blagnac Cedex,

France

 

Phone +33 (0)5 61 93 33 33

Fax      +33 (0)5 61 93 47 27

 

The Buyer will be addressed at:

 

AIR LEASE CORPORATION

Attention: Legal Department

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067

U.S.A.

 

Phone  +1 (310) 553 0555

Fax       +1 (310) 553 0999

 

From time to time, the party receiving the notice or request may designate
another address or another person.

 

22.3                                                                  Waiver

 

The failure of either party to enforce at any time any of the provisions of this
Agreement, to exercise any right herein provided or to require at any time
performance by the other party of any of the provisions hereof will in no way be
construed to be a present or future waiver of such provisions nor in any way to

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 86/140

 

 

--------------------------------------------------------------------------------


 

affect the validity of this Agreement or any part hereof or the right of the
other party thereafter to enforce each and every such provision. The express
waiver by either party of any provision, condition or requirement of this
Agreement will not constitute a waiver of any future obligation to comply with
such provision, condition or requirement.

 

22.4                                                                 
International Supply Contract

 

The Buyer and the Seller recognize that this Agreement is an international
supply contract which has been the subject of discussion and negotiation, that
all its terms and conditions are fully understood by the parties, and that the
Specification and price of the Aircraft and the other mutual agreements of the
parties set forth herein were arrived at in consideration of, inter alia, all
provisions hereof specifically including all waivers, releases and renunciations
by the Buyer set out herein.

 

22.5                                                                  Certain
Representations of the Parties

 

22.5.1                                                      Buyer’s
Representations

 

The Buyer represents and warrants to the Seller:

 

(i)                                   the Buyer is a corporation organized and
existing in good standing under the laws of the State of Delaware and has the
corporate power and authority to enter into and perform its obligations under
this Agreement;

 

(ii)                                neither the execution and delivery by the
Buyer of this Agreement, nor the consummation of any of the transactions by the
Buyer contemplated thereby, nor the performance by the Buyer of the obligations
thereunder, constitutes a breach of any agreement to which the Buyer is a party
or by which its assets are bound;

 

(iii)                             this Agreement has been duly authorized,
executed and delivered by the Buyer and constitutes the legal, valid and binding
obligation of the Buyer enforceable against the Buyer in accordance with its
terms.

 

22.5.2                                                      Seller’s
Representations

 

The Seller represents and warrants to the Buyer:

 

(i)                                   the Seller is organized and existing in
good standing under the laws of the Republic of France and has the corporate
power and authority to enter into and perform its obligations under this
Agreement;

 

(ii)                                neither the execution and delivery by the
Seller of this Agreement, nor the consummation of any of the transactions by the
Seller contemplated thereby, nor the performance by the Seller of the
obligations thereunder, constitutes a breach of any agreement to which the
Seller is a party or by which its assets are bound;

 

(iii)                             this Agreement has been duly authorized,
executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms.

 

22.6                                                                 
Interpretation and Law

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 87/140

 

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE THEREOF
WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

Each of the Seller and the Buyer (i) hereby irrevocably submits itself to the
nonexclusive jurisdiction of the courts of the state of New York, New York
County, of the United States District Court for the Southern District of New
York, for the purposes of any suit, action or other proceeding arising out of
this Agreement, the subject matter hereof or any of the transactions
contemplated hereby brought by any party or parties hereto, and (ii) hereby
waives, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such suit, action or proceeding, to the extent permitted by applicable
law, any defense based on sovereign or other immunity or that the suit, action
or proceeding which is referred to in clause (i) above is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by these courts.

 

THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS TRANSACTION.

 

22.6.1                                                      The Buyer for itself
and its successors and assigns hereby designates and appoints the Secretary of
the Buyer duly elected from time to time as its legal agent and attorney-in-fact
upon whom all processes against the Buyer in any suit, action or proceeding in
respect of any matter as to which it has submitted to jurisdiction under Clause
22.6 may be served with the same effect as if the Buyer were a corporation
organized under the laws of the State of New York and had lawfully been served
with such process in such state, it being understood that such designation and
appointments will become effective without further action on the part of its
Secretary.

 

22.6.2                                                      The assumption in
Clause 22.6.1 made for the purpose of effecting the service of process will not
affect any assertion of diversity by either party hereto initiating a proceeding
in the New York Federal Courts or seeking transfer to the New York Federal
Courts on the basis of diversity.

 

22.6.3                                                      Service of process
in any suit, action or proceeding in respect of any matter as to which the
Seller or the Buyer has submitted to jurisdiction under Clause 22.6 may be made
on the Seller by delivery of the same personally or by dispatching the same via
Federal Express, UPS, or similar international air courier service prepaid to,
CT Corporation, New York City offices as agent for the Seller, it being agreed
that service upon CT Corporation will constitute valid service upon the Seller
or by any other method authorized by the laws of the State of New York, and
(ii) may be made on the Buyer by delivery of the same personally or by
dispatching the same by Federal Express, UPS, or similar international air
courier service prepaid, return receipt requested to:  Lord Securities
Corporation, 48 Wall Street 2nd Floor, New York, NY 10005 or by any other method
authorized by the laws of the State of New York; provided in each case that
failure to deliver or mail such copy will not affect the validity or
effectiveness of the service of process.

 

22.6.4                                                      Headings

 

All headings in this Agreement are for convenience of reference only and do not
constitute a part of this Agreement.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 88/140

 

 

--------------------------------------------------------------------------------


 

22.7                                                                  Waiver of
Jury Trial

 

EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM OR
CROSS-CLAIM THEREIN.

 

22.8                                                                  Waiver of
Consequential Damages

 

In no circumstances will either party claim or receive incidental or
consequential damages under this Agreement.

 

22.9                                                                  No
Representations Outside of this Agreement

 

The parties declare that, prior to the execution of this Agreement, they, with
the advice of their respective counsel, apprised themselves of sufficient
relevant data in order that they might intelligently exercise their own
judgments in deciding whether to execute this Agreement and in deciding on the
contents of this Agreement. Each party further declares that its decision to
execute this Agreement is not predicated on or influenced by any declarations or
representations by any other person, party, or any predecessors in interest,
successors, assigns, officers, directors, employees, agents or attorneys of any
said person or party, except as set forth in this Agreement. This Agreement
resulted from negotiation involving counsel for all of the parties hereto and no
term herein will be construed or interpreted against any party under the contra
proferentum or any related doctrine.

 

22.9                                                                 
Confidentiality

 

Subject to any legal or governmental requirements of disclosure, the parties
(which for this purpose will include their employees, and legal counsel) will
maintain the terms and conditions of this Agreement and any reports or other
data furnished hereunder strictly confidential, including but not limited to,
the Aircraft pricing (the “Confidential Information”). Without limiting the
generality of the foregoing, the Buyer will use its best efforts to limit the
disclosure of the contents of this Agreement to the extent legally permissible
in (i) any filing required to be made by the Buyer with any governmental agency
and will make such applications as will be necessary to implement the foregoing,
and (ii) any press release concerning the whole or any part of the contents
and/or subject matter hereof or of any future addendum hereto. With respect to
any public disclosure or filing, the Buyer agrees to submit to the Seller a copy
of the proposed document to be filed or disclosed and will give the Seller a
reasonable period of time in which to review said document. The Buyer and the
Seller will consult with each other prior to the making of any public disclosure
or filing, permitted hereunder, of this Agreement or the terms and conditions
thereof.

 

The provisions of this Clause 22.9 will survive any termination of this
Agreement.

 

22.10                                                          Severability

 

If any provision of this Agreement should for any reason be held ineffective,
the remainder of this Agreement will remain in full force and effect. To the
extent permitted by applicable law, each party hereto hereby waives any
provision of law that renders any provision of this Agreement prohibited or
unenforceable in any respect.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 89/140

 

 

--------------------------------------------------------------------------------


 

22.11                                                          Entire Agreement

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes any previous understanding, commitments
or representations whatsoever, whether oral or written. This Agreement will not
be amended or modified except by an instrument in writing of even date herewith
or subsequent hereto executed by both parties or by their fully authorized
representatives.

 

22.12                                                          Inconsistencies

 

In the event of any inconsistency between the terms of this Agreement and the
terms contained in either (i) the Specification, or (ii) any other Exhibit, in
each such case the terms of this Agreement will prevail over the terms of the
Specification or any other Exhibit. For the purpose of this Clause 22.12, the
term Agreement will not include the Specification or any other Exhibit hereto.

 

22.13                                                          Language

 

All correspondence, documents and any other written matters in connection with
this Agreement will be in English.

 

22.14                                                          Counterparts

 

This Agreement has been executed in two (2) original copies.

 

Notwithstanding the foregoing, this Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute but one
and the same instrument.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 90/140

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this A330neo Agreement was entered into as of the day and
year first above written.

 

AIRBUS, S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

 

Title:

Chief Operating Officer - Customers

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

 

 

 

 

Title:

Chairman and CEO

 

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 91/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

E X H I B I T    A

 

 

S P E C I F I C A T I O N

 

 

 

The A330neo-900 Standard Specification is contained in a separate folder.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 92/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

APPENDIX 1

“A330-800neo AIRCRAFT BASELINE SPECIFICATION”

PROVISIONAL SCN LIST FOR ALC

 

[*]

 

 

“A330-900neo AIRCRAFT BASELINE SPECIFICATION”

PROVISIONAL SCN LIST FOR ALC

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 93/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

E X H I B I T   B

 

 

 

Exhibit B-1: Form of a Specification Change Notice

 

Exhibit B-2: Form of a Manufacturer’s Specification Change Notice

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 94/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B - 1

 

 

[g77981km35i001.gif]

 

SPECIFICATION CHANGE NOTICE

 

(SCN)

 

For

 

 

SCN Number

Issue

Dated

Page

 

 

Title :

 

Description :

 

 

 

 

 

Effect on weight :

·     Manufacturer’s Weight Empty change :

·     Operational Weight Empty change :

·     Allowable Payload change :

 

Remarks / References

 

 

 

Specification changed by this SCN

 

This SCN requires prior or concurrent acceptance of the following SCN (s):

 

 

 

Price per aircraft

 

US DOLLARS:

AT DELIVERY CONDITIONS:

 

 

This change will be effective on                   AIRCRAFT N°               
and subsequent.

 

Provided approval is received by

 

 

Buyer approval

 

 

By   :

 

Date :

 

Seller approval

 

 

By   :

 

Date :

 

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 95/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B - 1

 

 

[g77981km35i001.gif]

 

SPECIFICATION CHANGE NOTICE

 

(SCN)

 

For

 

 

SCN Number

Issue

Dated

Page

 

 

 

Specification repercussion:

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 96/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B - 2

 

 

[g77981km35i001.gif]

 

MANUFACTURER’S SPECIFICATION
CHANGE NOTICE

 

(MSCN)

 

For

 

 

MSCN Number

Issue

Dated

Page

 

 

Title :

 

Description :

 

 

 

 

 

Effect on weight :

·     Manufacturer’s Weight Empty change :

·     Operational Weight Empty change :

·     Allowable Payload change :

 

Remarks / References

 

 

 

Specification changed by this MSCN

 

 

 

Price per aircraft

 

US DOLLARS:

AT DELIVERY CONDITIONS:

 

 

This change will be effective on                   AIRCRAFT N°               
and subsequent.

 

Provided MSCN is not rejected by

 

 

Buyer approval

 

 

By   :

 

Date :

 

Seller approval

 

 

By   :

 

Date :

 

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 97/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B - 2

 

 

[g77981km35i001.gif]

 

MANUFACTURER’S SPECIFICATION
CHANGE NOTICE

 

(MSCN)

 

 

For

 

 

MSCN Number

Issue

Dated

Page

 

 

 

Specification repercussion:

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 98/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B - 2

 

 

[g77981km35i001.gif]

 

MANUFACTURER’S SPECIFICATION
CHANGE NOTICE

 

(MSCN)

 

 

For

 

 

MSCN Number

Issue

Dated

Page

 

 

 

Scope of change (FOR INFORMATION ONLY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 99/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AIRCRAFT PRICE REVISION FORMULA

 

1                                                                    BASE PRICE

 

The A330neo Aircraft Base Price quoted in Clause 3.1 of the Agreement (for the
purposes of this Exhibit C the “Base Price”) is subject to adjustment for
changes in economic conditions as measured by data obtained from the US
Department of Labor, Bureau of Labor Statistics, and in accordance with the
provisions hereof.

 

2                                                                    BASE PERIOD

 

The Base Price has been established in accordance with the average economic
conditions prevailing in December 2012, January 2013, February 2013 and
corresponding to a theoretical delivery in January 2014 as defined by “ECIb” and
“ICb” index values indicated hereafter.

 

3                                                                    INDEXES

 

Labor Index: “Employment Cost Index for Workers in Aerospace manufacturing”
hereinafter referred to as “ECI336411W”, quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100).

 

The quarterly value released for a certain month (March, June, September and
December) will be the one deemed to apply for the two preceding months.

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I.

 

Material Index: “Industrial Commodities” (hereinafter referred to as “IC”) as
published in “PPI Detailed Report” (found in Table 9. “Producer price indexes
and percent changes for commodity and service groupings and individual items not
seasonally adjusted” or such other names that may be from time to time used for
the publication title and/or table). (Base Year 1982 = 100).

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 100/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

4                                                                    REVISION
FORMULA

 

Pn

=

[*]

 

 

 

Where

:

 

 

 

 

Pn

:

Base Price as revised at the Delivery Date of the Aircraft

 

 

 

Pb

:

Base Price at economic conditions December 2012, January 2013, February 2013
averaged (January 2014 delivery conditions)

 

 

 

[*]

 

 

 

 

 

ECIn

:

the arithmetic average of the latest published values of the ECI 336411W-Index
available at the Delivery Date of the Aircraft for the 11th, 12th and 13th month
prior to the month of Aircraft Delivery

 

 

 

ECIb

:

ECI 336411W-Index for December 2012, January 2013, February 2013 averaged (=
[*])

 

 

 

ICn

:

the arithmetic average of the latest published values of the IC-Index available
at the Delivery Date of the Aircraft for the 11th, 12th and 13th month prior to
the month of Aircraft Delivery

 

 

 

ICb

:

IC-Index for December 2012, January 2013, February 2013, averaged (=[*])

 

5                                                                    GENERAL
PROVISIONS

 

5.1                                                        Roundings

 

The Labor Index average and the Material Index average will be computed to the
first decimal. If the next succeeding place is five (5) or more, the preceding
decimal place will be raised to the next higher figure.

 

Each quotient [*] and [*] will be rounded to the nearest ten-thousandth (4
decimals). If the next succeeding place is five (5) or more, the preceding
decimal place will be raised to the next higher figure.

 

The final factor [*] will be rounded to the nearest ten-thousandth (4 decimals).

 

The final price will be rounded to the nearest whole number (0.5 or more rounded
to 1).

 

5.2                                                        Substitution of
Indexes for Airbus Price Revision Formula

 

If:

 

(i)                        the United States Department of Labor substantially
revises the methodology of calculation of the Labor Index or the Material Index
as used in the Airbus Price Revision Formula, or

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 101/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(ii)                     the United States Department of Labor discontinues,
either temporarily or permanently, such Labor Index or such Material Index, or

 

(iii)                  the data samples used to calculate such Labor Index or
such Material Index are substantially changed;

 

the Seller will select a substitute index for inclusion in the Airbus Price
Revision Formula (the “Substitute Index”).

 

The Substitute Index will reflect as closely as possible the actual variance of
the Labor Costs or of the material costs used in the calculation of the original
Labor Index or Material Index as the case may be.

 

As a result of the selection of the Substitute Index, the Seller will make an
appropriate adjustment to the Airbus Price Revision Formula to combine the
successive utilization of the original Labor Index or Material Index (as the
case may be) and of the Substitute Index.

 

5.3                                                        Final Index Values

 

The Index values as defined in Clause 4 above will be considered final and no
further adjustment to the base prices as revised at Delivery of the Aircraft
will be made after Aircraft Delivery for any subsequent changes in the published
Index values.

 

5.4                                                        Limitation

 

Should the sum of [*] be less than 1, Pn will be equal to [*].

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 102/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTIFICATE OF ACCEPTANCE

 

 

In accordance with the terms of clause _____ of the _____ purchase agreement
dated _____ __________ _____ and made between [name of the party to the Purchase
Agreement] (the “Customer”) and Airbus S.A.S., as amended and supplemented from
time to time (the “Purchase Agreement”), the technical acceptance tests relating
to one Airbus A3__-___ aircraft bearing manufacturer’s serial number _____ and
registration mark _____ (the “Aircraft”) have taken place in [Blagnac, France
/or Hamburg].

 

In view of said tests having been carried out with satisfactory results, [Name
of party purchasing the Aircraft] (the “Owner”) pursuant to the purchase
agreement assignment dated _____ __________ _____ and made between the Customer
and the Owner, hereby approves the Aircraft as being in conformity with the
provisions of the Purchase Agreement and accepts the Aircraft for delivery in
accordance with the provisions of the Purchase Agreement.

 

Such acceptance will not impair the rights that may be derived from the
warranties relating to the Aircraft set forth in the Purchase Agreement.

 

Any right at law or otherwise to revoke this acceptance of the Aircraft is
hereby irrevocably waived.

 

IN WITNESS WHEREOF, the Owner has caused this instrument to be executed by its
duly authorised representative this _____ day of __________ _____ in [Blagnac,
France /or Hamburg, Germany].

 

 

[the OWNER]

Name:

Title:

 

Signature:

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 103/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AIRCRAFT BILL OF SALE

 

(the “Bill of Sale”)

 

Know all men by these presents that Airbus S.A.S., a Société par Actions
Simplifiée existing under French law and having its principal office at 1,
rond-point Maurice Bellonte, 31707 Blagnac Cedex, FRANCE (the “Seller”), was,
this _____ day of __________ _____, the owner of the title to the following
airframe (the “Airframe”), the [engines/propulsion systems] as specified (the
“[Engines/Propulsion Systems]”) and all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature, excluding buyer furnished equipment (“BFE”), incorporated therein,
installed thereon or attached thereto on the date hereof (the “Parts”):

 

AIRFRAME:      [ENGINES/PROPULSION SYSTEMS]:

AIRBUS Model A3__-___         [engine or p/s manufacturer] Model _____

 

MANUFACTURER’S SERIAL NUMBER:     ENGINE SERIAL NUMBERS:

_____     LH:      _____

RH:      _____

REGISTRATION MARK:_____

 

The Airframe, [Engines/Propulsion Systems] and Parts are hereafter together
referred to as the “Aircraft”.

 

The Seller did, this _____ day of __________ _____, sell, transfer and deliver
all of its above described rights, title and interest in and to the Aircraft to
the following entity and to its successors and assigns forever, said Aircraft to
be the property thereof:

 

[Insert Name and Address of Buyer]

(the “Buyer”)

 

The Seller hereby warrants to the Buyer, its successors and assigns that it had
good and lawful right to sell, deliver and transfer title to the Aircraft to the
Buyer and that there was conveyed to the Buyer good, legal and valid title to
the Aircraft, free and clear of all liens, claims, charges, encumbrances and
rights of others and that the Seller will warrant and defend such title forever
against all claims and demands whatsoever.

 

This Bill of Sale is governed by and will be construed in accordance with the
laws of [same governing law as in the Purchase Agreement].

 

IN WITNESS WHEREOF, the Seller has caused this instrument to be executed by its
duly authorised representative this _____ day of __________ _____ in [Blagnac,
France /or Hamburg, Germany].

 

AIRBUS S.A.S.

Name:

Title:

Signature:

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 104/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

EXHIBIT F

 

 

 

 

S E R V I C E    L I F E    P O L I C Y

 

 

 

L I S T   O F   I T E M S

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 105/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SELLER SERVICE LIFE POLICY

 

 

1                                                                  The Items
covered by the Service Life Policy pursuant to Clause 12.2 are those Seller
Items of primary and auxiliary structure described hereunder.

 

 

2                                                                    WINGS -
CENTER AND OUTER WING BOX (LEFT AND RIGHT)

 

2.1                                                        Wing Structure

 

2.1.1                                            Spars

 

2.1.2                                            Ribs and stringers inside the
wing box

 

2.1.3                                            Upper and lower wing skin
panels of the wing box

 

2.2                                                        Fittings

 

2.2.1                                            Support structure and
attachment fittings for the flap structure

 

2.2.2                                            Support structure and
attachment fitting for the engine pylons

 

2.2.3                                            Support structure and
attachment fitting for the main landing gear

 

2.2.4                                            Support structure and
attachment fitting for the center wing box

 

2.3                                                        Auxiliary Support
Structure

 

2.3.1                                            For the slats:

 

2.3.1.1                                Ribs supporting the track rollers on wing
box structure

 

2.3.1.2                                Ribs supporting the actuators on wing box
structure

 

2.3.2                                            For the ailerons:

 

2.3.2.1                                Hinge brackets and ribs on wing box rear
spar or shroud box

 

2.3.2.2                                Actuator fittings on wing box rear spar
or shroud box

 

2.3.3                                            For airbrakes, spoilers, lift
dumpers:

 

2.3.3.1                                Hinge brackets and ribs on wing box rear
spar or shroud box

 

2.3.3.2                                Actuator fittings on wing box rear spar
or shroud box

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 106/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

2.4                                                        Pylon

 

2.4.1                                            For the Pylon Main Structural
Box

 

2.4.1.1                                Spars

 

2.4.1.2                                Ribs

 

2.4.1.3                                Skin, doublers and stiffeners

 

2.4.1.4                                Support structure and attachment fitting
for engine supports

 

3                                                                    FUSELAGE

 

3.1                                                        Fuselage structure

 

3.1.1                                            Fore and aft bulkheads

 

3.1.2                                            Pressurized floors and
bulkheads surrounding the main and nose gear wheel well and center wing box

 

3.1.3                                            Skins doublers, stringers and
frames from the forward pressure bulkheads to the frame supporting the rear
attachment of horizontal stabilizer

 

3.1.4                                            Window and windscreen
attachment structure but excluding transparencies

 

3.1.5                                            Passenger and cargo doors
internal structure

 

3.1.6                                            Sills, excluding scuff plates,
and upper beams surrounding passenger and cargo door apertures

 

3.1.7                                            Cockpit floor structure and
passenger cabin floor beams excluding floor panels and seat rails

 

3.1.8                                            Keel beam structure

 

3.2                                                        Fittings

 

3.2.1                                            Landing gear support structure
and attachment fitting

 

3.2.2                                            Support structure and
attachment fittings for the vertical and horizontal stabilizers

 

3.2.3                                           Support structure and attachment
fitting for the APU

 

4                                                                    STABILIZERS

 

4.1                                                        Horizontal Stabilizer
Main Structural Box

 

4.1.1                                            Spars

 

4.1.2                                            Ribs

 

4.1.3                                            Upper and lower skins and
stringers

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 107/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

4.1.4                                            Support structure and
attachment fitting to fuselage and trim screw actuator

 

4.1.5                                            Elevator support structure

 

4.1.5.1                                Hinge bracket

 

4.1.5.2                                Servocontrol attachment brackets

 

4.2                                                        Vertical Stabilizer
Main Structural Box

 

4.2.1                                            Spars

 

4.2.2                                            Ribs

 

4.2.3                                            Skins and stringers

 

4.2.4                                            Support structure and
attachment fitting to fuselage

 

4.2.5                                            Rudder support structure

 

4.2.5.1                                Hinge brackets

 

4.2.5.2                                Servocontrol attachment brackets

 

5                                                                    EXCLUSIONS

 

Bearing and roller assemblies, bearing surfaces, bushings, fittings other than
those listed above, access and inspection doors, including manhole doors,
latching mechanisms, all system components, commercial interior parts,
insulation and related installation and connecting devices are excluded from
this Seller Service Life Policy.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 108/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TECHNICAL DATA & SOFTWARE

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 109/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TECHNICAL DATA & SOFTWARE

 

 

Where applicable, data will be established in general compliance with the ATA
100 Information Standards for Aviation Maintenance and the applicable provisions
for digital standard of ATA Specification 2200 (iSpec2200).

 

The Seller will provide the Buyer with the following Technical Data (or such
other equivalent Technical Data as may be applicable at the time of their
provision to the Buyer).

 

1-         Airbus Flight Operations Data Package

 

The Airbus Flight Operations Data Package encompasses the following customised
operational manuals required to operate the Aircraft:

 

-                                Flight Manual (FM),

-                                Flight Crew Operating Manual (FCOM),

-                                Flight Crew Training Manual (FCTM),

-                                Quick Reference Handbook (QRH),

-                                Cabin Crew Operating Manual (CCOM),

-                                Master Minimum Equipment List (MMEL),

-                                Weight and Balance Manual (WBM).

 

1.1-      Format of Data

 

The Flight Operations Data Package will be available on-line through the
Seller’s customer portal AirbusWorld in eXtensible Mark-up Language (XML), for
downloading and further data processing and customization, and/or in Portable
Document Format (PDF), as applicable.

 

In addition, the Seller will make available up to a maximum of two (2) QRH sets
per Aircraft in paper format.

 

Upon the Buyer’s request, a back-up copy of the manuals of the Flight Operations
Data Package may be provided off-line on CD or DVD.

 

1.2-                      Availability Schedule

 

The Airbus Flight Operations Data Package, reflecting the Buyer’s Aircraft
configuration, will be available to the Buyer ninety (90) days before the
Scheduled Delivery Month of the first Aircraft.

 

A preliminary customized MMEL will be available one hundred eighty (180) days
prior to the Scheduled Delivery Month of the first Aircraft.

 

The final issue of WBM and FM will be made available at the time of each
Aircraft Delivery.

 

2-         Airbus Maintenance Technical Data Package

 

The Airbus Maintenance Technical Data Package encompasses the following
customised maintenance data required for on-aircraft maintenance to ensure the
continued airworthiness of the Aircraft:

 

-                                Aircraft Maintenance Manual (AMM),

-                                Aircraft Wiring Manual (AWM),

-                                Aircraft Schematics Manual (ASM),

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 110/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

-                                Aircraft Wiring Lists (AWL),

-                                Illustrated Part Catalog (IPC),

-                                Trouble Shooting Manual (TSM).

 

 

2.1-                      Format of Data

 

The Airbus Maintenance Technical Data Package will be available in the 
Airn@v/Maintenance module of the AirN@v software and will be accessible on-line
through the Seller’s customer portal AirbusWorld.

 

In addition, if so requested by the Buyer, the corresponding raw data in
Standard Generalized Mark-up Language (SGML) format will also be made available
for download from the Seller’s customer portal AirbusWorld.

 

Upon the Buyer’s request, a back-up copy of the data of the Airbus Maintenance
Technical Data Package may be provided off-line on CD or DVD.

 

2.2-                      Availability Schedule

 

The Airbus Maintenance Technical Data Package, reflecting the Buyer’s Aircraft
configuration, will be available to the Buyer ninety (90) days before the
Scheduled Delivery Month of the first Aircraft.

 

Upon the Buyer’s request, where applicable, preliminary customized maintenance
data may be available one hundred and eighty (180) days prior to the Scheduled
Delivery Month of the first Aircraft.

 

 

3-         Non-customized Technical Data

 

Non-customised Technical Data, provided as part of the Maintenance Technical
Data Package, will be made available to the Buyer either in the corresponding
Airn@v software module, as detailed in Clause 14.9 of the Agreement, or in PDF
format, as applicable.

 

The Technical Data belonging to each AirN@v module and/or available in PDF
format will be as listed in the Seller’s Customer Services Catalog current at
the time of the delivery of the Technical Data.

 

Non-customised Technical Data will be made available to the Buyer in accordance
with a schedule to be mutually agreed between the Buyer and Seller no later than
eighteen (18) months prior to the Scheduled Delivery Month of the first
Aircraft.

 

4-         Additional Technical Data

 

4.1                           In addition to the Flight Operations Data Package
and the Maintenance Technical Data Package, the Seller will provide, at Delivery
of each Aircraft, on-line access to the Aircraft mechanical drawings that cover
installation of structure and systems fitted on the Buyer’s Aircraft at
Delivery.

 

4.2                           Within thirty (30) days after the Delivery of each
Aircraft, the Seller will provide:

 

-    the weighing report, for integration into the WBM by the Buyer,

 

the Electrical Load Analysis (ELA), in a format allowing further updating by the
Buyer.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 111/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

 

E X H I B I T  “ H “

 

 

 

M A T E R I A L

 

 

S U P P L Y   AND   S E R V I C E S

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 112/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

1.                                                                GENERAL

 

1.1                                                        Scope

 

1.1.1                                            This Exhibit “H” defines the
terms and conditions for the support and services that may be offered by the
Seller to the Buyer in the area of Material, as such term in defined in
Article 1.2.1 hereafter.

 

1.1.2                                            References made to Articles
shall refer to articles of this Exhibit “H” unless otherwise specified.

 

1.1.3                                            Notwithstanding the definition
set forth in Clause 12.3.1 of the Agreement and for the exclusive purpose of
this Exhibit “H”, the term “Supplier” shall mean any supplier providing any of
the Material listed in Article 1.2.1 hereunder (each a “Supplier Part”).

 

1.1.4                                            The term “SPEC 2000” as used
throughout this Exhibit “H” means the “E-Business Specification for Materiels
Management” document published by the Air Transport Association of America.

 

 

1.2                                                        Material Categories

 

1.2.1                                            Material covered by this
Exhibit “H” is classified according to the following categories (hereinafter
individually and collectively referred to as “Material”):

 

(i)           “Seller Parts” (corresponding to Seller’s proprietary Material
bearing a part number of the Seller or Material for which the Seller has the
exclusive sales rights);

 

(ii)          Supplier Parts classified as Repairable Line Maintenance Parts (as
defined in SPEC 2000);

 

(iii)         Supplier Parts classified as Expendable Line Maintenance Parts (as
defined in SPEC 2000);

 

(iv)        Seller and/or Supplier ground support equipment and specific-to-type
tools.

 

1.2.2                                            Propulsion Systems, engine
exchange kits, their accessories and parts, including associated parts, are not
covered under this Exhibit “H” and shall be subject to direct agreements between
the Buyer and the relevant Propulsion System Manufacturer.

 

 

1.3                                                        Term

 

During a period commencing on the date hereof and continuing as long as at least
five (5) aircraft of the model of the Aircraft are operated in commercial air
transport service, of which at least one (1) is operated by the Buyer (the
“Term”), the Seller shall maintain, or cause to be maintained, a reasonable
stock of Seller Parts.

 

The Seller shall use its reasonable efforts to obtain a similar service from all
Suppliers of Supplier Parts as set forth under Articles 1.2.1 (ii) and (iii) and
which were originally installed on the Aircraft at Delivery.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 113/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

1.4                                                        Airbus Material
Center

 

1.4.1                                            The Seller has established its
material headquarters in Hamburg, Germany (the “Airbus Material Center”) and
shall, during the Term, maintain, or have maintained on its behalf, a central
store of Seller Parts.

 

1.4.2                                            The Airbus Material Center is
operated twenty-four (24) hours per day, seven (7) days per week.

 

1.4.3                                            For efficient and prompt
deliveries, the Seller and its Affiliates operate a global network of regional
satellite stores (“Regional Satellite Stores”).

 

The Seller reserves the right to effect deliveries from the Airbus Material
Center, from any of the Regional Satellite Stores or from any other production
or Supplier’s facilities.

 

 

1.5                                                        Customer Order Desk

 

The Seller operates a “Customer Order Desk”, the main functions of which are:

 

(i)                                Management of order entries for all
priorities, including Aircraft On Ground (“AOG”);

 

(ii)                             Management of order changes and cancellations;

 

(iii)                          Administration of Buyer’s routing instructions;

 

(iv)                        Management of Material returns;

 

(v)                           Clarification of delivery discrepancies;

 

(vi)                        Issuance of credit and debit notes.

 

The Buyer hereby agrees to communicate its orders for Material to the Customer
Order Desk either in electronic format (SPEC 2000) or via the Internet.

 

 

1.6                                                        Material and
Logistics Support Representative

 

The Seller shall assign one (1) material and logistics support representative
based at the Airbus Material Center to assist with, and coordinate, material
support matters between the Seller and the Buyer during the Term.

1.7                                                        Agreements of the
Buyer

 

1.7.1                                            During the Term, the Buyer
agrees to purchase from the Seller or its licensee(s) the Seller Parts required
for the Buyer’s own needs.

 

1.7.2                                            Notwithstanding the foregoing,
the Buyer may resort to the stocks of Seller Parts of other operators of the
same aircraft type or model or purchase Seller Parts from said operators or from
distributors, provided said Seller Parts were originally designed by the Seller
and manufactured by the Seller or its licensees.

 

1.7.3                                            Without prejudice to Articles
1.7.1 and 1.7.2, the Buyer may (subject to the express further agreement of the
Seller in relation to Article 1.7.3 (ii) below) manufacture, exclusively for its
own use and without paying any license fee to the Seller, parts equivalent to
Seller Parts subject to the existence of one of the following circumstances:

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 114/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

(i)                                                     after expiration of the
Term, the concerned Seller Parts are out of stock;

 

(ii)                                                  Seller Parts are needed to
perform confirmed AOG repairs upon any Aircraft delivered under the Agreement
and are not available from the Seller, its licensees or other approved sources
within a lead time shorter than or equal to the time in which the Buyer can
manufacture such parts;

 

(iii)                                               when a Seller Part is
identified as “Local Manufacture” in the Illustrated Parts Catalog (IPC).

 

1.7.4.1                                The rights granted to the Buyer in
Article 1.7.3 shall not in any way be construed as a license, nor shall they in
any way obligate the Buyer to pay any license fee or royalty, nor shall they in
any way be construed to affect the rights of third parties.

 

1.7.4.2                                Furthermore, in the event of the Buyer
manufacturing any parts, subject to and in accordance with the provisions of
Article 1.7.3, such manufacturing and any use made of the manufactured parts
shall be under the sole liability of the Buyer and the right given by the Seller
under such Article 1.7.3 shall not be construed as express or implicit approval
howsoever either of the Buyer in its capacity of manufacturer of such parts or
of the manufactured parts.

 

It shall further be the Buyer’s sole responsibility to ensure that such
manufacturing is performed in accordance with the relevant procedures and
Aviation Authority requirements.

 

THE SELLER SHALL NOT BE LIABLE FOR, AND THE BUYER SHALL INDEMNIFY THE SELLER
AGAINST, ANY CLAIMS FROM ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT OR
NON-CONFORMITY OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
MANUFACTURING OF ANY PART UNDERTAKEN BY THE BUYER UNDER ARTICLE 1.7.3 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS EXHIBIT “H”, WHETHER SUCH CLAIM
IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED,
ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER.

 

1.7.4.3                                The Buyer shall allocate its own part
number to any part manufactured in accordance with Article 1.7.3 above. The
Buyer shall under no circumstances be allowed to use, the Airbus part number of
the Seller Part to which such manufactured part is equivalent.

 

1.7.4.4                                Notwithstanding any right provided to the
Buyer under Article 1.7.3, the Buyer shall not be entitled to sell or loan any
part manufactured under the provisions of Article1.7.3 to any third party.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 115/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

2.                                                                INITIAL
PROVISIONING

 

2.1                                                        Period

 

The initial provisioning period commences with the Pre-Provisioning Meeting, as
defined in Article 2.2.1 below, and expires on the ninetieth (90th) day after
Delivery of the last Aircraft firmly ordered under the Agreement (“Initial
Provisioning Period”).

 

 

2.2                                                        Pre-Provisioning
Meeting

 

2.2.1                                            The Seller shall organize a
pre-provisioning meeting (the “Pre-Provisioning Meeting”) at the Airbus Material
Center, or any other location as may be mutually agreed upon, for the purpose of
defining an acceptable schedule and working procedure for the preparation of the
initial issue of the Provisioning Data and the Initial Provisioning Conference
referred to in Articles 2.3 and 2.4 below.

 

During the Pre-Provisioning Meeting, the Seller shall familiarize the Buyer with
the provisioning processes, methods and formulae of calculation and
documentation.

 

2.2.2                                            The Pre-Provisioning Meeting
shall take place no later than nine (9) months prior to Scheduled Delivery Month
of the first Aircraft. The date of the meeting shall be mutually agreed upon,
allowing a minimum preparation time of eight (8) weeks for the Initial
Provisioning Conference.

 

 

2.3                                                        Initial Provisioning
Conference

 

The Seller shall organize an initial provisioning conference at the Airbus
Material Center (the “Initial Provisioning Conference”), the purpose of which
shall be to define the agreed material scope and working procedures to
accomplish the initial provisioning of Material (hereinafter “Initial
Provisioning”).

 

Such Initial Provisioning Conference shall take place at the earliest eight
(8) weeks after Aircraft Manufacturer Serial Number allocation or Contractual
Definition Freeze, whichever occurs last and latest six (6) months before the
Scheduled Delivery Month of the first Aircraft.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 116/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

2.4                                                        Provisioning Data

 

2.4.1                                            Provisioning data generally in
accordance with SPEC 2000, Chapter 1, for Material defined in Articles 1.2.1
(i) through 1.2.1 (iii) (“Provisioning Data”) shall be supplied by the Seller to
the Buyer in English language, in a format and timeframe to be mutually agreed
upon during the Pre-Provisioning Meeting.

 

2.4.1.1                                Unless a longer revision cycle has been
mutually agreed upon, the Provisioning Data shall be revised every ninety (90)
days up to the end of the Initial Provisioning Period.

 

2.4.1.2                                The Seller shall ensure that Provisioning
Data is provided to the Buyer in due time to give the Buyer sufficient time to
perform any necessary evaluation and allow the on-time delivery of any ordered
Material.

 

2.4.1.3                                Provisioning Data generated by the Seller
and supplied to the Buyer shall comply with the configuration of the Aircraft as
documented three (3) months before the date of issue.

 

This provision shall not cover:

(i)                                                     Buyer modifications not
known to the Seller,

(ii)                                                  other modifications not
approved by the Seller’s Aviation Authorities.

 

2.4.2                                            Supplier-Supplied Data

 

Provisioning Data corresponding to Supplier Parts (both initial issue and
revisions) shall be transmitted to the Buyer either through the Seller and/or
the corresponding Supplier; it is however agreed and understood by the Buyer
that the Seller shall not be responsible for the substance, accuracy and/or
quality of such data. Such Provisioning Data shall be provided in either SPEC
2000 format or any other mutually agreed format. The Buyer shall specify in
writing to the Seller the requested Provisioning Data format at the time of the
Initial Provisioning Conference.

 

2.4.3                                            Supplementary Data

 

The Seller shall provide the Buyer with data supplementary to the Provisioning
Data. This shall include local manufacture tables, ground support equipment,
specific-to-type tools and a pool item candidate list.

 

 

2.5                                                        Commercial Offer

 

Upon the Buyer’s request, the Seller shall submit a commercial offer for
Material mutually agreed as being Initial Provisioning Material.

 

 

2.6                                                        Delivery of Initial
Provisioning Material

 

2.6.1                                            During the Initial Provisioning
Period, Initial Provisioning Material shall conform to the latest known
configuration standard of the Aircraft for which such Material is intended and
to the Provisioning Data transmitted by the Seller.

2.6.2                                            The delivery of Initial
Provisioning Material shall take place according to the conditions specified in
the commercial offer mentioned in Article 2.5 above.

 

 

2.7                                                        Buy-Back Period and
Buy-Back of Initial Provisioning Surplus Material

 

a)                                                               The “Buy-Back
Period” is defined as the period starting one (1) year after and ending four
(4) years after Delivery of the first Aircraft to the Buyer.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 117/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

b)                                                               At any time
during the Buy-Back Period, the Buyer shall have the right to return to the
Seller solely Seller Parts as per Article 1.2.1 (i) or Supplier Parts as per
Article 1.2.1 (ii), subject to the Buyer providing sufficient evidence that such
Material fulfils the conditions defined hereunder.

 

c)                                                               Material as set
forth in Article b) above shall be eligible for Buy-Back      provided:

 

i)                             The Material is unused and undamaged and is
accompanied by the Seller’s original documentation (tag, certificates);

 

ii)                          The Seller provided the Buyer with an Initial
Provisioning recommendation for such Material at the time of the Initial
Provisioning Conference based upon a maximum protection level of ninety-six
percent (96 %) and a maximum transit time of twenty (20) days;

 

iii)                       The quantity procured by the Buyer was not in excess
of the provisioning quantities recommended by the Seller;

 

iv)                     The Material was purchased for Initial Provisioning
purposes by the Buyer directly from the Seller;

 

v)                        The Material ordered by the Buyer is identified as an
Initial Provisioning order and was placed on routine, and not expedite, basis;

 

vi)                     The Material and its components have at least ninety
percent (90 %) shelf life remaining when returned;

 

vii)                  The Material is returned to the Seller by the Buyer and
has effectively been received and accepted by the Seller before the end of the
Buy-Back Period.

 

d)                                                               If any Material
is accepted for Buy-Back, the Seller shall credit the Buyer as follows:

 

-                                For Seller Parts as per Article 1.2.1 (i) the
Seller shall credit the Buyer one hundred percent (100 %) of the price
originally paid;

 

-                                For Supplier Parts as per Article 1.2.1
(ii) the Seller shall credit the Buyer one hundred percent (100 %) of the
original Supplier list price valid at the time of order placement.

 

e)                                                               In the event of
the Buyer electing to procure Material in excess of the Seller’s recommendation,
the Buyer shall notify the Seller thereof in writing, with due reference to the
present Article 2.7. The Seller’s acknowledgement and agreement in writing shall
be necessary before any Material in excess of the Seller’s Initial Provisioning
recommendation shall be considered for Buy-Back.

 

f)                                                                  It is
expressly understood and agreed that all credits described in Article 2.7
(d) shall be provided by the Seller to the Buyer exclusively by means of credit
notes to the Buyer’s Material account with the Seller.

 

g)                                                               Transportation
costs for the agreed return of Material under this Article 2.7 shall be borne by
the Buyer.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 118/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

3.                                                                OTHER MATERIAL
SUPPORT

 

3.1                                                        Replenishment and
Delivery

 

3.1.1                                            General

 

For the purpose of clarification, it is expressly stated that the provisions of
Article 3.1.2 do not apply to Initial Provisioning Material and Provisioning
Data as described in Article 2.

 

3.1.2                                            Lead times

 

In general, lead times shall be in accordance with the provisions of the latest
edition of the  “World Airlines and Suppliers Guide”.

 

3.1.2.1                                Seller Parts as per Article 1.2.1
(i) shall be dispatched within the lead times published by the Seller.

 

Lead times for Seller Parts as per Article 1.2.1 (i), which are not published by
the Seller, shall be quoted upon request.

 

3.1.2.2                                Material defined in Articles 1.2.1
(ii) through 1.2.1 (iv) can be dispatched within the Supplier’s lead time
augmented by the Seller’s own order and delivery administration time.

 

3.1.3                                            Expedite Service

 

The Seller shall provide a twenty-four (24) hours a day / seven (7) days a week
expedite service to provide for the supply of critically required parts (the
“Expedite Service”).

 

3.1.3.1                                The Expedite Service is operated in
accordance with the “World Airlines and Suppliers Guide” and the Seller shall
notify the Buyer of the action taken to satisfy an expedite order received from
the Buyer within:

 

(i)                                                     four (4) hours after
receipt of an AOG order;

(ii)                                                  twenty-four (24) hours
after receipt of a critical order (imminent AOG or work stoppage);

(iii)                                             seven (7) days after receipt
of an expedite order (urgent stock replenishment).

 

3.1.3.2                                In exceptional AOG circumstances, should
the Buyer be unable to send a written order for reasons beyond his control, the
Seller may deliver the Material after a telephone call, provided a purchase
order is sent to the Seller by the end of the next Business Day. Should the
Buyer fail to send such purchase order, the Seller reserves the right to refuse
any subsequent purchase orders without receipt of a firm written purchase order.

 

3.1.4                                            Shortages, Overshipments,
Non-Conformity in Orders

 

3.1.4.1                                The Buyer shall, within thirty (30) days
after delivery of Material pursuant to a purchase order, advise the Seller:

 

(i)                                                     of any alleged shortages
or overshipments;

 

(ii)                                                  of any non-conformities of
delivered Material.

 

In the event of the Buyer not having advised the Seller of any such alleged
shortages, overshipments or non-conformities within the above-defined period,
the Buyer shall be deemed to have accepted the delivery.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 119/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

3.1.4.2                                In the event of the Buyer reporting an
overshipment or non-conformity to the order within the period defined in
Article 3.1.4.1 the Seller shall, if the Seller recognizes such overshipment or
non-conformity, either replace the concerned Material or credit the Buyer for
the returned Material, if the Buyer chooses to return the Material subject of an
overshipment or non-conformity. In such case, reasonable transportation costs
shall be borne by the Seller.

 

3.1.5                                            Delivery Terms

 

Material shall be delivered to the Buyer as follows:

 

(i)                                                     Free Carrier (FCA)
Airbus Material Center;

 

(ii)                                                  Free Carrier (FCA)
Seller’s Regional Satellite Stores;

 

(iii)                                             Free Carrier (FCA) Seller’s or
Supplier’s facility for deliveries from any other Seller or Supplier facilities.

 

The term Free Carrier (FCA) is as defined in the Incoterms 2010 publication
issued by the International Chamber of Commerce.

 

3.1.6                                            Packaging

 

All Material shall be packaged in accordance with ATA 300 Specification.

 

 

3.1.7                                            Cessation of Deliveries

 

The Seller reserves the right to restrict, stop or otherwise suspend deliveries
if the Buyer fails to meet its obligations defined in Articles 5.2 through 5.3.

 

 

3.2                                                        Seller Parts Leasing

 

The Seller offers the Buyer the option to lease certain Seller Parts as listed
in the Customer Services Catalog. The terms and conditions applicable to such
service shall be as set forth in the then current Customer Services Catalog.

 

 

3.3                                                        Tools and Ground
Support Equipment

 

The Seller offers for sale and/or loan a range of ground support equipment and
specific-to-type tools, as defined in 1.2.1 (iv).

 

The terms and conditions applicable to such service shall be as set forth in the
then current Customer Services Catalog.

 

3.4                                                        Seller Parts Repair

 

The Seller may offer the Buyer a service whereby the Seller would manage the
repair of Seller Parts as defined in Article 1.2.1 (i).

 

The terms and conditions applicable to such service shall be as set forth in the
then current Customer Services Catalog.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 120/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

4                                                                    Warranties

 

4.1                                                        Seller Parts

 

Subject to the limitations and conditions as hereinafter provided, the Seller
warrants to the Buyer that all Seller Parts as per Article 1.2.1 (i) shall at
delivery to the Buyer:

 

(i)                                           be free from defects in material.

 

(ii)                                        be free from defects in workmanship,
including without limitation processes of manufacture.

 

(iii)                                     be free from defects arising from
failure to conform to the applicable specification for such part.

 

4.1.1                                            Warranty Period

 

4.1.1.1                                The warranty period for Seller Parts is
[*] months for new Seller Parts and [*] for used Seller Parts from delivery of
such parts to the Buyer.

 

4.1.1.2                                Whenever any Seller Part, which contains
a defect for which the Seller is liable under Clause 4.1, has been corrected,
replaced or repaired pursuant to the terms of this Clause 4.1, the period of the
Seller’s warranty with respect to such corrected, repaired or replacement Seller
Part, whichever the case may be, shall be the remaining portion of the original
warranty period or [*], whichever is longer.

 

4.1.2                                            Buyer’s Remedy and Seller’s
Obligation

 

The Buyer’s remedy and Seller’s obligation and liability under this Article 4.1
are limited to the repair, replacement or correction, at the Seller’s expense
and option, of any Seller Part that is defective.

 

The Seller may alternatively furnish to the Buyer’s account with the Seller a
credit equal to the price at which the Buyer is entitled to purchase a
replacement for the defective Seller Part.

 

The provisions of Clauses 12.1.5 through 12.1.11 of the Agreement shall apply to
this Article 4.1 of this Exhibit “H”.

 

4.2                                                        Supplier Parts

 

With respect to Supplier Parts to be delivered to the Buyer under this
Exhibit “H”, the Seller agrees to transfer to the Buyer the benefit of any
warranties, which the Seller may have obtained from the corresponding Suppliers
and the Buyer hereby agrees that it shall accept the same.

 

4.3                                                        Waiver, Release and
Renunciation

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED HEREIN FOR
THE PURPOSES OF THIS EXHIBIT H) AND REMEDIES OF THE BUYER SET FORTH IN THIS
ARTICLE 4 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES,
RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE
SELLER AND

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 121/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED,
ARISING BY LAW, CONTRACT OR OTHERWISE, WITH RESPECT TO ANY NON-CONFORMITY OR
DEFECT OF ANY KIND, IN ANY MATERIAL, LEASED PART AND/OR SERVICES DELIVERED UNDER
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

A.                                 ANY WARRANTY AGAINST HIDDEN DEFECTS;

B.                                 ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS;

C.                                ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OR TRADE;

D.                                ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY, WHETHER IN CONTRACT OR IN TORT, WHETHER OR NOT ARISING FROM THE SELLER’S
NEGLIGENCE, ACTUAL OR IMPUTED; AND

E.                                 ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR
REMEDY FOR LOSS OF OR DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY,
PART, MATERIAL, LEASED PART, SOFTWARE, DATA OR SERVICES DELIVERED UNDER THIS
AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY OTHER
DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES;

 

PROVIDED THAT IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE THE REMAINDER OF THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSES OF THIS ARTICLE 4.3, THE “SELLER” SHALL BE UNDERSTOOD TO
INCLUDE THE SELLER, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES AND
ANY OF THEIR RESPECTIVE INSURERS.

 

5.                                                                COMMERCIAL
CONDITIONS

 

5.1                                                        Price

 

5.1.1                                            All Material prices shall be
quoted in accordance with the delivery terms set forth under Article 3.1.5.

 

5.1.2                                            Notwithstanding the provisions
of Article 2.5, all prices shall be the Seller’s sales prices valid on the date
of receipt of the order (subject to reasonable quantities and delivery time) and
shall be expressed in US Dollars.

 

5.1.3                                            The prices of Seller Parts
shall be as set forth in the then current Seller’s Spare Parts Price Catalog and
shall be firm for each calendar year. The Seller however reserves the right to
revise the prices of said Seller Parts during the course of the calendar year in
case of any of the following:

 

(i)                                                     significant revision in
the manufacturing costs and purchase price of materials;

 

(ii)                                                  significant variation of
exchange rates;

 

(iii)                                               significant error in the
estimation or expression of any price.

 

5.1.4                                            The Seller’s prices for all
other Material shall be the prices published by the Seller on the date of
receipt of the order.

 

Prices that are not published by the Seller shall be quoted upon request.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 122/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

The Seller however reserves the right to revise the prices for all other
Material in case of any significant error in the estimation or expression of any
price.

 

 

5.2                                                        Payment Procedures
and Conditions

 

All payment under this Exhibit “H” shall be made in accordance with the terms
and conditions set forth in the then current Customer Services Catalog.

 

5.3                                                        Title

 

With the exception of Material to be supplied under Article 3.2 above, title to
any Material purchased under this Exhibit “H” shall remain with the Seller until
full payment of the invoices and interest thereon, if any, has been received by
the Seller.

 

The Buyer hereby undertakes that Material, title to which has not passed to the
Buyer, shall be kept free from any debenture or mortgage or any similar charge
or claim in favour of any third party.

 

6.                                                                EXCUSABLE
DELAY

 

Clauses 10.1 and 10.2 of the Agreement shall apply, mutatis mutandis, to all
Material support and services provided under this Exhibit “H”.

 

7.                                                                TERMINATION OF
MATERIAL PROCUREMENT COMMITMENTS

 

7.1                                                        In the event of the
Agreement being terminated with respect to any Aircraft due to causes provided
for in Clauses 10, 11 or 20 of the Agreement, such termination may also affect
the terms of this Exhibit H to the extent set forth in Article 7.2 below.

 

7.2                                                        Any termination under
Clauses 10, 11 or 20 of the Agreement shall discharge the parties of all
obligations and liabilities hereunder with respect to undelivered spare parts,
services, data or other items to be purchased hereunder and which are applicable
to those Aircraft for which the Agreement has been terminated. Unused Material
in excess of the Buyer’s requirements due to such Aircraft cancellation may be
repurchased by the Seller, at the Seller’s option, as provided for in
Article 2.7.

 

8.                                                                INCONSISTENCY

 

In the event of any inconsistency between this Exhibit “H” and the Customer
Services Catalog or any order placed by the Buyer, this Exhibit “H” shall
prevail to the extent of such inconsistency.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 123/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 1

 

 

END-USER LICENSE AGREEMENT FOR AIRBUS SOFTWARE

 

 

1                                                                    DEFINITIONS

 

For the purposes of this end-user license agreement for Airbus software (the
“Software License”) the following definitions will apply:

 

“Agreement” means the Purchase Agreement of even date herewith entered into
between the Licensee and the Licensor covering the purchase and sale of the
Aircraft subject thereof.

 

“Airbus Software” means each of the Licensor’s proprietary products including
Composite Work, configurations, processes, rules (together with any related
documentation), as well as any modifications, enhancements or extensions thereto
as may be provided by the Licensor from time to time. The Airbus Software will
be supplied in machine-readable code form only, for use in connection with the
Aircraft or operations related to the Aircraft. The Airbus Software will be
either On Board Certified Software or Software Products. For the avoidance of
doubt, this Software License does not apply to (i) open source software
contained in the Airbus Software, if any, and it is hereby acknowledged and
agreed by both parties hereto that such open source software is independently
distributed on an “as is” basis under the respective license terms therefor, and
that the Licensor disclaims any liability in relation to such open source
software, or (ii) any proprietary third party software that the Licensor
purchases or licenses from any third party and delivers to the Licensee, either
as a sublicense or as a direct license from such third party.

 

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

 

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the Airbus
Software.

 

“Licensee” means the Buyer under the Agreement.

 

“Licensor” means the Seller under the Agreement.

 

“On Board Certified Software” means those Airbus Part 125 and/or FAR 125
certified software that are installed on board the Aircraft and bear a part
number of the Licensor, excluding any software embedded in any component,
furnishing or equipment installed on the Aircraft and itself bearing a part
number.

 

“Permitted Purpose” means use of the Airbus Software by the Licensee for its own
internal business needs, solely in conjunction with the Aircraft and in
particular pertaining to (i) operation of the Aircraft; (ii) on ground
operational support of the Aircraft; or (iii) related authorized customization
of software.

 

“Software Product(s)” means either those Airbus Software intended to be used on
ground at the Licensee’s facilities or Airbus Software that are installed on
board the Aircraft and that are not Part 125 and/or FAR 125 certified - whether
or not bearing a part number of the Licensor - excluding any software embedded
in any component, furnishing or equipment installed on the Aircraft and itself
bearing a part number.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 124/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

“Update(s)” means any update(s) or replacement(s) to the Airbus Software
licensed hereunder, which the Licensor, at its discretion, makes generally
available to the Licensee.

 

“User Guide” means the documentation, which may be in electronic format,
designed to assist the Licensee in using the Airbus Software.

 

Capitalized terms used herein and not otherwise defined in this Software License
will have the meaning assigned thereto in the Agreement.

 

2                                                                    LICENSE

 

In consideration of the purchase by the Licensee of the Aircraft, the Licensee
is hereby granted a worldwide and non-exclusive right to use the Airbus
Software, for a Permitted Purpose. The Licensor will remain the owner of all
intellectual property rights in the Airbus Software. There will be one license
encompassing all Airbus Software granted in respect of each Aircraft purchased
by the Licensee.

 

Notwithstanding the foregoing, license rights regarding the use of Software
Products may be subject to specific commercial conditions and to the payment of
specific fees relating to such Software Products.

 

The Licensee hereby acknowledges that it is aware that certain Airbus Software
subject of this Software License may incorporate some third party software or
open source software components. The Licensee hereby agrees to be bound by the
licensing terms and conditions applicable to such third party software and made
available by the Licensor through AirbusWorld.

 

3                                                                    ASSIGNMENT
AND DELEGATION

 

3.1                                                        Assignment

 

3.1.1                                            On Board Certified Software

 

The Licensee may at any time assign or otherwise transfer all or part of its
rights pertaining to any On Board Certified Software under this Software License
only as part of, and to the extent of, a sale, transfer or lease of each
Aircraft on which such On Board Certified Software is installed. The Licensee
will assign as many Software Licenses as the number of sold, transferred or
leased Aircraft and will retain all other Software Licenses attached to any
Aircraft that the Licensee continues to operate.

 

In the event of any such assignment or transfer, the Licensee will transfer the
copies of the Airbus Software attached to the sold, transferred or leased
Aircraft (including all component parts, media, any upgrades or backup copies
and, if applicable, certificate(s) of authenticity), except as otherwise
instructed by the Licensor.

 

3.1.2                                            Software Products

 

Save as otherwise set forth in the Agreement, the right to use any Software
Product is personal to the Licensee, for its own internal use, and is
non-transferable, except with the Licensor’s prior written consent, in which
case the Licensee will cause the assignee or sub-licensee to agree to the terms
of this Software License.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 125/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

3.2                                                        Delegation

 

Without prejudice to Article 6 (a) hereof, in the event of the Licensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Licensee will notify the Licensor of such
intention prior to any disclosure of this Software License and/or the Airbus
Software Services to such Third Party.

 

The Licensee hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Software License with respect
to the Airbus Software and will in particular cause such Third Party to enter
into a appropriate licensing conditions and to commit to use the Airbus Software
solely for the purpose of maintaining the Aircraft and/or for processing the
Licensee’s data.

 

4                                                                    COPIES

 

Use of the Airbus Software is limited to the number of copies delivered by the
Licensor to the Licensee and to the medium on which the Airbus Software is
delivered. No reproduction will be made without the prior written consent of the
Licensor, except that the Licensee is authorized to copy the Airbus Software for
back-up and archiving purposes. Any copy the Licensor authorizes the Licensee to
make will be performed under the sole responsibility of the Licensee. The
Licensee agrees to reproduce the copyright and other notices as they appear on
or within the original media on any copies that the Licensee makes of the Airbus
Software.

 

5                                                                    TERM

 

5.1                                                        On Board Certified
Software

 

Subject to the Licensee having complied with the terms of this Software License,
the rights under this Software License will be granted from the date of Delivery
of each Aircraft until the earlier of (i) the Aircraft definitively ceasing to
be operated, in which case the license rights pertaining to such Aircraft will
be deemed terminated on the date of the last operation thereof by the Licensee
or any of its assignees, or (ii) the Agreement, this Software License or any
part thereof being terminated for any reason whatsoever, in which case the
Licensee will immediately cease to use the On Board Certified Software.

 

5.2                                                        Software Products

 

Save as otherwise specified in any applicable commercial conditions relating to
any Software Product as set forth in the Agreement and subject to the Licensee
having complied with the terms of this Software License, the rights under this
Software License will be granted from the date of first delivery of the Software
Product until the earlier of (i) for Software Products that are installed on
board the Aircraft, the Licensee ceasing to operate the Aircraft on which such
Software Products are installed, or (ii) the Licensee no longer owning or
operating any Aircraft, or (iii) the Agreement or this Software License being
terminated for any reason whatsoever, in which case the Licensee will
immediately cease to use the Software Products.

 

6                                                                    CONDITIONS
OF USE

 

The Airbus Software will only be used for the Permitted Purpose.

 

The Licensee will be solely responsible for, and agrees to be careful in the use
of, all outputs and results derived from the operation of the Airbus Software
and all

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 126/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

consequences, direct and indirect, relating to the use of such output and
results. The Licensee agrees to use such outputs and results only once it has
verified such outputs and results and has checked the relevance and correctness
thereof, in the light of its particular needs.

 

The Licensee expressly acknowledges that it will take all appropriate
precautions for the use of the Airbus Software, including without limitation
measures required for its compliance with the User Guide or any information or
directive regarding the use of the Supplier Software.

 

Under the present Software License, the Licensee will:

 

a)                        not permit any parent, subsidiary, affiliate, agent or
third party to use the Airbus Software in any manner, including, but not limited
to, any outsourcing, loan, commercialization of the Airbus Software or
commercialization by merging the Airbus Software into another software or
adapting the Airbus Software, without the prior written consent from the
Licensor;

 

b)                        do its utmost to maintain the Airbus Software and the
relating documentation in good working condition, in order to ensure the correct
operation thereof;

 

c)                        use the Airbus Software in accordance with such
documentation and the User Guide, and ensure that the personnel using the Airbus
Software has received appropriate training;

 

d)                        use the Airbus Software exclusively in the technical
environment defined in the applicable User Guide, except as otherwise agreed in
writing between the parties;

 

e)                        except as permitted by applicable law, not alter,
reverse engineer, modify, correct, translate, disassemble, decompile or adapt
the Airbus Software, nor integrate all or part of the Airbus Software in any
manner whatsoever into another software product, nor create a software product
derived from the Airbus Software save with the Licensor’s prior written
approval.

 

f)                           should the Licensor have elected to provide the
source code to the Licensee, have the right to study and test the Airbus
Software, under conditions to be expressly specified by the Licensor, but in no
event will the Licensee have the right to correct, modify or translate the
Airbus Software;

 

g)                        except with respect to Software Products intended to
be used on ground, use the Airbus Software exclusively on the referenced
machines and the declared sites;

 

h)                     not attempt to discover or re-write the Airbus Software
source codes in any manner whatsoever;

 

i)                          not delete any identification or declaration
relative to the intellectual property rights, trademarks or any other
information related to ownership or intellectual property rights in the Airbus
Software;

 

j)                             not pledge, sell, distribute, grant, sublicense,
lease, lend, whether on a free-of-charge basis or against payment, or permit
access on a time-sharing basis or any other utilization of the Airbus Software,
whether in whole or in part, for the benefit of a third party.

 

With respect to Software Products intended for use on ground, the Licensor will
be entitled, subject to providing reasonable prior written notice thereof to the
Licensee, to

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 127/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

verify at the Licensee’s facilities whether the conditions specified in the
present Software License are fulfilled.

 

7                                                                    TRAINING

 

In addition to the User Guide provided with the Airbus Software, training and
other assistance may be provided upon the Licensee’s request, subject to the
conditions set forth in the Agreement. Such assistance or training will not
operate to relieve the Licensee of its sole responsibility with respect to the
use of the Airbus Software under this Software License.

 

8                                                                    PROPRIETARY
RIGHTS - RIGHT TO CORRECT AND MODIFY

 

8.1                                                      The Airbus Software is
proprietary to the Licensor or the Licensor has acquired the intellectual
property rights necessary to grant this Software License. The copyright and all
other proprietary rights in the Airbus Software are and will remain the property
of the Licensor.

 

8.2                                                        The Licensor reserves
the right to correct and modify any Airbus Software at its sole discretion and
the Licensee will not undertake any correction or modification of the Airbus
Software without the Licensor’s prior written approval. The Licensee will
install any Updates provided by the Licensor, at its own cost, in accordance
with the time schedule notified with the provision of such Update(s). In the
event of the Licensee failing to install any such Update(s), the Licensor will
be relieved of any warranty or liability of any kind with respect to the
conformity or operation of the Airbus Software.

 

9                                                                    COPYRIGHT
INDEMNITY

 

9.1                                                        Indemnity

 

9.1.1                                            Subject to the provisions of
Article 9.2.3, the Licensor will defend and indemnify the Licensee from and
against any damages, costs and expenses including legal costs (excluding
damages, costs, expenses, loss of profits and other liabilities in respect of or
resulting from loss of use of the Aircraft) resulting from any infringement, or
claim of infringement, by any Airbus Software provided by the Licensor, of any
copyright, provided that the Licensor’s obligation to indemnify will be limited
to infringements in countries which, at the time of the infringement or alleged
infringement, are members of The Berne Union and recognize computer software as
a “work” under the Berne Convention.

 

9.1.2                                            In the event that the Licensee
is prevented from using the Airbus Software for infringement of a copyright
referred to in Article 9.1.1 (whether by a valid judgment of a court of
competent jurisdiction or by a settlement arrived at between claimant, Licensor
and Licensee), the Licensor will at its expense either:

 

(i)                        procure for the Licensee the right to use the same
free of charge to the Licensee; or

 

(ii)                     replace the infringing part of the Airbus Software as
soon as possible with a non-infringing substitute complying in all other
respects with the requirements of this Software License.

 

9.2                                                       Administration of
Copyright Indemnity Claims

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 128/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

9.2.1                                            If the Licensee receives a
written claim or a suit is threatened or commenced against the Licensee for
infringement of a copyright referred to in Article 9.1 as a result of the use of
the Airbus Software, the Licensee will:

 

(i)                        forthwith notify the Licensor giving particulars
thereof;

 

(ii)                  furnish to the Licensor all data, papers and records
within the Licensee’s control or possession relating to such claim or suit;

 

(iii)                refrain from admitting any liability or making any payment
or assuming any expenses, damages, costs or royalties or otherwise acting in a
manner prejudicial to the defense or denial of such suit or claim provided
always that nothing in this sub-Article (iii) will prevent the Licensee from
paying such sums as may be required in order to obtain the release of the
Aircraft, provided such payment is accompanied by a denial of liability and is
made without prejudice;

(iv)                fully co-operate with, and render all such assistance to the
Licensor as may be pertinent to the defense or denial of the suit or claim;

 

(v)                   act in such way as to mitigate damages and/or reduce the
amount of royalties that may be payable as well as to minimize costs and
expenses.

 

9.2.2                                          The Licensor will be entitled,
either in its own name or on behalf of the Licensee, to conduct negotiations
with the party or parties alleging infringement and may assume and conduct the
defense or settlement of any suit or claim in the manner, which it deems proper.

 

9.2.3                                          The Licensor’s obligations and
the Licensee’s remedies hereunder will be conditional upon the strict and timely
compliance by the Licensee with the terms of this Clause 9 and of Clauses 6(e),
6(h), 6(i) and 8.2 and are exclusive and in substitution for, and the Licensee
hereby waives, releases and renounces all other obligations and liabilities of
the Licensor and rights, claims and remedies of the Licensee against the
Licensor, express or implied, arising by law or otherwise with respect to any
infringement or claim of infringement of any copyright.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 129/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

10                                                            CONFIDENTIALITY

 

The Airbus Software, this Software License and their contents are designated as
confidential. The Licensee undertakes not to disclose the Software License, the
Airbus Software or any parts thereof to any third party without the prior
written consent of the Licensor, except to the lessee in case of lease of an
Aircraft or to the buyer in case of resale of an Aircraft provided that such
lessee or buyer agree to maintain the duty of confidentiality as set forth in
this Clause 10, without prejudice to any provisions set forth in the Agreement.
In so far as it is necessary to disclose aspects of the Airbus Software to the
Licensee’s employees, such disclosure is permitted solely for the purpose for
which the Airbus Software is supplied and only to those employees who need to
know the same, save as permitted herein or where otherwise required pursuant to
an enforceable court order or any governmental decision or regulatory provision
imposed on the Licensee, provided that reasonable prior notice of the intended
disclosure is provided to the Licensor.

 

The obligations of the Licensee to maintain confidentiality will survive the
termination of this Software License for a period of ten (10) years.

 

11                                                            ACCEPTANCE

 

On Board Certified Software will be deemed accepted as part of the Technical
Acceptance Process set out in Clause 8 of the Agreement.

 

Software Products will be deemed accepted upon delivery thereof unless otherwise
specifically provided for in the Agreement.

 

12                                                            WARRANTY

 

12.1                                                On Board Certified Software

 

Any On Board Certified Software installed on board an Aircraft at Delivery
thereof will be deemed a Warranted Part for the purposes of Clause 12.1 of the
Agreement and the relevant provisions of such Clause 12.1 will be fully
applicable to such On Board Certified Software.

 

12.2                                                Software Products

 

The Licensor warrants that Software Products are prepared in accordance with the
state of art at the date of their conception and will perform substantially in
accordance with their functional and technical specifications current at the
time of their initial delivery. Should the Software Products be found not to
conform to their documentation, the Licensee will notify the Licensor promptly
thereof and the sole and exclusive liability of the Licensor under this Software
License will be to provide the Licensee with two (2) months free of charge
maintenance services.

 

After these two (2) months, the terms and conditions applicable to maintenance
services will be those specified in the current Customer Services Catalog.

 

For the avoidance of doubt, this Article 12.2 will not be applicable to Software
Product Updates, modifications, enhancements and extensions.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 130/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

12.3                                                The Licensor will be
relieved of any obligations under Articles 12.1 and 12.2 in case of:

 

(i)                      Airbus Software defects or non-conformities caused by
alterations or modifications to the Airbus Software carried out without the
prior approval of the Licensor;

(ii)                     Airbus Software defects or non-conformities caused by
negligence of the Licensee or other causes beyond the Licensor’s reasonable
control;

(iii)                  Failure of the Licensee to install any Update in
accordance with Article 8 hereof;

(iv)              Airbus Software defects or non-conformities caused by errors
in or modifications of or Updates to operating systems, databases or other
software or hardware with which the Airbus Software interfaces, where such
elements have not been provided by the Licensor.

 

The Licensee will be responsible for the cost and expense of any correction
services provided by the Licensor as a result of any of the foregoing
exclusions. Such correction services will be subject to the then applicable
commercial conditions.

 

12.4                                                Waiver, release and
renunciation

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE LICENSOR (AS DEFINED BELOW
FOR THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE LICENSEE SET FORTH IN THIS
ARTICLE 12 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE LICENSEE HEREBY
WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF THE LICENSOR AND RIGHTS, CLAIMS AND REMEDIES OF THE LICENSEE
AGAINST THE LICENSOR, EXPRESS OR IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE
WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT OF ANY KIND IN ANY AIRBUS SOFTWARE
AND SERVICES DELIVERED UNDER THE AGREEMENT AND/OR THIS SOFTWARE
LICENSE, INCLUDING BUT NOT LIMITED TO:

 

(A)                 ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

(B)                 ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

(C)                ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE;

 

(D)                ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER IN
CONTRACT OR IN TORT AND WHETHER OR NOT ARISING FROM THE LICENSOR’S NEGLIGENCE,
ACTUAL OR IMPUTED; AND

 

(E)                 ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS
OR DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA
OR SERVICES DELIVERED UNDER THE AGREEMENT, FOR LOSS OF USE, REVENUE OR PROFIT OR
FOR ANY OTHER DIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

 

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS SOFTWARE
LICENSE WILL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSES OF THIS ARTICLE 12, “THE LICENSOR” WILL BE UNDERSTOOD TO
INCLUDE THE LICENSOR, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES
AND ANY OF THEIR RESPECTIVE INSURERS.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 131/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

The Licensor will have no liability for data that is entered into the Airbus
Software by the Licensee and/or used for computation purposes.

 

13                                                            LIABILITY AND
INDEMNITY

 

The Airbus Software is supplied under the express condition that the Licensor
will have no liability in contract or in tort arising from or in connection with
the use and/or possession by the Licensee of the Airbus Software and that the
Licensee will indemnify and hold the Licensor harmless from and against any
liabilities and claims from third parties arising from such use and/or
possession.

 

14                                                            EXCUSABLE DELAYS

 

14.1                                                The Licensor will not be
responsible nor be deemed to be in default on account of delays in delivery of
any Airbus Software or Update due to causes reasonably beyond the Licensor’s or
its subcontractors’ control including but not limited to: natural disasters,
fires, floods, explosions or earthquakes, epidemics or quarantine restrictions,
serious accidents, total or constructive total loss, any act of the government
of the country of the Licensee or the governments of the countries of Licensor
or its subcontractors, war, insurrections or riots, failure of transportation,
communications or services, strikes or labor troubles causing cessation, slow
down or interruption of services, inability after due and timely diligence to
procure materials, accessories, equipment or parts, failure of a subcontractor
or supplier to furnish materials, accessories, equipment or parts due to causes
reasonably beyond such subcontractor’s or supplier’s control or failure of the
Licensee to comply with its obligations arising out of the present Software
License.

 

14.2                                                The Licensor will, as soon
as practicable after becoming aware of any delay falling within the provisions
of this Article, notify the Licensee of such delay and of the probable extent
thereof and will, subject to the conditions as hereinafter provided and as soon
as practicable after the removal of the cause or causes for delay, resume
delivery of the delayed Airbus Software or Update.

 

15                                                            TERMINATION

 

In the event of breach of an obligation set forth in this Software License by
either the Licensor or the Licensee or failure to comply with the commercial
conditions applicable to Airbus Software as set forth in the Agreement, which is
not cured within 30 days from the date of receipt of a written notice notifying
the breach, the non-breaching party will be entitled to terminate this Software
License.

 

In the event of termination for any cause, the Licensee will no longer have any
right to use the Airbus Software and will return to the Licensor all copies of
the Airbus Software and any relating documentation together with an affidavit to
that effect. In case of breach by the Licensee, the Licensor will be entitled to
retain any amount paid for the ongoing year.

 

16                                                            General Provisions

 

16.1                                                This Software License is an
Exhibit to the Agreement and integrally forms part thereof. As a result, any
non-conflicting terms of the Agreement are deemed incorporated herein to the
extent they are relevant in the context of this Software License.

 

16.2                                                In the event of any
inconsistency or discrepancy between any term of this Software License and any
term of the Agreement (including any other Exhibit or Appendices thereto), the
terms of this Software License will take precedence over the conflicting

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 132/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

terms of the Agreement to the extent necessary to resolve such inconsistency or
discrepancy.

 

16.3                                              This Software License is
subject to and construed and the performance thereof will be determined in
accordance with the laws in effect in the State of New York without regard to
conflict of laws principles that could result in the application of the laws of
any other jurisdiction.  All disputes arising in connection with this Software
License will be submitted to the competent courts of New York, and the parties
hereby agree to submit to the jurisdiction of those courts.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 133/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PART 3

 

END-USER SUBLICENSE AGREEMENT FOR SUPPLIER SOFTWARE

 

 

 

1                                                                    DEFINITIONS

 

For the purposes of this end-user sublicense agreement for Supplier Software
(the “Software Sublicense”) the following definitions will apply:

 

“Agreement” means the Purchase Agreement of even date herewith covering the
purchase and sale of the Aircraft subject thereof.

 

“Aircraft” means, individually or collectively, the Aircraft subject of the
Agreement.

 

“Composite Work” means the package composed of various elements, such as
database(s), software or data, and which necessitates the use of the Supplier
Software.

 

“Permitted Purpose” means use of the Supplier Software by the Sublicensee for
its own internal business needs, solely in conjunction with the Aircraft and in
particular pertaining to (i) operation of the Aircraft; (ii) on ground
operational support of the Aircraft; or (iii) related authorized customization
of software.

 

“Sublicensee” means the Buyer under the Agreement.

 

“Sublicensor” means the Seller under the Agreement as authorized by the Supplier
to sublicense the Supplier Software to the operators of Airbus aircraft.

 

“Supplier” means each of the Sublicensor’s suppliers owning the intellectual
property rights in the corresponding Supplier Software (or holding the right to
authorize the Sublicensor to sublicense such Supplier Software) and having
granted to the Sublicensor the right to sublicense such Supplier Software.

 

“Supplier Product Support Agreement” will have the meaning set forth in Clause
12.3.1.3 of the Agreement.

 

“Supplier Software” means each of the Supplier’s proprietary products including
Composite Work, configurations, processes, rules (together with any related
documentation) as well as any modifications, enhancements or extensions thereto,
as may be provided by the Supplier or the Sublicensor from time to time and the
supply of which to the Sublicensee is governed by a Supplier Product Support
Agreement. The Supplier Software will be supplied in machine-readable code form
only, for use in connection with the Aircraft or operations related to the
Aircraft. For the avoidance of doubt, this Software Sublicense does not apply to
(i) any software embedded in any component, furnishing or equipment installed on
the Aircraft and itself bearing a partnumber (ii) third party software not
provided under a Supplier Product Support Agreement, including but not limited
to any standard, “off the shelf” software (Components Off The Shelf/COTS) and
(iii) open source software contained in the Supplier Software, if any, and it is
hereby acknowledged and agreed by both parties hereto that such open source
software is independently distributed on an “as is” basis under the respective
license terms therefor, and that the Sublicensor disclaims any liability in
relation to such open source software.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 134/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

“Update(s)” means any update(s) or replacement(s) to the Supplier Software
licensed hereunder, which the Sublicensor or the Supplier, at their discretion,
make generally available to the Sublicensee.

 

“User Guide” means the documentation, which may be in electronic format,
designed to assist the Sublicensee in using the Supplier Software.

 

Capitalized terms used herein and not otherwise defined in this Software
Sublicense will have the meaning assigned thereto in the Agreement.

 

2                                                                    LICENSE

 

In consideration of the purchase by the Sublicensee of the Aircraft, the
Sublicensee is hereby granted a free of charge, worldwide and non-exclusive
right to use the Supplier Software, for a Permitted Purpose. Each Supplier will
remain the owner of all intellectual property rights in the Supplier Software.
There will be one Software Sublicense granted in respect of each Aircraft
purchased by the Sublicensee.

 

The Sublicensee hereby acknowledges that it is aware that certain Supplier
Software subject of this Software Sublicense may incorporate some third party
software or open source software components. The Sublicensee hereby agrees to be
bound by the licensing terms and conditions applicable to such third party
software and made available by the Sublicensor through AirbusWorld.

 

3                                                                    ASSIGNMENT
AND DELEGATION

 

3.1                                                        Assignment

 

The Sublicensee may, at any time, assign or otherwise transfer all or part of
its rights under this Software Sublicense only as part of, and to the extent of,
a sale, transfer or lease of any or all of the Aircraft to which the Supplier
Software are related provided that the Sublicensee causes the assignee to agree
to the terms of this Software Sublicense.

 

The Sublicensee will assign a Software Sublicense for all Supplier Software
installed on the sold, transferred or leased Aircraft and will retain all other
Software Sublicenses attached to any Aircraft that the Sublicensee continues to
operate.

 

In the event of any such assignment or transfer, the Sublicensee will transfer
the copies of the Supplier Software attached to the sold, transferred or leased
Aircraft (including all component parts, media, any upgrades or backup copies,
this Software Sublicense, and if applicable, certificate(s) of authenticity),
except as otherwise instructed by the Sublicensor.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 135/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

3.2                                                        Delegation

 

Without prejudice to Article 10 hereof, in the event of the Sublicensee
intending to designate a maintenance and repair organization or a third party to
perform the maintenance of the Aircraft or to perform data processing on its
behalf (each a “Third Party”), the Sublicensee will notify the Sublicensor of
such intention prior to any disclosure of this Software Sublicense and/or the
Supplier Software to such Third Party.

 

The Sublicensee hereby undertakes to cause such Third Party to enter into
appropriate licensing conditions with the corresponding Supplier and to commit
to use the Supplier Software solely for the purpose of maintaining the
Sublicensee’s Aircraft and/or processing the Sublicensee’s data.

 

4                                                                    COPIES

 

Use of the Supplier Software is limited to the number of copies delivered by the
Sublicensor to the Sublicensee and to the medium on which the Supplier Software
is delivered. No reproduction will be made without the written consent of the
Sublicensor, except that the Sublicensee is authorized to copy the Supplier
Software for back-up and archiving purposes. Any copy the Sublicensor authorizes
the Sublicensee to make will be performed under the sole responsibility of the
Sublicensee. The Sublicensee agrees to reproduce the copyright and other notices
as they appear on or within the original media on any copies that the
Sublicensee makes of the Supplier Software.

 

5                                                                    TERM

 

Subject to the Sublicensee having complied with the terms of this Software
Sublicense, the rights under this Software Sublicense will be granted from the
date of Delivery of each Aircraft until the earlier of (i) the Aircraft ceasing
to be operated, in which case the license rights pertaining to such Aircraft
will be deemed terminated for such Aircraft on the date of the last operation
thereof by the Sublicensee or any of its assignees, or (ii) the Agreement, this
Software Sublicense or any part thereof, being terminated for any reason
whatsoever, in which case the Sublicensee will immediately cease to use the
affected Supplier Software upon the effective termination date.

 

6                                                                    CONDITIONS
OF USE

 

The Supplier Software will only be used for the Permitted Purpose.

 

The Sublicensee will be solely responsible for, and agrees to be careful in the
use of, all outputs and results derived from the operation of the Supplier
Software and all consequences, direct and indirect, relating to the use of such
output and results. The Sublicensee agrees to use such outputs and results only
once it has verified such outputs and results and has checked the relevance and
correctness thereof, in the light of its particular needs.

 

The Sublicensee expressly acknowledges that it will take all appropriate
precautions for the use of the Supplier Software, including without limitation
measures required for its compliance with the User Guide or any information or
directive regarding the use of the Supplier Software.

 

Under the present Software Sublicense, the Sublicensee will:

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 136/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

a)                      not permit any parent, subsidiary, affiliate, agent or
other third party to use the Supplier Software in any manner, including, but not
limited to, any outsourcing, loan, commercialization of the Supplier Software or
commercialization by merging the Supplier Software into another software or
adapting the Supplier Software, without the prior written consent from the
Supplier;

 

b)                      do its utmost to maintain the Supplier Software and the
relating documentation in good working condition, in order to ensure the correct
operation thereof;

 

c)                        use the Supplier Software in accordance with such
documentation and the User Guide, and ensure that the personnel using the
Supplier Software has received appropriate training;

 

d)                        use the Supplier Software exclusively in the technical
environment defined in the applicable User Guide, except as otherwise agreed in
writing between the parties;

 

e)                        except as permitted by applicable law, not alter,
reverse engineer, modify, correct, translate, disassemble, decompile or adapt
the Supplier Software, nor integrate all or part of the Supplier Software in any
manner whatsoever into another software product; nor create a software product
derived from the Supplier Software save with the Supplier’s prior written
approval;

 

f)                         should the Sublicensor or the Supplier have elected
to provide the source code to the Sublicensee, have the right to study and test
the Supplier Software, under conditions to be expressly specified by the
Sublicensor, but in no event will the Sublicensee have the right to correct,
modify or translate the Supplier Software;

 

g)                      not attempt to discover or re-write the Supplier
Software source codes in any manner whatsoever;

 

h)                     not delete any identification or declaration relative to
the intellectual property rights, trademarks or any other information related to
ownership or intellectual property rights in the Supplier Software;

 

i)                             not pledge, sell, distribute, grant, sublicense,
lease, lend, whether on a free-of-charge basis or against payment, or permit
access on a time-sharing basis or any other utilization of the Supplier
Software, whether in whole or in part, for the benefit of a third party;

 

7                                                                    TRAINING

 

In addition to the User Guide provided with the Supplier Software, training and
other assistance will be provided upon the Sublicensee’s request, subject to
conditions set forth in the Agreement. Such assistance or training will not
operate to relieve the Sublicensee of its sole responsibility with respect to
the use of the Supplier Software under this Software Sublicense.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 137/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

8                                                                    PROPRIETARY
RIGHTS - RIGHT TO CORRECT AND MODIFY

 

8.1                                                        The Supplier Software
is proprietary to the Supplier and the Sublicensor represents and warrants that
it has been granted the intellectual property rights necessary to grant this
Software Sublicense. The copyright and all other proprietary rights in the
Supplier Software are and will remain the property of the Supplier.

 

8.2                                                        The Supplier may
correct or modify its Supplier Software from time to time at its sole discretion
and the Sublicensee will not undertake any correction or modification of the
Supplier Software without the Sublicensor’s prior written approval.The
Sublicensee will install any Updates provided either by the Supplier or the
Sublicensor in accordance with the time schedule notified with the provision of
such Update(s). In the event of the Sublicensee failing to install any such
Update(s), both the Sublicensor and the Supplier will be relieved of any
warranty or liability of any kind with respect to the conformity or operation of
the Supplier Software.

 

9                                                                    COPYRIGHT
INDEMNITY

 

The Sublicensee hereby accepts the transfer to its benefit of all transferable
and enforceable copyright indemnity conditions related to the corresponding
Supplier Software and contained in the applicable Supplier Product Support
Agreement.

 

10                                                            CONFIDENTIALITY

 

The Supplier Software, this Software Sub-license and their contents are
designated as confidential. The Sublicensee undertakes not to disclose the
Software Sub-license, the Supplier Software or any parts thereof to any third
party without the prior written consent of the Sublicensor, except to the lessee
in case of lease of an Aircraft or to the buyer in case of resale of the
Aircraft provided that such lessee or buyer agree to maintain the duty of
confidentiality as set forth in this Clause 10, without prejudice to any
provisions set forth in the Agreement.  In so far as it is necessary to disclose
aspects of the Supplier Software to the Sublicensee’s employees, such disclosure
is permitted solely for the purpose for which the Supplier Software is supplied
and only to those employees who need to know the same, save as permitted herein
or where otherwise required pursuant to an enforceable court order or any
governmental decision or regulatory provision imposed on the Sublicensee,
provided that reasonable prior notice of the intended disclosure is provided to
the Sublicensor.

 

The obligations of the Sublicensee to maintain confidentiality will survive the
termination of this Software Sublicense for a period of ten (10) years.

 

11                                                            ACCEPTANCE

 

Supplier Software will be deemed accepted as part of the Technical Acceptance
Process set out in Clause 8 of the Agreement.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 138/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

12                                                            WARRANTY

 

The Sublicensee hereby accepts the transfer to its benefit of all transferable
and enforceable warranties related to the corresponding Supplier Software and
contained in the applicable Supplier Product Support Agreement.

 

As a result, THE SUBLICENSEE acknowledges that the transferable and enforceable
warranties, OBLIGATIONS and LIABILITIES contained in the Supplier Product
Support Agreement will constitute the sole and exclusive remedy available in the
event of any defect or non-conformity of the Supplier Software.

 

Neither the Supplier nor the Sublicensor will have any liability for data that
is entered into the Supplier Software by the Sublicensee and/or used for
computation purposes.

 

13                                                            LIABILITY AND
INDEMNITY

 

The Supplier Software is supplied under the express condition that neither the
Supplier nor the Sublicensor will have any liability in contract or in tort
arising from or in connection with the use and/or possession by the Sublicensee
of the Supplier Software and that the Sublicensee will indemnify and hold the
Sublicensor and the Supplier harmless from and against any liabilities and
claims from third parties arising from such use and/or possession.

 

14                                                            EXCUSABLE DELAYS

 

14.1                                                Neither the Sublicensor nor
the Supplier(s) will be responsible nor be deemed to be in default on account of
delays in delivery of any Supplier Software or Updates due to causes reasonably
beyond Sublicensor’s or its suppliers’ or subcontractors’ (including the
Supplier) control including but not limited to: natural disasters, fires,
floods, explosions or earthquakes, epidemics or quarantine restrictions, serious
accidents, total or constructive total loss, any act of the government of the
country of the Sublicensee or the governments of the countries of Sublicensor or
its subcontractors or its suppliers (including the Supplier), war, insurrections
or riots, failure of transportation, communications or services, strikes or
labor troubles causing cessation, slow down or interruption of services,
inability after due and timely diligence to procure materials, accessories,
equipment or parts, failure of a subcontractor or supplier (including the
Supplier) to furnish materials, accessories, equipment or parts due to causes
reasonably beyond such subcontractor’s or supplier’s (including the Supplier)
control or failure of the Sublicensee or the Supplier to comply with its
obligations arising out of the present Software Sublicense.

 

14.2                                              The Sublicensor will, and/or
will cause the Supplier to, as soon as practicable after becoming aware of any
delay falling within the provisions of this Article, notify the Sublicensee of
such delay and of the probable extent thereof and will, subject to the
conditions as hereinafter provided and as soon as practicable after the removal
of the cause or causes for delay, resume delivery of the delayed Supplier
Software or Update.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 139/140

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

15                                                            TERMINATION

 

In the event of breach of an obligation set forth in this Software Sublicense by
either the Sublicensor or the Sublicensee, which is not cured within 30 days
from the date of receipt of a written notice notifying the breach, the
non-breaching party will be entitled to terminate this Software Sublicense.

 

In the event of termination for any cause, the Sublicensee will no longer have
any right to use the Supplier Software and will return to the Supplier all
copies of the Supplier Software and any relating documentation together with an
affidavit to that effect.

 

16                                                            GENERAL PROVISIONS

 

16.1                                              This Software Sublicense is an
Exhibit to the Agreement and integrally forms part thereof. As a result, any
non-conflicting terms of the Agreement are deemed incorporated herein to the
extent they are relevant in the context of this Software Sublicense.

 

16.2                                                In the event of any
inconsistency or discrepancy between any term of this Software Sublicense and
any term of the Agreement (including any Appendix or other Exhibits thereto),
the terms of this Software Sublicense will take precedence over the conflicting
terms of the Agreement to the extent necessary to resolve such inconsistency or
discrepancy.

 

16.3                                                The Sublicensee acknowledges
that the Supplier Software covered under the present Sub-license Agreement is
also subject to the conditions relative to each Supplier Software set forth in
the corresponding Supplier Product Support Agreement. In the event of any
inconsistency between the terms of this Sub-license Agreement and the terms
contained in the corresponding Supplier Product Support Agreement, the latter
will prevail to the extent of such inconsistency.

 

16.4                                            This Software Sublicense is
subject to and construed and the performance thereof will be determined in
accordance with the laws in effect in the State of New York without regard to
conflict of laws principles that could result in the application of the laws of
any other jurisdiction.   All disputes arising in connection with this Software
Sublicense will be submitted to the competent courts of New York, and the
parties hereby agree to submit to the jurisdiction of those courts.

 

 

A330-900neo Purchase Agreement – CLC-CT1405166

Page 140/140

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 1

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

March 3, 2015

 

 

 

 

 

 

Subject  : [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1
Ref. CLC-CT1405166

Page 1/3

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 1

 

 

1.         [*]

 

 

 

2.         [*]

 

 

3.         [*]

 

 

 

 

4.         [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1
Ref. CLC-CT1405166

Page 2/3

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 1

 

 

If the foregoing correctly sets forth your understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

By:

/s/ John J. Leahy

 

 

 

 

Its:

Chairman and CEO

Its:

Chief Operating Officer - Customers

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1
Ref. CLC-CT1405166

Page 3/3

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 2

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

March 3, 2015

 

Subject  : [*]

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 2
Ref. CLC-CT1405166

Page 1/3

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 2

 

 

1.                                                      [*]

 

 

2.                                                      [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 2
Ref. CLC-CT1405166

Page 2/3

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 2

 

 

If the foregoing correctly sets forth your understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

By:

/s/ John J. Leahy

 

 

 

 

Its:

Chairman and CEO

Its:

Chief Operating Officer - Customers

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 2
Ref. CLC-CT1405166

Page 3/3

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 3

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

March 3, 2015

 

 

 

 

 

 

Subject: [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

 

A330neo Purchase Agreement - Letter Agreement N° 3
Ref. CLC-CT1405166

 

Page 1/2

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 3

 

1.                                                      [*]

 

 

 

2.                                                      [*]

 

3.                                                      [*]

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

By:

/s/ John J. Leahy

 

 

 

 

Its:

Chairman and CEO

Its:

Chief Operating Officer - Customers

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

 

A330neo Purchase Agreement - Letter Agreement N° 3
Ref. CLC-CT1405166

 

Page 2/2

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 4

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

March 3, 2015

 

 

 

 

 

 

Subject  : [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

 

A330neo Purchase Agreement - Letter Agreement N° 4
Ref. CLC-CT1405166

 

Page 1/4

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 4

 

1.                                                      [*]

 

 

 

2.                                                      [*]

 

 

 

3.                                                      [*]

 

 

4.                                                      [*]

 

 

5.                                                      [*]

 

 

 

6.                                                      [*]

 

 

 

7.                                                      [*]

 

 

8.                                                      [*]

 

 

9.                                                      [*]

 

 

 

10.                                              [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

 

A330neo Purchase Agreement - Letter Agreement N° 4
Ref. CLC-CT1405166

 

Page 2/4

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 4

 

 

If the foregoing correctly sets forth your understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

By:

/s/ John J. Leahy

 

 

 

 

Its:

Chairman and CEO

Its:

Chief Operating Officer - Customers

 

 

Air Lease Corporation

 

 

A330neo Purchase Agreement - Letter Agreement N° 4
Ref. CLC-CT1405166

 

Page 3/4

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT Nº 4

 

APPENDIX 1 – [*]

 

 

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

 

A330neo Purchase Agreement - Letter Agreement N° 4
Ref. CLC-CT1405166

 

Page 4/4

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A

March 3, 2015

 

 

 

 

 

 

Subject: [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5A

Page 1/5

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

1                                                 [*]

 

 

 

 

2                                                 [*]

 

 

 

3                                                 [*]

 

 

4                                                 [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5A

Page 2/5

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

5                                                 [*]

 

 

6                                                 [*]

 

 

7                                                 [*]

 

 

8                                                 [*]

 

 

9                                                 [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5A

Page 3/5

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

 

 

If the foregoing sets forth our understanding please execute two (2) originals
in the space provided below and return one (1) original to the Seller.

 

 

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

By:                          /s/ Steven F. Udvar-Házy

By:                          /s/ John J. Leahy

 

 

Its:                             Chairman and CEO

Its:                             Chief Operating Officer - Customers

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5A

Page 4/5

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5A

 

APPENDIX A – [*]

 

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5A

Page 5/5

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A

March 3, 2015

 

 

 

 

 

 

Subject: [*]

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5B

Page 1/4

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

1                                                 [*]

 

 

 

2                                                 [*]

 

 

 

3                                                 [*]

 

 

4                                                 [*]

 

 

 

5                                                 [*]

 

 

6                                                 [*]

 

 

 

7                                                 [*]

 

 

8                                                 [*]

 

 

9                                                 [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5B

Page 2/4

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

 

 

If the foregoing sets forth our understanding please execute two (2) originals
in the space provided below and return one (1) original to the Seller.

 

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

By:                          /s/ Steven F. Udvar-Házy

By:                          /s/ John J. Leahy

 

 

Its:                             Chairman and CEO

Its:                             Chief Operating Officer - Customers

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5B

Page 3/4

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 5B

 

APPENDIX A – [*]

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 5B

Page 4/4

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

March 3, 2015

 

 

 

 

 

 

Subject  : [*]

 

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 6

Page 1/3

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

1.                                                      [*]

 

 

2.                                                      [*]

 

 

 

 

3.                                                      [*]

 

 

4.                                                      [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 6

Page 2/3

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 6

 

 

 

If the foregoing correctly sets forth your understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

By:                          /s/ Steven F. Udvar-Házy

By:                          /s/ John J. Leahy

 

 

Its:                             Chairman and CEO

Its:                             Chief Operating Officer - Customers

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 6

Page 3/3

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

March 3, 2015

 

 

 

 

 

 

 

 

 

 

Subject: [*]

 

 

 

 

AIR LEASE CORPORATION (“the Buyer”) and AIRBUS S.A.S. (“the Seller”) have
entered into a Purchase Agreement (“the Agreement”) dated as of the date hereof
which covers the manufacture and the sale by the Seller and the purchase by the
Buyer of the A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 7

Page 1/5

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

1.                                                      [*]

 

 

 

2.                                                      [*]

 

 

 

3.                                                      [*]

 

 

 

 

4.                                                      [*]

 

 

 

5.                                                      [*]

 

 

 

6.                                                      [*]

 

 

 

7.                                                      [*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 7

Page 2/5

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

 

 

If the foregoing correctly sets forth your understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

By:

/s/ John J. Leahy

 

 

 

 

Its:

Chairman and CEO

Its:

Chief Operating Officer - Customers

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 7

Page 3/5

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

Appendix A

 

[*]

[*]

 

[*]

[*]

[*]

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 7

Page 4/5

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 7

Appendix B    

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 7

Page 5/5

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

 

 

 

March 3, 2015

 

 

 

Subject : EUROPEAN EXPORT CREDIT FINANCING

 

 

AIR LEASE CORPORATION (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered into a Purchase Agreement (the “Agreement”) dated March 3, 2015 which
covers the manufacture and the sale by the Seller and the purchase by the Buyer
of the Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, non-severable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

[*]

 

Subject (i) to the approval of the European authorities responsible for export
credits and (ii) to the unrestricted support of the Export Credit Agencies, an
export credit facility (the “Facility”) in respect of an Aircraft as described
hereafter may be granted to the Buyer (each such Aircraft hereafter referred to
as a “Relevant Aircraft”).

 

The Facility shall include guarantees given by each Export Credit Agency in
favour of international lending banks of recognised standing acceptable to the
Export Credit Agencies (the “Banks).

 

The terms and conditions under which a Facility may be granted to the Buyer as
at the date hereof are described in the attached Appendix A. Such terms and
conditions are subject to amendment by the Export Credit Agencies and shall
reflect the then prevailing terms of export credit for civil aircraft as
governed by the Organisation for Economic Cooperation and Development (“OECD”).
Upon request, the Seller will provide the Buyer with the latest version of the
Appendix A reflecting the prevailing terms at the time.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1

Page 1/8

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

If the foregoing correctly sets forth your understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to the Seller.

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

By:

/s/ John J. Leahy

 

 

 

 

Its:

Chairman and CEO

Its:

Chief Operating Officer - Customers

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1

Page 2/8

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

APPENDIX A

 

 

GENERAL TERMS AND CONDITIONS

 

Capitalized terms used herein and not otherwise defined in this Appendix shall
have the meanings assigned thereto in the Agreement or as defined in the Sector
Understanding on Export Credit for Civil Aircraft as entered into force on
February 1, 2011 as may be further amended from time to time by the OECD.

 

Unless  otherwise  stated  or  decided  by  the  Export  Credit  Agencies  in 
their  sole discretion, the following general terms and conditions shall apply
to the Facility:

 

 

 

1          Purpose and Amount

 

The amount of the Facility shall be up to a maximum of eighty-five percent (85%)
if the Buyer is in risk category 2 or below, up to a maximum of eighty percent
(80%) if the Buyer is in risk category 1, or such lesser percentage as may be
selected by the Buyer or imposed by the Export Credit Agencies, in each case of
the Net Aircraft Price of the Relevant Aircraft.

 

The list of these risk categories is defined by experts nominated by the members
of the OECD. Such list is confidential to the OECD members and is updated on an
on-going basis. The risk classifications reflect the senior unsecured credit
rating of the Buyer (see Table 1 in appendix).

 

The Net Aircraft Price shall be equal to the Final Price (as defined in the
Agreement) of the Relevant Aircraft including the engines/propulsion systems
(the “Engines”) installed on such Relevant Aircraft after taking into account
all price discounts and other cash credits, less all other credits or
concessions of any kind of the Seller and/or the selected engine/propulsion
system manufacturer (the “Engine Manufacturer”) related or fairly allocable
thereto.

 

Subject to the Export Credit Agencies’ prior approval, the Net Aircraft Price
may include Buyer Furnished Equipment installed on the Relevant Aircraft in an
amount agreed by the Export Credit Agencies.

 

As requested by the Export Credit Agencies, the Buyer shall provide the Seller
with a declaration signed by the selected Engine Manufacturer, indicating the
total amount of the credit memoranda made available to the Buyer with respect to
the Engines installed on the relevant Aircraft.

 

 

 

 

2          Participation and Currencies

 

The level of participation in the Facility from the British, French and German
Export Credit Agency shall depend on the aircraft type and the Engine selected
by the Buyer.

 

The Buyer may select from the following eligible currencies the currency in
which he wishes to denominate the Facility.

 

The currencies that are eligible for such Facility are Euros (“EUR”), Japanese
Yen (“JPY”), UK Sterling Pounds (“GBP”), US Dollars (“USD”) and other fully
convertible currencies for which there are market references.

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1

Page 3/8

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

3          Drawdowns and Payment to the Seller

 

The Facility relating to the Relevant Aircraft shall be drawn down upon delivery
of such Relevant Aircraft and shall be disbursed directly to the Seller upon
satisfactory presentation, inter alia, of the following documents:

 

(i)         an aircraft invoice issued by the Seller and

(ii)        the Certificate of Acceptance

 

in each case in respect of the Relevant Aircraft duly signed by a representative
of the Buyer

 

Notwithstanding any decision by the Buyer to select a currency or currencies
other than USD, the Seller shall receive the Final Price in USD at delivery of
the Relevant Aircraft.

 

 

 

4          Term and Repayment of the Facility

 

The term of the Facility (the “Term”) shall not exceed twelve (12) years.

Unless otherwise decided by the Export Credit Agencies in their sole discretion,
the British, French and German portions shall be repayable in a series of
annuity style equal payments of rent in the case of a Lease Facility (as defined
below) to amortise the Facility in respect of the Relevant Aircraft to zero over
the Term.

 

There shall be no extension of the repayment Term by way of sharing of rights in
the security on a pari passu basis with commercial lenders for the officially
supported export credit.

 

The period between each payment shall be no greater than three (3) months and
the first payment shall become payable no later than three (3) months after
delivery of the Relevant Aircraft.

 

 

 

5          Interest

 

Interest on the Facility shall be payable in arrears on the unpaid balance of 
principal, on the same date as and together with the instalments of principal
except when lease payments in advance are requested as a Risk Mitigant (as
defined below) and in the currency(ies) in which the Facility is denominated.

 

The rate of interest shall be negotiated directly with the Banks and shall be
either a floating rate or a fixed rate. Subject to the Export Credit Agencies’
prior approval, the Facility may also include an option to switch from a
floating rate to a fixed rate on terms and conditions to be defined.

 

 

 

6          Expenses and Taxes

 

The Buyer shall be responsible for all legal expenses, professional fees as well
as taxes and other costs arising out of or in connection with the application
for, the provision and administration of the Facility, including the Export
Credit Agencies’ travel expenses related to the Buyer’s presentation and/or to
the negotiation of the Facility, whether or not the Facility is

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1

Page 4/8

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

actually used. All corporate and governmental approvals necessary for the
performance of the Buyer’s obligations under the Facility shall be obtained by
the Buyer so that the payment of all amounts due to the Banks shall be satisfied
without delay, such payments to be without deduction on account of any existing
or future withholding taxes, charges, levies or other duties whatsoever. If
however any such deduction has to be made, the Buyer shall compensate the Banks
for such deduction and shall obtain all necessary approvals for this purpose so
that the Banks receive the same net amount as they would have received had no
such deduction been made.

 

 

 

7          Security and Form of the Facility

 

As security for the repayment of the Facility, the Buyer shall provide a full
security package satisfactory to the Export Credit Agencies and the Banks.

 

The standard form of the Facility shall be a finance lease (the “Lease
Facility”). Under the Lease Facility, the Banks shall create a special purpose
vehicle (“SPV”) which (i) shall receive title to the Relevant Aircraft pursuant
to an assignment to the SPV of the relevant rights and obligations of the Buyer
under the Agreement, and (ii) shall lease such Relevant Aircraft to the Buyer
for the Term of the Facility.

 

Upon expiry of the Lease Facility and provided that no event of default has
occurred or is continuing and provided no cross default and no cross
collateralization have been called by the ECAs, the Buyer shall be entitled to
purchase the Relevant Aircraft for the greater of the amount of 1$ and the
outstanding amount due under the Lease Facility. Upon the exercise by the Buyer
of the purchase option and payment of all amounts due under the Lease Facility,
title to the Relevant Aircraft shall be transferred from the SPV to the Buyer
simultaneously.

 

 

 

 

8          Premium

 

The premium to be paid up-front by the Buyer to the Export Credit Agencies in
respect of the Facility shall be decided by the Export Credit Agencies. It shall
be no less than the Minimum Premium Rates, or if the operator of the aircraft
object (and, if different, the borrower/buyer or lessor if, in view of the
government providing the official support, the structure of the transaction so
warrants) is based in a State where the Cape Town Convention applies, the
Minimum Premium Rates with a reduction of 10% [Table 1 sets out the current
Minimum Premium Rates with and without the Cape Town discount.]

 

The Minimum Premium Rate incorporates (i) a Risk Based Rate which is reset every
year to reflect Moody’s annual Loss Given Default over a four-year period, and
(ii) a Market Reflective Surcharge which is adjusted every quarter.

 

The calculation of the Risk Based Rate depends on the risk classification of the
Buyer. The premium payable is expressed as a percentage of the amount of the
Facility granted by the Export Credit Agencies.

The Buyer may benefit from a 10% Premium reduction if the Buyer and the operator
of the aircraft the subject of the ECA application is based in a jurisdiction
that has ratified the Cape Town Convention with the qualifying declarations as
defined by the OECD and has incorporated the Treaty in its set of domestic laws.

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1

Page 5/8

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

9          Main Terms of Financing

 

The Export Credit Agencies may, upon request of the Buyer, agree to provide
financing support at or above the Minimum Premium Rate if all the conditions
below are fulfilled to the satisfaction of the Export Credit Agencies and the
Banks:

 

(i)         an asset-backed transaction

(ii)        a first priority security interest in the Relevant Aircraft

(iii)       no more than 85% advance rate of the Net Aircraft Price (except if
the Buyer is in risk category 1 in which case it is no more than 80%)

(iv)       no less frequently than quarterly mortgage-style payments

(v)        cross default and cross collateralization of all aircraft and engines
owned legally and beneficially by the same parties under the proposed financing.

 

The transaction should be structured to include a minimum number of Risk
Mitigants (as defined below) as set out in table below :

 

 

 

Risk Mitigants

ASU Risk

Category

Risk Rating

Total “A” + “B”
Risk Mitigants

Minimum
number of “A”
Risk Mitigants

Minimum
number of “B”
Risk Mitigants

1

AAA to BBB-

0

0

0

2

BB+ and BB

0

0

0

3

BB-

1

1

0

4

B+

2

1

1

5

B

2

1

1

6

B-

3

2

1

7

CCC

4

3

1

8

CC to C

4

3

1

 

 

 

Risk Mitigants shall be defined as follows:

 

“A” Risk Mitigants

 

I.    each 5% reduction from the 85% Net Aircraft Price advance rate, (e.g. 70%
advance rate where three A Risk Mitigants are required);

 

II.   a straight line amortisation

 

III.  a repayment term, which does not exceed ten years

 

“B” Risk Mitigants

 

I-    Security Deposit in an amount equal to one quarterly instalment of
principal and interest

 

II-   Lease payments in advance,

 

III-  Maintenance reserves in a form and amount which reflect best market
practices.

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1

Page 6/8

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

 

Subject to prior approval by the Export Credit Agencies, one of the “A” Risk
Mitigants may be replaced by a 15% surcharge on the applicable Minimum Premium
Rate.

 

The Export Credit Agencies may also, upon request of the Buyer, agree to support
the financing of the applicable premium with the amount of the premium being
added to the initial amount of principal under the Facility.

 

 

 

10        Fees

 

10.1     Banks’ Fees

 

The Buyer shall be responsible for negotiating with the Banks the fees to be
paid to them in connection with the preparation, negotiation, execution and
granting of the Facility.

 

10.2       Export Credit Agencies’ fees

 

The Buyer shall pay a premium-holding fee on any undrawn portion of the official
support during any premium-holding period, as follows:

 

(i)           for the first six months of the holding period: zero basis points
per annum

(ii)          for the second six months of the holding period: 12.5 basis points
per annum

(iii)         for the third six months of the holding period: 25 basis points
per annum

 

 

 

11          Miscellaneous

 

11.1     The Buyer shall notify the Seller of its intention to request the
Facility not less than six (6) months before the first day of the scheduled
month of delivery of the relevant Aircraft with a view to entering into the
Facility with the Banks not less than two (2) months before the scheduled date
of delivery of the relevant Aircraft.

 

11.2     The support of the Export Credit Agencies is subject, inter alia, to:

 

(i)           a case-by-case assessment of the credit risk;

(ii)          the financing structure, including securities, being acceptable to
the Export Credit Agencies;

(iii)              receipt by the Export Credit Agencies of all material
information relating to the financial, operational and ownership situation of
the Buyer (both historical and anticipated) in due time, and, if required, from
time to time, a presentation of the then current situation by the Buyer to the
Export Credit Agencies.

 

The Export Credit Agencies may also require additional information from the
Buyer before reaching a final decision. The Buyer shall be responsible for all
costs relating to the provision of the information requested by the Export
Credit Agencies.

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1

Page 7/8

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N° 8

 

Table 1

 

 

[*]

 

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 1

Page 8/8

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

 

 

AIR LEASE CORPORATION

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067, U.S.A.

March 3, 2015

 

 

 

 

 

 

 

 

 

Subject: [*]

 

 

 

 

AIR LEASE CORPORATION (“ALC”) and AIRBUS S.A.S. (“Airbus”) have entered into a
Purchase Agreement (the “Agreement”) dated as of the date hereof which covers
the manufacture and the sale by the Seller and the purchase by the Buyer of the
A330neo Aircraft as described in the Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement.

 

Both parties agree that this Letter Agreement, upon execution thereof, shall
constitute an integral, nonseverable part of said Agreement and shall be
governed by all its provisions, as such provisions have been specifically
amended pursuant to this Letter Agreement.

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 9 –

Page 1/4

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

[*]

 

1.                                   [*]

 

[*]

 

2.                                   Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Seller
herein shall not be assigned or transferred in any manner, and any attempted
assignment or transfer in contravention of the provisions of this paragraph
shall be void and of no force or effect.

 

3.                                   Confidentiality

 

This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party.  In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.

 

4.                                   Counterparts

 

This Letter Agreement may be signed in separate counterparts.  Each counterpart,
when signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one same instrument.

 

5.                                   Law and Jurisdiction

 

THIS LETTER AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE
THEREOF WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS PROVISIONS. ANY DISPUTE ARISING
HEREUNDER WILL BE REFERRED TO THE FEDERAL OR STATE COURTS LOCATED IN NEW YORK
CITY, NEW YORK, AND EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO AND
ACCEPTS SUCH JURISDICTION.

 

IT IS AGREED THAT THE UNITED NATIONS CONVENTION ON CONTRACTS FOR THE
INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS LETTER AGREEMENT.

 

EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 9 –

Page 2/4

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Letter Agreement to Airbus.

 

 

 

 

 

For and on behalf of

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

AIRBUS S.A.S.

 

 

 

 

 

 

By:

/s/ Steven F. Udvar-Házy

By:

/s/ John J. Leahy

 

 

 

 

Its:

Chairman and CEO

Its:

Chief Operating Officer - Customers

 

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 9 –

Page 3/4

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------


 

LETTER AGREEMENT N°9

 

 

Schedule 1

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

Air Lease Corporation

 

A330neo Purchase Agreement - Letter Agreement N° 9 –

Page 4/4

 

Ref. CLC-CT1405166

 

 

--------------------------------------------------------------------------------